


Exhibit 10.28
LOAN AGREEMENT
Dated as of December 27, 2012
between
THE BORROWERS NAMED HEREIN
as Borrower,
and
GOLDMAN SACHS MORTGAGE COMPANY

as Lender



















--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
Page


ARTICLE I
GENERAL TERMS
Section 1.1
 
The Loan
 
32


Section 1.2
 
Interest and Principal
 
33


Section 1.3
 
Method and Place of Payment
 
34


Section 1.4
 
Taxes; Regulatory Change
 
35


Section 1.5
 
Release
 
36


 
 
 
 
 
ARTICLE II
DEFEASANCE AND ASSUMPTION
Section 2.1
 
Defeasance
 
36


Section 2.2
 
Assumption
 
38


Section 2.3
 
Transfers of Equity Interest in Borrower
 
40


Section 2.4
 
Release of Benjamin Property
 
41


 
 
 
 
 
ARTICLE III
ACCOUNTS
Section 3.1
 
Cash Management Account
 
42


Section 3.2
 
Distributions from Cash Management Account
 
43


Section 3.3
 
Loss Proceeds Account
 
45


Section 3.4
 
Basic Carrying Costs Escrow Account
 
45


Section 3.5
 
Debt Service Reserve
 
47


Section 3.6
 
FF&E Reserve Account
 
47


Section 3.7
 
Deferred Maintenance and Environmental Escrow Account
 
48


Section 3.8
 
Affinia Gardens Reserve Account
 
49


Section 3.9
 
Excess Cash Flow Reserve Account
 
50


Section 3.10
 
Account Collateral
 
51


Section 3.11
 
Bankruptcy
 
51


 
 
 
 
 
ARTICLE IV
REPRESENTATIONS
Section 4.1
 
Organization
 
52


Section 4.2
 
Authorization
 
52


Section 4.3
 
No Conflicts
 
52


Section 4.4
 
Consents
 
52


Section 4.5
 
Enforceable Obligations
 
53


Section 4.6
 
No Default
 
53


Section 4.7
 
Payment of Taxes
 
53


Section 4.8
 
Compliance with Law
 
53






--------------------------------------------------------------------------------




Section 4.9
 
ERISA
 
54


Section 4.10
 
Investment Company Act
 
54


Section 4.11
 
No Bankruptcy Filing
 
54


Section 4.12
 
Other Debt
 
54


Section 4.13
 
Litigation
 
54


Section 4.14
 
Leases; Material Agreements
 
54


Section 4.15
 
Full and Accurate Disclosure
 
55


Section 4.16
 
Financial Condition
 
55


Section 4.17
 
Single-Purpose Requirements
 
55


Section 4.18
 
Use of Loan Proceeds
 
56


Section 4.19
 
Not Foreign Person
 
56


Section 4.20
 
Labor Matters
 
56


Section 4.21
 
Title
 
56


Section 4.22
 
No Encroachments
 
57


Section 4.23
 
Physical Condition
 
57


Section 4.24
 
Fraudulent Conveyance
 
57


Section 4.25
 
Management
 
58


Section 4.26
 
Condemnation
 
58


Section 4.27
 
Utilities and Public Access
 
58


Section 4.28
 
Environmental Matters
 
58


Section 4.29
 
Assessments
 
59


Section 4.30
 
No Joint Assessment
 
59


Section 4.31
 
Separate Lots
 
59


Section 4.32
 
Permits; Certificate of Occupancy
 
59


Section 4.33
 
Flood Zone
 
59


Section 4.34
 
Security Deposits
 
59


Section 4.35
 
Acquisition Documents
 
59


Section 4.36
 
Insurance
 
59


Section 4.37
 
No Dealings
 
60


Section 4.38
 
Estoppel Certificates
 
60


Section 4.39
 
Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws
 
60


Section 4.40
 
Survival
 
60


Section 4.41
 
Capital Plan
 
61


Section 4.42
 
ADA Compliance
 
61


 
 
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
Section 5.1
 
Existence
 
61


Section 5.2
 
Maintenance of Properties
 
61


Section 5.3
 
Compliance with Legal Requirements
 
62


Section 5.4
 
Impositions and Other Claims
 
62


Section 5.5
 
Access to Properties
 
62






--------------------------------------------------------------------------------




Section 5.6
 
Cooperate in Legal Proceedings
 
63


Section 5.7
 
Leases
 
63


Section 5.8
 
Plan Assets, etc
 
65


Section 5.9
 
Further Assurances
 
65


Section 5.10
 
Management of Collateral
 
66


Section 5.11
 
Notice of Material Event
 
67


Section 5.12
 
Annual Financial Statements
 
67


Section 5.13
 
Quarterly Financial Statements
 
68


Section 5.14
 
Monthly Financial Statements; Non-Delivery of Financial Statements
 
69


Section 5.15
 
Insurance
 
69


Section 5.16
 
Casualty and Condemnation
 
74


Section 5.17
 
Annual Budget
 
77


Section 5.18
 
Nonbinding Consultation
 
78


Section 5.19
 
Compliance with Encumbrances and Material Agreements
 
78


Section 5.20
 
Prohibited Persons
 
79


Section 5.21
 
Operating Lease
 
79


Section 5.22
 
Capital Plan
 
80


Section 5.23
 
Sponsor Financial Covenant
 
81


 
 
 
 
 
ARTICLE VI
NEGATIVE COVENANTS
Section 6.1
 
Liens on the Collateral
 
81


Section 6.2
 
Ownership
 
81


Section 6.3
 
Transfer;Change of Control
 
81


Section 6.4
 
Debt
 
82


Section 6.5
 
Dissolution;Merger or Consolidation
 
82


Section 6.6
 
Change in Business
 
82


Section 6.7
 
Debt Cancellation
 
82


Section 6.8
 
Affiliate Transactions
 
82


Section 6.9
 
Misapplication of Funds
 
82


Section 6.10
 
Jurisdiction of Formation; Name
 
82


Section 6.11
 
Modifications and Waivers
 
82


Section 6.12
 
ERISA
 
83


Section 6.13
 
Alterations and Expansions
 
83


Section 6.14
 
Advances and Investments
 
83


Section 6.15
 
Single-Purpose Entity
 
83


Section 6.16
 
Zoning and Uses
 
83


Section 6.17
 
Waste
 
84


 
 
 
 
 
ARTICLE VII
DEFAULTS
Section 7.1
 
Event of Default
 
84






--------------------------------------------------------------------------------




Section 7.2
 
Remedies
 
87


Section 7.3
 
No Waiver
 
89


Section 7.4
 
Application of Payments after an Event of Default
 
89


 
 
 
 
 
ARTICLE VIII
CONDITIONS PRECEDENT
Section 8.1
 
Conditions Precedent to Closing
 
89


 
 
 
 
 
ARTICLE IX
MISCELLANEOUS
Section 9.1
 
Successors
 
92


Section 9.2
 
Governing Law
 
92


Section 9.3
 
Modification, Waiver in Writing
 
93


Section 9.4
 
Notices
 
93


Section 9.5
 
Trial by Jury
 
95


Section 9.6
 
Headings
 
95


Section 9.7
 
Assignment and Participation
 
95


Section 9.8
 
Severability
 
96


Section 9.9
 
Preferences; Waiver of Marshalling Assets
 
96


Section 9.10
 
Remedies of Borrower
 
97


Section 9.11
 
Offsets, Counterclaims and Defenses
 
97


Section 9.12
 
No Joint Venture
 
98


Section 9.13
 
Conflict;Construction of Documents
 
98


Section 9.14
 
Brokers and Financial Advisors
 
98


Section 9.15
 
Counterparts
 
98


Section 9.16
 
Estoppel Certificates
 
98


Section 9.17
 
General Indemnity; Payment of Expenses; Mortgage Recording Taxes
 
99


Section 9.18
 
No Third-Party Beneficiaries
 
101


Section 9.19
 
Recourse
 
101


Section 9.20
 
Right of Set-Off
 
104


Section 9.21
 
Exculpation of Lender
 
105


Section 9.22
 
Servicer
 
105


Section 9.23
 
No Fiduciary Duty
 
105


Section 9.24
 
Borrower Information
 
106


Section 9.25
 
Patriot Act Records
 
107


Section 9.26
 
Prior Agreements
 
107


Section 9.27
 
Publicity
 
107


Section 9.28
 
Delay Not a Waiver
 
108


Section 9.29
 
Schedules and Exhibits Incorporated
 
108


Section 9.30
 
Independence of Covenants
 
108


Section 9.31
 
Joint and Several Liability
 
108






--------------------------------------------------------------------------------






Exhibits
A    Organizational Chart
B    Form of Tenant Notice
C    Form of Uniform System of Accounts


Schedules
A    Properties
B    Exception Report
C    Deferred Maintenance Conditions
D    Reserved
E    Material Agreements
F-1    Capital Plan – A-50 Capital Plan
F-2    Capital Plan – Energy Efficiency Plan
F-3    Capital Plan – Affinia Manhattan Capital Plan
F-4    Capital Plan – Affinia Gardens Capital Plan
F-5    Capital Plan – Other Capital Improvements
G    Allocated Loan Amounts
H    Individual Property Closing Date NOI
I    Leases
J    Life Safety Exceptions




--------------------------------------------------------------------------------




LOAN AGREEMENT
This Loan Agreement (this “Agreement”) is dated December 27, 2012 and is between
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership, as lender
(together with its successors and assigns, including any lawful holder of any
portion of the Indebtedness, as hereinafter defined, “Lender”), and 371 SEVENTH
AVENUE CO. LLC, 125 EAST 50th STREET CO. LLC, 215 EAST 64th STREET CO. LLC, 155
EAST 50th STREET CO. LLC and 303 LEXINGTON AVENUE CO. LLC, each a Delaware
limited liability company, as borrower (collectively, jointly and severally,
together with their respective permitted successors and assigns, “Borrower”).
RECITALS
Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the Properties (as hereinafter defined).
Lender is willing to make the Loan on the terms and conditions set forth in this
Agreement if Borrower joins in the execution and delivery of this Agreement,
issues the Note and executes and delivers the other Loan Documents.
Operating Lessee has joined this Agreement, solely for the purposes set forth in
the joinder hereto.
In consideration of the premises and the agreements, provisions and covenants
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, Lender and Borrower agree as follows:
DEFINITIONS
(a)    When used in this Agreement, the following capitalized terms have the
following meanings:
“A-50 Capital Plan” means the capital plan to renovate the Affinia 50 Property
set forth on Schedule F-1.
“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest or
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.
“Affiliate” means, with respect to any Person, any other Person (i) that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such Person; or (ii) that,
directly or indirectly, beneficially owns or holds 51% or more of any class of
stock or any other direct or indirect beneficial ownership interest in such
Person; or (iii) that is a member of the family (as defined in Section 267(c)(4)
of the IRC) of



--------------------------------------------------------------------------------




such Person or that is a trust or estate, the beneficial owners of which are
members of the family (as defined in Section 267(c)(4) of the IRC) of such
Person.
“Affinia 50 Property” means the Property located at 155 East 50th Street in New
York, New York.
“Affinia Gardens Property” means the Property located at 215 East 64th Street in
New York, New York.
“Affinia Gardens Reserve Account” has the meaning set forth in Section 3.8(a).
“Affinia Gardens Reserve Amount” means $3,500,000.
“Affinia Gardens Capital Plan” means the capital plan set forth on Schedule F-4
with respect to the Property known as Affinia Gardens located at 215 East 64th
Street in New York City.
“Affinia Manhattan Capital Plan” means the capital plan set forth on Schedule
F-3 with respect to the Affinia Manhattan Property.
“Affinia Manhattan Property” means the Property located at 371 Seventh Avenue in
New York, New York.
“Affinia Shelburne Property” means the Property located at 303 Lexington Avenue
in New York, New York.
“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be amended, restated, replaced, supplemented or otherwise modified.
“Allocated Loan Amount” means, with respect to each Property, the portion of the
Loan Amount allocated thereto as set forth in Schedule G.
“ALTA” means the American Land Title Association, or any successor thereto.
“Alteration” means any demolition, alteration, installation, improvement or
expansion of or to any of the Properties or any portion thereof.
“Annual Budget” means, collectively, the Approved Operating Projection as
defined in each Approved Management Agreement, which budgets shall include,
without limitation, an operating plan, sales and marketing plan and a capital
budget.
“Appraisal” means, with respect to each Property, an as-is appraisal of such
Property that is prepared by a member of the Appraisal Institute selected by
Lender, meets the minimum appraisal standards for national banks promulgated by
the Comptroller of the Currency pursuant to Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989, as amended (FIRREA)
and complies with the Uniform Standards of Professional Appraisal Practice
(USPAP).



--------------------------------------------------------------------------------




“Approved Annual Budget” means (i) so long as no Event of Default or Trigger
Period shall be continuing, the Annual Budget and (ii) during the continuance of
an Event of Default and/or Trigger Period, the Annual Budget in effect
immediately prior to such Event of Default and/or Trigger Period, with such
changes as have been approved by Lender in accordance with Section 5.17.
“Approved Management Agreement” means, individually or collectively, as the
context may require, that certain Amended and Restated Management Agreement
dated July 29, 2011 by and between DHG Management Company, LLC and 371 Seventh
Avenue Co., Lessee LLC, that certain Amended and Restated Management Agreement
dated July 29, 2011 by and between DHG Management Company, LLC and 125 East 50th
Street Co., Lessee LLC, that certain Amended and Restated Management Agreement
dated July 29, 2011 by and between DHG Management Company, LLC and 215 East 64th
Street Co., Lessee LLC, that certain Amended and Restated Management Agreement
dated July 29, 2011 by and between DHG Management Company, LLC and 155 East 50th
Street Co., Lessee LLC and that certain Amended and Restated Management
Agreement dated July 29, 2011 by and between DHG Management Company, LLC and 303
Lexington Avenue Co., Lessee, as the same may be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith with the consent of
Lender, and any other management agreement that is approved by Lender (such
approval not to be unreasonably withheld, conditioned or delayed) and with
respect to which the Rating Condition is satisfied, as the same may be amended,
restated, replaced, supplemented or otherwise modified in accordance herewith
with the consent of Lender.
“Approved Property Manager” means DHG Management Company LLC, or any other
management company approved by Lender and with respect to which the Rating
Condition is satisfied, in each case unless and until Lender requests the
termination of that management company pursuant to Section 5.10(e).
“Assignment” has the meaning set forth in Section 9.7(b).
“Assumption” has the meaning set forth in Section 2.2.
“Bankruptcy Code” has the meaning set forth in Section 7.1(d).
“Basic Carrying Costs Escrow Account” has the meaning set forth in Section
3.4(a).
“Benjamin Property” means the Property located at 125 East 50th Street in New
York, New York.
“Blocked Account” has the meaning set forth in Section 3.1(b).
“Blocked Account Agreement” has the meaning set forth in Section 3.1(b).
“Blocked Account Bank” means an Eligible Institution at which a Blocked Account
is maintained.



--------------------------------------------------------------------------------




“Borrower or Borrowers” has the meaning set forth in the first paragraph of this
Agreement.
“Borrower FF&E Account” has the meaning set forth in Section 3.6(d).
“Borrower FF&E Account Control Agreement” means an account control agreement
satisfactory to Lender which shall permit Borrower to have free access to the
amounts contained therein for the purposes permitted under the Approved
Management Agreement and the Loan Documents, provided that, during the
continuance of a Trigger Period or Event of Default all amounts contained
therein shall be remitted to the FF&E Reserve Account and shall be administered
in accordance with Section 3.6 (in the case of a Trigger Period) or Section
3.10(c) (in the case of an Event of Default).
“Budgeted Operating Expenses” means, with respect to any calendar month and with
respect to any Property, (i) an amount equal to the Operating Expenses for such
calendar month in the then-applicable Approved Annual Budget for such Property,
or (ii) such greater amount as shall equal Borrower’s and/or Operating Lessee’s
actual Operating Expenses for such month for such Property, except that during
the continuance of a Trigger Period such greater amount may in no event exceed
105% of the amount specified in clause (i), with no individual budget line item
(as shown on Exhibit C) exceeding 110% of the amount set forth in the
then-applicable Approved Annual Budget with respect to such line item for such
month, in each case without the prior written consent of Lender, not to be
unreasonably withheld or delayed.
“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.
“Capital Expenditure” means, with respect to any Property, hard and soft costs
incurred by Borrower (or Operating Lessee) with respect to replacements and
capital repairs made to such Property (including repairs to, and replacements
of, structural components, roofs, building systems, parking garages and parking
lots, but excluding expenditures on FF&E), in each case to the extent
capitalized in accordance with GAAP.
“Capital Plan” means, collectively, (i) the A-50 Capital Plan, (ii) the Energy
Efficiency Plan (iii) the Affinia Manhattan Capital Plan, (iv) the Affinia
Gardens Capital Plan and (v) the plan by which Borrower shall complete the
capital improvements described on Schedule F-5 hereto, together with such other
capital improvement expenditures undertaken by Borrower as a part thereof.
“Capital Plan Monthly Report” means a reasonably detailed report, accompanied by
an Officer’s Certificate (which Officer’s Certificate, for the avoidance of
doubt, may be the same Officer’s Certificate contemplated in the introductory
paragraph of Section 5.14 of this Agreement) of Borrower’s progress on the
Capital Plan, including (i) a narrative description of the work conducted on the
Capital Plan during the previous calendar month, (ii) information regarding
whether any target date set forth in Section 5.22(b) falling during such
calendar month



--------------------------------------------------------------------------------




was met, (iii) if requested by Lender, copies of all invoices and canceled
checks (or other proof of expenditure acceptable to Lender) related to Capital
Plan expenditures during the previous calendar month and (iv) a certification of
the total aggregate amount of the Capital Plan expenditures made as of the end
of the previous calendar month, including a breakout for each of the capital
plans set forth on Schedule F-1 through F-5.
“Cash Management Account” has the meaning set forth in Section 3.1(a).
“Cash Management Agreement” has the meaning set forth in Section 3.1(a).
“Cash Management Bank” means a depository institution selected by Borrower and
reasonably approved by Lender in which Eligible Accounts may be maintained. The
initial Cash Management Bank shall be JP Morgan Chase Bank, National
Association.
“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of any Property.
“Cause” means, with respect to an Independent Director, (i) acts or omissions by
such Independent Director that constitute systematic and persistent or willful
disregard of such Independent Director’s duties, (ii) such Independent Director
has been indicted or convicted for any crime or crimes of moral turpitude or
dishonesty or for any violation of any Legal Requirements, (iii) such
Independent Director no longer satisfies the requirements set forth in the
definition of “Independent Director”, (iv) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director “ or (v) any other reason for which the prior written
consent of Lender shall have been obtained .
“Certificates” means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.
“Change of Control” means the occurrence of any of the following: (i) the
failure of Borrower to be Controlled by one or more Qualified Equityholders,
(ii) the failure of Operating Lessee to be Controlled by the same Qualified
Equityholders that Control Borrower or (iii) the failure of any Single-Purpose
Equityholder (if any) to be Controlled by the same Qualified Equityholders that
Control Borrower.
“Closing Date” means the date of this Agreement.
“Closing Date Debt Yield” means 10.96%.
“Closing Date NOI” means, as of the date of any determination thereof, (x)
$44,936,091.31, less (y) the sum of the Individual Property Closing Date NOI’s
of each Property that has theretofore been released from the Lien of the
Mortgage pursuant to the terms hereof.



--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” means (i) all assets owned from time to time by Borrower and
Operating Lessee including the Properties, the FF&E, the Revenues and all other
tangible and intangible property (including any Defeasance Collateral and all of
Borrower’s and Operating Lessee’s respective right, title and interest in and to
the Operating Lease and the Approved Management Agreement) in respect of which
Lender is granted a Lien under the Loan Documents, and all proceeds thereof and
(ii) the Operating Lessee Pledged Collateral.
“Collateral Accounts” means, collectively, the Cash Management Account, any
Blocked Account, the Loss Proceeds Account, the Basic Carrying Costs Escrow
Account, the FF&E Reserve Account, the Borrower FF&E Account, the Qualified
Operating Expense Account, the Excess Cash Flow Reserve Account, the Debt
Service Reserve Account, the Affinia Gardens Reserve Account and the Deferred
Maintenance and Environmental Escrow Account.
“Completion Guaranty” means that certain Completion Guaranty dated as of the
Closing Date, executed by Borrower and Sponsor for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.
“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Properties or any interest in or right accruing to or use of any of the
Properties, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority.
“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.
“Control” of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise (“Controlled” and “Controlling” each have the meanings correlative
thereto).
“Cooperation Agreement” means that certain Mortgage Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower, Lender and Sponsor, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
“Damages” to a party means any and all liabilities, obligations, losses,
demands, damages (other than consequential and punitive damages), penalties,
assessments, actions, causes of action, judgments, proceedings, suits, claims,
costs, expenses and disbursements of any kind



--------------------------------------------------------------------------------




or nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise.
“DBRS” means DBRS, Inc. or its applicable Affiliate.
“Debt” means, with respect to any Person, without duplication:
(i)    all indebtedness of such Person to any other party (regardless of whether
such indebtedness is evidenced by a written instrument such as a note, bond or
debenture), including indebtedness for borrowed money or for the deferred
purchase price of property or services;
(ii)    all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;
(iii)    all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions that are not yet due and payable;
(iv)    all Contingent Obligations of such Person;
(v)    all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements;
(vi)    all contractual indemnity obligations of such Person; and
(vii)        any material actual or contingent liability to any Person or
Governmental Authority with respect to any employee benefit plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.
“Debt Service Reserve Account” has the meaning set forth in Section 3.5(a).
“Debt Yield” means, as of the date of determination, the percentage obtained by
dividing Net Operating Income by the Principal Indebtedness.
“Debt Yield Threshold” means, with respect to any release of a Property, the
greater of (x) the Closing Date Debt Yield and (y) Debt Yield immediately prior
to such release.
“Default” means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.



--------------------------------------------------------------------------------




“Default Interest” means, during the continuance of an Event of Default, the
amount by which interest accrued on the Notes or Note Components at their
respective Default Rates exceeds the amount of interest that would have accrued
on the Notes or Note Components at their respective Interest Rates.
“Default Rate” means, with respect to any Note or Note Components, the greater
of (x) 4% per annum in excess of the interest rate then applicable to such Note
or Note Components hereunder and (y) 1% per annum in excess of the Prime Rate
from time to time; provided that, if the foregoing would result in an interest
rate in excess of the maximum rate permitted by applicable law, the Default Rate
shall be limited to the maximum rate permitted by applicable law.
“Defeasance Borrower” has the meaning set forth in Section 2.1(b).
“Defeasance Collateral” means government securities (as described in Treasury
Reg. 1.860G-2(a)(8)(ii)) that are the direct obligations of the United States of
America, which obligations are not subject to prepayment, call or early
redemption.
“Defeasance Pledge Agreement” has the meaning set forth in Section 2.1(a)(iii).
“Defease” means to deliver Defeasance Collateral as substitute Collateral for
the Loan in accordance with Section 2.1 and to cause the Defeased Note to be
assumed by a Defeasance Borrower in accordance herewith; and the terms
“Defeased” and “Defeasance” have meanings correlative to the foregoing.
“Defeased Note” has the meaning set forth in Section 2.1(b).
“Deferred Maintenance Amount” means $770,000.
“Deferred Maintenance Conditions” means those items described in Schedule C,
together with the Life Safety Exceptions.
“Deferred Maintenance and Environmental Escrow Account” has the meaning set
forth in Section 3.7(a).
“Denihan Parties” means Brooke Denihan Barrett, Benjamin Joseph Denihan Jr., any
members of their immediate families which are competent and of legal age and any
trusts established for the benefit of any of the foregoing persons.
“Eligible Account” means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company that complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution that has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) that, in either case, has corporate trust powers, acting in its
fiduciary capacity.



--------------------------------------------------------------------------------




“Eligible Institution” means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least A–1
by S&P, Prime-1 by Moody’s and/or F-1 by Fitch, and whose long-term senior
unsecured debt obligations are rated at least A- by S&P, A by Fitch, and A2 by
Moody’s and whose deposits are insured by the FDIC or (ii) with respect to which
the Rating Condition is satisfied.
“Embargoed Person” has the meaning set forth in Section 4.40.
“Energy Efficiency Plan” means the capital plan set forth on Schedule F-2.
“Engineering Report” means a structural and seismic engineering report or
reports (including a “probable maximum loss” calculation, if applicable) with
respect to each of the Properties prepared by an independent engineer approved
by Lender and delivered to Lender in connection with the Loan, and any
amendments or supplements thereto delivered to Lender.
“Environmental Claim” means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Governmental Authority alleging or asserting liability with
respect to Borrower, Operating Lessee or any Property arising out of, based on,
in connection with, or resulting from (i) the actual or alleged presence, Use or
Release of any Hazardous Substance, (ii) any actual or alleged violation of any
Environmental Law, or (iii) any actual or alleged injury or threat of injury to
property, health or safety, natural resources or to the environment caused by
Hazardous Substances.
“Environmental Indemnity” means that certain environmental indemnity agreement
executed by Borrower and the Sponsor as of the Closing Date, as the same may
from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
“Environmental Laws” means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment, (ii) the impact of
Hazardous Substances on property, health or safety, (iii) the Use or Release of
Hazardous Substances, (iv) occupational safety and health, industrial hygiene or
the protection of human, plant or animal health or welfare or (v) the liability
for or costs of other actual or threatened danger to health or the environment.
The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successors thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act;



--------------------------------------------------------------------------------




the Endangered Species Act; the National Environmental Policy Act; and the River
and Harbors Appropriation Act. The term “Environmental Law” also includes, but
is not limited to, any present and future federal state and local laws, statutes
ordinances, rules, regulations and the like, as well as common law, conditioning
transfer of property upon a negative declaration or other approval of a
Governmental Authority of the environmental condition of a property; or
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental conditions of a property to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in property.
“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-05 (and, if necessary, “Phase II Environmental
Site Assessments”), prepared by an independent environmental auditor approved by
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender, and shall also include any other
environmental reports delivered to Lender pursuant to this Agreement and the
Environmental Indemnity.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
“ERISA Affiliate,” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with any Borrower or
Operating Lessee as a single employer under Title IV or Section 302 of ERISA or
Section 412 of the Code.
“Event of Default” has the meaning set forth in Section 7.1.
“Excess Cash Flow Reserve Account” has the meaning set forth in Section 3.9(a).
“Exception Report” means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.
“FF&E” means furniture, fixtures and equipment located in the Property.
“Fiscal Quarter” means the three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld.
“Fiscal Year” means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld.
“Fitch” means Fitch, Inc. and its successors.
“Force Majeure” means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes



--------------------------------------------------------------------------------




(including strikes of city workers), work stoppage, shortages or unavailability
of labor or materials or similar causes beyond the reasonable control of
Borrower; provided that, with respect to any of such circumstances, for the
purposes of this Agreement, (1) any period of Force Majeure shall apply only to
performance of the obligations necessarily affected by such circumstance and
shall continue only so long as Borrower is continuously and diligently using all
reasonable efforts to minimize the effect and duration thereof; and (2) Force
Majeure shall not include the unavailability or insufficiency of funds.
“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.
“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.
“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).
“Guaranty” means that certain guaranty, dated as of the Closing Date, executed
by Sponsor for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.
“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
that may have a negative impact on human health or the indoor or outdoor
environment or the presence of which on, in or under any of the Properties is
prohibited or requires investigation or remediation under Environmental Law,
including petroleum and petroleum by-products, asbestos and asbestos-containing
materials, toxic mold, polychlorinated biphenyls, lead and radon, and compounds
containing them (including gasoline, diesel fuel, oil and lead-based paint),
pesticides and radioactive materials, flammables and explosives and compounds
containing them.
“Increased Costs” has the meaning set forth in Section 1.4(d).
“Indebtedness” means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Yield Maintenance Premiums and other amounts
due or to become due to Lender pursuant



--------------------------------------------------------------------------------




to this Agreement, under the Notes or in accordance with any of the other Loan
Documents, and all other amounts, sums and expenses reimbursable by Borrower to
Lender hereunder or pursuant to the Notes or any of the other Loan Documents.
“Indemnified Liabilities” has the meaning set forth in Section 9.19(b).
“Indemnified Parties” has the meaning set forth in Section 9.17.
“Independent Director” of any corporation or limited liability company means an
individual who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors, another nationally-recognized
company reasonably approved by Lender, in each case that is not an Affiliate of
Borrower and that provides professional independent directors and other
corporate services in the ordinary course of its business, and which individual
is duly appointed as a member of the board of directors or board of managers of
such corporation or limited liability company and is not, and has never been,
and will not while serving as Independent Director be, any of the following:
(i)    a member (other than an independent, non-economic “springing” member),
partner, equityholder, manager, director, officer or employee of such
corporation or limited liability company or any of its equityholders or
Affiliates (other than as an independent director or manager of an Affiliate of
such corporation or limited liability company that is not in the direct chain of
ownership of such corporation or limited liability company and that is required
by a creditor to be a single purpose bankruptcy remote entity, provided that
such independent director or manager is employed by a company that routinely
provides professional independent directors or managers);
(ii)    a creditor, supplier or service provider (including provider of
professional services) to such corporation or limited liability company or any
of its equityholders or Affiliates (other than a nationally recognized company
that routinely provides professional independent managers or directors and that
also provides lien search and other similar services to such corporation or
limited liability company or any of its equityholders or Affiliates in the
ordinary course of business);
(iii)    a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(iv)    a Person that controls (whether directly, indirectly or otherwise) any
of (i), (ii) or (iii) above.
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a Single-Purpose
Entity Affiliated with the corporation or limited liability company in question
shall not be disqualified from serving as an Independent Director of such
corporation or limited liability company, provided that the fees that



--------------------------------------------------------------------------------




such natural person earns from serving as Independent Director of Affiliates of
such the corporation or limited liability company in any given year constitute
in the aggregate less than five percent of such natural person’s annual income
for that year. The same natural persons may not serve as Independent Directors
of a corporation or limited liability company and, at the same time, serve as
Independent Directors of an equityholder or member of such corporation or
limited liability company.
“Individual Property Closing Date NOI” means, with respect to each Property, the
amount set forth with respect thereto on Schedule H hereto.
“Initial Interest Rate” means 3.673% per annum.
“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting any of the
Properties or any portion thereof or any use or condition thereof, which may, at
any time, be recommended by the board of fire underwriters, if any, having
jurisdiction over any of the Properties, or any other body exercising similar
functions.
“Insurance Reserve Exemption Period” has the meaning set forth in Section
3.4(d)(iii).
“Interest Accrual Period” means each period from and including the sixth day of
a calendar month through and including the fifth day of the immediately
succeeding calendar month; provided, that, prior to a Securitization, Lender
shall have the right, in connection with a change in the Payment Date in
accordance with the definition thereof, to make a corresponding change to the
Interest Accrual Period. Notwithstanding the foregoing, the first Interest
Accrual Period shall commence on and include the Closing Date.
“Interest Rate” means (i) with respect to the initial Note, the Initial Interest
Rate, and (ii) with respect to each Note resulting from the bifurcation of the
initial Note into multiple Notes pursuant to Section 1.1(c), the per annum
interest rate of such Note as determined by Lender in accordance with such
Section.
“Lease” means any lease (except the Operating Lease), license, letting,
concession, occupancy agreement or sublease to which Borrower and/or Operating
Lessee is a party or has a consent right, or other agreement (whether written or
oral and whether now or hereafter in effect) under which Borrower and/or
Operating Lessee is a lessor, sublessor, licensor or other grantor existing as
of the Closing Date or thereafter entered into by Borrower and/or Operating
Lessee, in each case pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any of
the Properties, and every modification or amendment thereof, and every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the other party thereto, excluding short-term
agreements in the ordinary course of business pursuant to which hotel rooms and
facilities are made available to individual hotel guests.



--------------------------------------------------------------------------------




“Leasing Commissions” means leasing commissions required to be paid by Borrower
or Operating Lessee in connection with the leasing of space to Tenants at any of
the Properties pursuant to Leases entered into by Borrower or Operating Lessee
in accordance herewith and payable in accordance with third‑party/arm’s‑length
written brokerage agreements, provided that the commissions payable pursuant
thereto are commercially reasonable based upon the then current brokerage market
for property of a similar type and quality to such Property in the geographic
market in which such Property is located.
“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning ordinances) affecting
Borrower, Sponsor, Operating Lessee, the Property or any other Collateral or any
portion thereof or the construction, ownership, use, alteration or operation
thereof, or any portion thereof (whether now or hereafter enacted and in force),
and all permits, licenses and authorizations and regulations relating thereto.
“Lender” has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.
“Lender 80% Determination” means a reasonable determination by Lender that,
based on a current or updated appraisal by HVS Consulting and Valuation Services
(or such other appraiser satisfactory to Lender should HVS Consulting and
Valuation Services no longer be actively engaged in the business of real estate
valuation), a broker’s price opinion by Jones Lang LaSalle or Eastdil Secured
(or such other broker satisfactory to Lender should neither Jones Lang LaSalle
or Eastdil Secured be actively engaged in the business of real estate valuation)
or other written determination of value using a commercially reasonable
valuation method satisfactory to Lender, the fair market value of the Property
securing the Indebtedness at the time of such determination (but excluding any
value attributable to property that is not an interest in real property within
the meaning of section 860G(a)(3)(A) of the Code) is at least 80% of the amount
of the Indebtedness (including any accrued and unpaid interest) at the time of
such determination.
“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, restrictive covenant,
easement, or any other encumbrance or charge on or affecting any Collateral or
any portion thereof, or any interest therein (including any conditional sale or
other title retention agreement, any sale-leaseback, any financing lease or
similar transaction having substantially the same economic effect as any of the
foregoing, the filing of any financing statement or similar instrument under the
Uniform Commercial Code or comparable law of any other jurisdiction, domestic or
foreign, and mechanics’, materialmen’s and other similar liens and encumbrances,
as well as any option to purchase, right of first refusal, right of first offer
or similar right).
“Life Safety Exceptions” means, with respect to each Property, the items set
forth with respect to such Property on Schedule J.



--------------------------------------------------------------------------------




“Liquidity” means, with respect to any Person, the Lien-free cash deposits of
such Person maintained in the conventional forms of demand deposits, money
market account deposits, monies held in cash reserves not held by Lender,
undrawn lines of credit and other cash equivalents reasonably acceptable to
Lender. For the avoidance of doubt the calculation of Liquidity shall not
include amounts contained in any Borrower FF&E Account or the FF&E Reserve
Account.
“Loan” has the meaning set forth in Section 1.1(a).
“Loan Amount” means $410,000,000.
“Loan Documents” means this Agreement, the Note, each of the Mortgages (and
related financing statements), the Environmental Indemnity, each of the
Subordination of Property Management Agreements, the Pledge and Security
Agreement (Equity), the Cash Management Agreement, any Blocked Account
Agreement, the Cooperation Agreement, the Guaranty, the Completion Guaranty, any
Defeasance Pledge Agreement, the Qualified Operating Expense Account Agreement,
the Borrower FF&E Account Control Agreement (if any), and all other agreements,
instruments, certificates and documents necessary to effectuate the granting to
Lender of first-priority Liens on the Collateral or otherwise in satisfaction of
the requirements of this Agreement or the other documents listed above, as all
of the aforesaid may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance herewith.
“Lockout Period” means the period from the Closing Date to but excluding the
first Payment Date following the earlier to occur of (i) the third anniversary
of the Closing Date and (ii) the second anniversary of the date on which the
entire Loan (including any subordinated interest therein) has been Securitized
pursuant to a Securitization or series of Securitizations.
“Loss Proceeds” means amounts, awards or payments payable to Borrower, Operating
Lessee or Lender in respect of all or any portion of any of the Properties in
connection with a Casualty or Condemnation thereof (after the deduction
therefrom and payment to Borrower, Operating Lessee and Lender, respectively, of
any and all reasonable expenses incurred by Borrower, Operating Lessee and
Lender in the recovery thereof, including all attorneys’ fees and disbursements,
the fees of insurance experts and adjusters and the costs incurred in any
litigation or arbitration with respect to such Casualty or Condemnation).
“Loss Proceeds Account” has the meaning set forth in Section 3.3(a).
“Major Lease” means any Lease that (i) when aggregated with all other Leases at
the applicable Property with the same Tenant (or Affiliated Tenants), and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in each such Lease, is expected to cover more
than 3,000 rentable square feet, (ii) contains an option or preferential right
to purchase all or any portion of such Property, (iii) is with an Affiliate of
Borrower as Tenant, (iv) is entered into during the continuance of an Event of
Default or (v) covers space that, as of the Closing Date, covers restaurant
space that was owned and operated



--------------------------------------------------------------------------------




by Borrower or an Affiliate of Borrower (regardless of the square footage
covered by such Lease).
“Material Adverse Effect” means a material adverse effect upon (i) the ability
of Borrower or Sponsor to perform, or of Lender to enforce, any material
provision of any Loan Document, (ii) the enforceability of any material
provision of any Loan Document, (iii) the value, Net Operating Income, use or
enjoyment of any individual Property or the operation or occupancy thereof or
(iv) Borrower’s title to any Property.
“Material Agreements” means (x) each contract and agreement (other than Leases)
relating to the Property, or otherwise imposing obligations on Borrower or
Operating Lessee, under which Borrower or Operating Lessee would have the
obligation to pay more than $250,000 per annum or that cannot be terminated by
Borrower or Operating Lessee without cause upon 60 days’ notice or less without
payment of a termination fee in excess of $50,000, or that is with an Affiliate
of Borrower or Operating Lessee, (y) any material reciprocal easement agreement,
declaration of covenants, condominium documents, ground lease, material parking
agreement or other material Permitted Encumbrance and (z) the Operating Lease.
“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower at any of the Properties that (i) is reasonably expected to result in a
Material Adverse Effect with respect to the applicable Property, (ii) is
reasonably expected to cost in excess of 5% of the Allocated Loan Amount of the
applicable Property, as determined by an independent architect, (c) is
reasonably expected to permit (or is reasonably likely to induce) any Tenant
under a Major Lease to terminate its Lease or abate rent or (d) is reasonably
expect to cause more than 10% of guest rooms at any individual Property to be
removed from the reservation pool for more than 30 days.
“Maturity Date” means the Payment Date in January 2018, or such earlier date as
may result from acceleration of the Loan in accordance with this Agreement.
“Minimum Balance” has the meaning set forth in Section 3.2(a).
“Monthly Debt Service Payment Amount” means the amount of interest due and
payable with respect to the Loan on each Payment Date, calculated based on the
Principal Indebtedness, the Interest Rate and otherwise in accordance with this
Agreement.
“Monthly FF&E Amount” means, with respect to any calendar month, an amount equal
to 4% of Operating Income for the immediately preceding calendar month.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Mortgage” means that certain mortgage, assignment of rents and leases, security
agreement and fixture filing encumbering such Property, executed by Borrower as
of the Closing Date, as the same may from time to time



--------------------------------------------------------------------------------




“Net Operating Income” means, with respect to any Test Period, the excess of (i)
Operating Income for such Test Period, minus (ii) Operating Expenses for such
Test Period, provided that, in the event that the performance of the Affinia 50
Property is disrupted as a result of the A-50 Capital Plan, Lender shall use,
for purposes of determining the existence of a Trigger Period only, Operating
Income and Operating Expenses from January through October 2012 in lieu of the
same disrupted month from January through October 2013.
“Net Worth” means, with respect to any Person, the fair market value of the
gross assets of such Person (excluding intangible assets), minus total
liabilities (including all Debt and recourse guarantees of such Person) of such
Person.
“Nonconsolidation Opinion” means the opinion letter, dated the Closing Date,
delivered by Borrower’s counsel to Lender and addressing issues relating to
substantive consolidation in bankruptcy.
“Note(s)” means that certain amended, restated and consolidated promissory note,
dated as of the Closing Date, made by Borrower to the order of Lender to
evidence the Loan, as such note may be replaced by multiple Notes in accordance
with Section 1.1(c) and as otherwise assigned (in whole or in part), amended,
restated, replaced, supplemented or otherwise modified in accordance herewith.
“Note Component” has the meaning set forth in Section 1.1(c).
“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including trade embargo, economic sanctions, or other prohibitions
imposed by Executive Order of the President of the United States. The OFAC List
currently is accessible through the internet website at
www.treas.gov/ofac/t11sdn.pdf.
“Officer’s Certificate” means a certificate delivered to Lender in a form
reasonably acceptable to Lender that is signed by an authorized officer of
Borrower and certifies the information therein to the best of such officer’s
knowledge.
“Operating Expenses” means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Borrower and,
without duplication, Operating Lessee (including any amounts expended by the
Approved Property Manager that are reimbursable by Borrower or Operating Lessee
under an Approved Management Agreement) during such period, determined in
accordance with GAAP and the Uniform System of Accounts (excluding reserves for
or expenditures on FF&E), plus a deemed expenditure in respect of FF&E in an
amount equal to four percent of Operating Income during such period; provided,
however, that such expenses shall not include (i) depreciation, amortization or
other non-cash items (other than expenses that are due and payable but not yet
paid), (ii) interest, principal or any other sums due and owing with respect to
the Loan,



--------------------------------------------------------------------------------




(iii) income taxes or other taxes in the nature of income taxes, (iv) Capital
Expenditures, or (v) equity distributions.
“Operating Income” means, for any period, all operating income of Borrower and,
without duplication, Operating Lessee from each of the Properties during such
period, determined in accordance with GAAP and the Uniform System of Accounts
(but without straight-lining of rents), including without limitation: (i) all
income and proceeds received from any lease, Operating Lease and rental of
rooms, exhibit, sales, commercial, meeting, conference or banquet space within
each of the Properties, including net parking revenue, and net income from
vending machines, health club fees and service charges; (ii) all income and
proceeds received from food and beverage operations and from catering services
conducted from such Property even though rendered outside of each of the
Properties; (iii) all income and proceeds from business interruption, rental
interruption and use and occupancy insurance with respect to the operation of
each of the Properties (after deducting therefrom all necessary costs and
expenses incurred in the adjustment or collection thereof and solely to the
extent that such income and/or proceeds are allocable to such period); (iv) all
awards for temporary use (after deducting therefrom all costs incurred in the
adjustment or collection thereof and in restoration of any applicable Property
and solely to the extent that such award is allocable to such period); (v) all
income and proceeds from judgments, settlements and other resolutions of
disputes with respect to matters which would be includable in this definition of
“Operating Income” if received in the ordinary course of any of the Properties’
operation (after deducting therefrom all necessary costs and expenses incurred
in the adjustment or collection thereof); and (vi) interest on credit accounts,
rent concessions or credits, and other required pass-throughs; but excluding,
(1) gross receipts received by lessees, licensees or concessionaires at any of
the Properties; (2) consideration received at any of the Properties for hotel
accommodations, goods and services to be provided at other hotels, although
arranged by, for or on behalf of Borrower, Operating Lessee or Approved Property
Manager; (3) income and proceeds from the sale or other disposition of goods,
capital assets and other items not in the ordinary course of any Property’s
operation; (4) federal, state and municipal excise, sales and use taxes
collected directly from patrons or guests at each of the Properties as a part of
or based on the sales price of any goods, services or other items, such as gross
receipts, room, admission, cabaret or equivalent taxes; (5) awards (except to
the extent provided in clause (iv) above); (6) refunds of amounts not included
in Operating Expenses at any time and uncollectible accounts; (7) gratuities
collected by employees at each of the Properties; (8) the proceeds of any
financing; (9) other income or proceeds resulting other than from the use or
occupancy of any Property, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from any of the Properties in
the ordinary course of business; (10) any credits or refunds made to customers,
guests or patrons in the form of allowances or adjustments to previously
recorded revenues; (11) any revenue attributable to a Lease that is not a
Qualifying Lease; (12) any revenue attributable to a Lease to the extent it is
paid more than 30 days prior to the due date, (13) any interest income from any
source (except to the extent provided in clause (vi) above); (14) any repayments
received from any third party of principal loaned or advanced to such third
party by Borrower or Operating Lessee; (15) any proceeds resulting from the
Transfer of all or any portion of any Property, (16) Loss Proceeds (except to
the extent provided in clause (iii) above); and (17) any other extraordinary or
non-recurring items.



--------------------------------------------------------------------------------




“Operating Lease” means, individually or collectively, as the context may
require, that certain Operating Lease dated July 29, 2011 by and between 371
Seventh Avenue Co., LLC and 371 Seventh Avenue Co., Lessee LLC, that certain
Operating Lease dated July 29, 2011 by and between 125 East 50th Street Co., LLC
and 125 East 50th Street Co., Lessee LLC, that certain Operating Lease dated
July 29, 2011 by and between 215 East 64th Street Co., LLC and 215 East 64th
Street Co., Lessee LLC, that certain Operating Lease dated July 29, 2011 by and
between 155 East 50th Street Co., LLC and 155 East 50th Street Co., Lessee LLC
and that certain Operating Lease dated July 29, 2011 by and between 303
Lexington Avenue Co., LLC and 303 Lexington Avenue Co., Lessee LLC.
“Operating Lessee” means, individually or collectively, as the context may
require, 371 Seventh Avenue Co. Lessee LLC, 125 East 50th Street Co. Lessee LLC,
215 East 64th Street Co. Lessee LLC, 155 East 50th Street Co. Lessee LLC and 303
Lexington Avenue Co. Lessee LLC.
“Operating Lessee Pledged Collateral” means one hundred percent of the equity
interests in each Operating Lessee, which is pledged by DP Lease Mezz I Holding
Company, LLC to Lender as additional collateral for the Loan pursuant to the
Pledge and Security Agreement (Equity).
“Operating Lessee Pledgor” means DP Lease Mezz 1 Holding Company, LLC, a
Delaware limited liability company.
“Operating Partnership” means Pebblebrook Hotel Operating Partnership, L.P.
“Participation” has the meaning set forth in Section 9.7(b).
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.
“Payment Date” means, with respect to each Interest Accrual Period, the sixth
day of the calendar month in which such Interest Accrual Period ends (or, if
such day is not a Business Day, the first preceding Business Day); provided,
that prior to a Securitization, Lender shall have the right to change the
Payment Date so long as a corresponding change to the Interest Accrual Period is
also made.
“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of each of the
Properties (including certificates of occupancy, business licenses, state health
department licenses, licenses to conduct business and all such other permits,
licenses, consents, approvals and rights, obtained from any Governmental
Authority or private Person concerning ownership, operation, use or occupancy of
such Property).
“Permitted Debt” means:



--------------------------------------------------------------------------------




(i)    the Indebtedness;
(ii)    Taxes that are not yet due and payable;
(iii)    tenant allowances and Capital Expenditure and product improvement plan
costs required under the Approved Management Agreement or any Leases or
otherwise permitted to be incurred under the Loan Documents that are paid on or
prior to the date when due;
(iv)    Trade Payables not represented by a note, customarily paid by Borrower
or Operating Lessee within 60 days of incurrence and in fact not more than 60
days outstanding (subject to good faith contest by Borrower conducted with due
diligence, solely to the extent such contest could not reasonably be expected to
result in a Material Adverse Effect and there is no imminent risk of
foreclosure), which are incurred in the ordinary course of Borrower’s or
Operating Lessee’s business with respect to the Properties, in amounts
reasonable and customary for similar properties and not exceeding 3.0% of the
Loan Amount in the aggregate.
“Permitted Encumbrances” means:
(i)    the Liens created by the Loan Documents;
(ii)    all Liens and other matters specifically disclosed on Schedule B of the
Qualified Title Insurance Policies;
(iii)    Liens, if any, for Taxes not yet delinquent;
(iv)    mechanics’, materialmen’s or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being diligently contested
in good faith and by appropriate proceedings, provided that no such Lien is in
imminent danger of foreclosure and provided further that either (a) each such
Lien is released or discharged of record or fully insured over by the applicable
title insurance company issuing the Qualified Title Insurance Policy within 60
days of its creation, or (b) Borrower deposits with Lender, by the expiration of
such 60-day period, an amount equal to 150% of the dollar amount of such Lien or
a bond in the aforementioned amount from such surety, and upon such terms and
conditions, as is reasonably satisfactory to Lender, as security for the payment
or release of such Lien;
(v)    rights of existing and future Tenants as tenants only pursuant to written
Leases entered into in conformity with the provisions of this Agreement; and
(vi)    easements and other encroachments placed on the Property with the prior
written consent of Lender.
“Permitted Investments” means the following, subject to the qualifications
hereinafter set forth:



--------------------------------------------------------------------------------




(i)    direct obligations of, or obligations fully and unconditionally
guaranteed as to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;
(ii)    federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements, each having maturities of not
more than 90 days, of any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, the
short-term debt obligations of which are rated A-1+ by S&P, F1+ by Fitch and P-1
by Moody’s (and if the term is between one and three months A1 by Moody’s) and,
if it has a term in excess of three months, the long-term debt obligations of
which are rated AAA (or the equivalent) by each of the Rating Agencies, and that
(a) is at least “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $1,000,000,000;
(iii)    deposits that are fully insured by the Federal Deposit Insurance Corp.
(FDIC);
(iv)    commercial paper rated A–1+ by S&P, F1+ by Fitch and P-1 Moody’s (and if
the term is between one and three months A1 by Moody’s) by each of the Rating
Agencies and having a maturity of not more than 90 days;
(v)    any money market funds that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause (i)
above, (b) has net assets of not less than $5,000,000,000, and (c) has a rating
of AAAm or AAAm-G from S&P, Aaa by Moody’s and the highest rating obtainable
from Fitch; and
(vi)    such other investments as to which the Rating Condition has been
satisfied.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the Standard & Poor’s “r” symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest on Permitted
Investments may either be fixed or variable, and any variable interest must be
tied to a single interest rate index plus a single fixed spread (if any), and
move proportionately with that index. No Permitted Investments shall require a
payment above par for an obligation if the obligation may be prepaid at the
option of the issuer thereof prior to its maturity. All Permitted Investments
shall mature or be redeemable upon the option of the holder thereof on or prior
to the earlier of



--------------------------------------------------------------------------------




(x) three months from the date of their purchase or (y) the Business Day
preceding the day before the date such amounts are required to be applied
hereunder.
“Permitted Member Loan” means a loan made by Operating Partnership to DP Fee
Holding Co., LLC, provided that such loan (i) has a maturity date that is no
less than 180 days after the Maturity Date, (ii) is unsecured by any collateral
and is not in a form that would allow it to be construed as a mezzanine loan,
(iii) is not assignable to any Person, (iv) has no events of default other than
failure to repay the loan in full on its maturity date, permits unpaid interest
to accrue without penalty or default and is not cross-defaulted with the
operating agreement for DP Fee Holding Co., LLC or any related agreement and (v)
is subject and subordinate to the Loan and all amounts payable under such loan
are subject and subordinate to all amounts payable to Lender with respect to the
Loan, all reserves required with respect to the Loan and all amounts required
for Borrower and Operating Lessee to operate the Properties. In connection with
a refinancing of both the Loan and the Permitted Member Loan, the members of DP
Fee Holding Co., LLC will have the right to (x) sell Properties in the order and
as determined by Borrower in its sole discretion, subject to the prepayment,
release and other provisions of this Agreement and the other Loan Documents or
(y) call capital (including subject to customary “burndown” provisions with
respect to non-funding members based on the then fair market value of the
Properties). Lender has approved the Permitted Member Loan pursuant to the
documentation evidencing the same in effect as of the Closing Date, subject to
the understanding that in the event Lender, in its sole discretion, shall agree
with Borrower to adjust the Maturity Date, such adjustment shall only be made if
the maturity date of the Permitted Member Loan shall be similarly adjusted to a
date that is six months following the Maturity Date as so adjusted.
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code, or (iii)
governmental plan (as defined in Section 3(32) of ERISA) subject to federal,
state or local laws, rules or regulations substantially similar to Title I of
ERISA or Section 4975 of the Code.
“Pledge and Security Agreement (Equity)” means that certain Pledge and Security
Agreement (Equity) dated the date hereof, by Operating Lessee Pledgor in favor
of Lender.
“Policies” has the meaning set forth in Section 5.15(b).
“Prepayment Period” means the final three Interest Accrual Periods prior to the
Maturity Date.
“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal. If The Wall Street Journal ceases to publish the “prime
rate,” then Lender shall select an equivalent publication that publishes such
“prime rate,” and if such “prime rate” is no longer generally published or is
limited, regulated or administered by a governmental



--------------------------------------------------------------------------------




or quasi-governmental body, then Lender shall reasonably select a comparable
interest rate index.
“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.
“Prohibited Pledge” has the meaning set forth in Section 7.1(f).
“Properties” means the real property described on Schedule A hereto, together
with all buildings and other improvements thereon and all personal property
owned by Borrower and encumbered by the Mortgage, together with all rights
pertaining to such property; and “Property” means an individual property
included in the Properties or all Properties collectively, as the context may
require.
“Proportional Amount” has the meaning set forth in Section 9.31.
“Qualified Equityholder” means (i) Sponsor, and each Person comprising Sponsor
individually, (ii) any Person approved by Lender with respect to which the
Rating Condition is satisfied, (iii) a bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, real estate company, investment fund or an
institution substantially similar to any of the foregoing, provided in each case
under this clause (iii) that such Person (x) has total assets (in name or under
management) in excess of $2,000,000,000 and (except with respect to a pension
advisory firm or similar fiduciary) capital/statutory surplus or shareholder’s
equity in excess of $1,000,000,000 (in both cases, exclusive of the Property),
and (y) is regularly engaged in the business of owning and operating comparable
properties in major metropolitan areas or (iv) any Person Controlled by a Person
satisfying the requirements of clause (iii), but only during such time period as
such Person is so Controlled.
“Qualified Operating Expense Account” means an Eligible Account maintained by
Operating Lessee and/or Borrower at an Eligible Institution, which account (i)
shall only contain amounts in respect of Operating Expenses for the Property
(and no amounts unrelated to the Property shall be deposited therein or
otherwise commingled with the amounts on deposit in such account) and (ii) is
subject to a Qualified Operating Expense Account Agreement.
“Qualified Operating Expense Account Agreement” means an agreement relating to
the Qualified Operating Expense Account, dated as of the date hereof, among
Lender, Operating Lessee and/or Borrower and the Eligible Institution at which
such account is maintained, pursuant to which such account is pledged to the
Lender and Operating Lessee is given full access to the funds on deposit therein
but provides for the discontinuance of such access upon receipt by such Eligible
Institution of written notice from Lender of the occurrence of an Event of
Default, as such agreement may be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.
“Qualified Successor Borrower” means a Single-Purpose Entity that is Controlled
by one or more Qualified Equityholders.



--------------------------------------------------------------------------------




“Qualified Successor Operating Lessee” means a Single-Purpose Entity that is
Controlled by the same Qualified Equityholders that Control Qualified Successor
Borrower and is a successor to the Operating Lessee under the Operating Lease.
“Qualified Survey” means, with respect to each Property, a current land title
survey thereof, certified to Borrower, the title company issuing the applicable
Title Insurance Policy and Lender and their respective successors and assigns,
in form and substance reasonably satisfactory to Lender.
“Qualified Title Insurance Policy” means, with respect to each Property, an ALTA
extended coverage mortgagee’s title insurance policy in form and substance
reasonably satisfactory to Lender.
“Qualifying Lease” means all Leases other than (i) Leases to a Tenant that is
not in occupancy at the Property and open for business at the Property and (ii)
Leases to a Tenant that is in default under its Lease or is the subject of
bankruptcy or similar insolvency proceedings (to the extent that such Tenant has
not assumed such Lease in bankruptcy).
“Rating Agency” shall mean, prior to the final Securitization of the Loan, each
of S&P, Moody’s, DBRS, Morningstar, Kroll and Fitch, or any other
nationally-recognized statistical rating agency that has been designated by
Lender and, after the final Securitization of the Loan, shall mean any of the
foregoing that have rated and continue to rate any of the Certificates
(excluding unsolicited ratings).
“Rating Condition” means, with respect to any proposed action, the receipt by
Lender of confirmation in writing from each of the Rating Agencies that such
action shall not result, in and of itself, in a downgrade, withdrawal, or
qualification of any rating then assigned to any outstanding Certificates;
except that if all or any portion of the Loan has not been Securitized pursuant
to a Securitization rated by the Rating Agencies, then “Rating Condition” shall
instead mean the receipt of prior written approval of both (x) the applicable
Rating Agencies (if and to the extent that any portion of the Loan has been
Securitized pursuant to a Securitization or series of Securitizations rated by
such Rating Agencies (excluding shadow ratings)), and (y) Lender in its sole
discretion. No Rating Condition shall be regarded as having been satisfied
unless and until any conditions imposed on the effectiveness of any confirmation
from any Rating Agency shall have been satisfied. Lender shall have the right in
its sole discretion to waive a Rating Condition requirement with respect to any
Rating Agency that Lender determines has declined to review the applicable
proposal; provided that if any Rating Agency affirmatively declines to review a
Defeasance, then the Rating Condition requirement shall not be waived but shall
instead be deemed satisfied as it relates to such Rating Agency for such
Defeasance.
“Regulatory Change” means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.



--------------------------------------------------------------------------------




“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).
“Release Price” means (i) with respect to the release of any Property other than
the Benjamin Property, 120% of such Property’s Allocated Loan Amount, and (ii)
with respect to the release of the Benjamin Property, the greater of (x) 115% of
the Allocated Loan Amount for the Benjamin Property and (y) an amount that would
cause Debt Yield for the Loan, after giving effect to the release of the
Benjamin Property, to be equal to or greater than the greater of (a) Closing
Date Debt Yield and (b) the Debt Yield for the Loan immediately prior to the
release of the Benjamin Property.
“REMIC” means a “real estate mortgage investment conduit” as defined in Section
860D of the Code.
“Rent Roll” has the meaning set forth in Section 4.14(a).
“Representative Borrower” has the meaning set forth in Section 9.04(a).
“Required CO Amendment Date” means, (i) with respect to the Affinia Shelburne
Property (x) May 1, 2013 or (y) any date that is no later than November 1, 2013,
solely to the extent the New York Department of Buildings and/or the New York
City Board of Standards and Appeals (as applicable) have granted one or more
extensions of the deadline for amending such Property’s certificate of occupancy
to reflect its use as a transient hotel to at least such date; and (ii) with
respect to the Affinia Gardens Property (x) May 1, 2013 or (y) any date that is
no later than May 1, 2014, solely to the extent the New York Department of
Buildings and/or the New York City Board of Standards and Appeals (as
applicable) have granted one or more extensions of the deadline for amending
such Property’s certificate of occupancy to reflect its use as a transient hotel
to at least such date; provided, however, the Required CO Amendment Date for
either of the foregoing Properties shall be extended as necessary if, (x) the
amendment of such Property’s certificate of occupancy to reflect its use as a
transient hotel has been delayed due to Force Majeure and (y) the New York
Department of Buildings and/or the New York City Board of Standards and Appeals
(as applicable) have granted one or more extensions of the period of time in
which such Property’s certificate of occupancy may be amended to account for the
delay caused by such Force Majeure.
“Revenues” means all rents (including percentage rent), rent equivalents, moneys
payable as damages pursuant to a Lease or in lieu of rent or rent equivalents,
royalties (including all oil and gas or other mineral royalties and bonuses),
income and (without duplication) Operating Income, receivables, receipts,
revenues, deposits (including security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower or (without duplication) Operating Lessee or Approved Property
Manager (only with respect to the Property) from any and all sources including
any obligations now existing or hereafter arising or



--------------------------------------------------------------------------------




created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of property or rendering of services by
Borrower or Operating Lessee and proceeds, if any, from business interruption or
other loss of income insurance.
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.
“Securitization” means a transaction in which all or any portion of the Loan is
deposited into one or more trusts or entities that issue Certificates to
investors, or a similar transaction; and the term “Securitize” and “Securitized”
have meanings correlative to the foregoing.
“Securitization Vehicle” means the issuer of Certificates in a Securitization of
the Loan.
“Service” means the Internal Revenue Service or any successor agency thereto.
“Servicer” means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan. If at any time no entity
is so appointed, the term “Servicer” shall be deemed to refer to Lender.
“Severed Loan Documents” has the meaning set forth in Section 7.2(f).
“Single Member LLC” means a limited liability company that either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.
“Single-Purpose Entity” means a Person that (a) was formed under the laws of the
State of Delaware solely for the purpose of (i) acquiring and holding an
ownership interest in one or more of the Properties (or, if applicable,
Defeasance Collateral), (ii) in the case of Borrower, entering into and
incurring the Indebtedness and obligations under this Agreement and the other
Loan Documents or (iii) in the case of a Single-Purpose Equityholder, acquiring
and holding an ownership interest in Borrower, Operating Lessee and/or Borrower
(or, if applicable, Defeasance Collateral), (b) does not engage in any business
unrelated to (i) the applicable Property (or, if applicable, Defeasance
Collateral), or (ii) in the case of a Single-Purpose Equityholder, its ownership
interest in Borrower, Operating Lessee and/or Borrower (or, if applicable,
Defeasance Collateral), (c) does not have any assets other than those related to
(i) the applicable Property (or, if applicable, Defeasance Collateral), or (ii)
in the case of a Single-Purpose Equityholder, its ownership interest in
Borrower, Operating Lessee and/or Borrower (or, if applicable, Defeasance
Collateral), (d) does not have any Debt other than Permitted Debt, (e) maintains
books, accounts, records, financial statements, stationery, invoices and checks
that are separate and apart from those of any other Person (except that such
Person’s financial position, assets, results of operations and cash flows may be
included in the consolidated financial statements of an Affiliate of such Person
in accordance with GAAP, provided that any such consolidated financial
statements shall contain a note indicating that such Person and its Affiliates
are separate legal entities and maintain records, books of account separate and
apart from any other Person), (f) is subject to and complies with all of the
limitations on powers and separateness requirements set



--------------------------------------------------------------------------------




forth in the organizational documentation of such Person as of the Closing Date,
(g) holds itself out as being a Person separate and apart from each other Person
and not as a division or part of another Person, (h) conducts its business in
its own name (except for services rendered under a management agreement with an
Affiliate, so long as the manager, or equivalent thereof, under such management
agreement holds itself out as an agent of such Person), (i) exercises reasonable
efforts to correct any known misunderstanding actually known to it regarding its
separate identity, and maintains an arm’s-length relationship with its
Affiliates, (j) pays its own liabilities out of its own funds (including the
salaries of its own employees, if any) and reasonably allocates any overhead
that is shared with an Affiliate, including paying for shared office space and
services performed by any officer or employee of an Affiliate, (k) maintains a
sufficient number of employees (if any) in light of its contemplated business
operations, (l) conducts its business so that the assumptions made with respect
to it that are contained in the Nonconsolidation Opinion shall at all times be
true and correct in all material respects, (m) maintains its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any other Person, (n) observes all
applicable entity-level formalities in all material respects, (o) except as
contemplated by the Loan Documents with respect to any co-Borrower, does not
commingle its assets with those of any other Person and holds such assets in its
own name, (p) except as contemplated by the Loan Documents with respect to any
co-Borrower, does not assume, guarantee or become obligated for the debts of any
other Person, and does not hold out its credit as being available to satisfy the
obligations or securities of others, (q) does not acquire obligations or
securities of its shareholders, members or partners other than as contemplated
by the Loan Documents with respect to co-Borrowers, (r) except as contemplated
by the Loan Documents with respect to any co-Borrower, does not pledge its
assets for the benefit of any other Person and does not make any loans or
advances to any Person, (s) intends to maintain adequate capital in light of its
contemplated business operations, (t) has two Independent Directors on its board
of directors or board of managers or other governing body, or, in the case of a
limited partnership, has a Single-Purpose Equityholder with two Independent
Directors on such Single-Purpose Equityholder’s board of directors or board of
managers, and has organizational documents that (i) provide that the Independent
Directors shall consider only the interests of Borrower, including its
creditors, and shall have no fiduciary duties to Borrower’s equityholders
(except to the extent of their respective interests in Borrower), and (ii)
prohibit replacing any Independent Director without Cause and without giving at
least two Business Days’ prior written notice to Lender (except in the case of
the death, legal incapacity, or voluntary non-collusive resignation of an
Independent Director, in which case no prior notice to Lender or the Rating
Agencies shall be required in connection with the replacement of such
Independent Director with a new Independent Director that is provided by any of
the companies listed in the definition of “Independent Director”), (u) has
by-laws or an operating agreement, or, in the case of a limited partnership, has
a Single-Purpose Equityholder with by-laws or an operating agreement, which
provides that, for so long as the Loan is outstanding, such Person shall not
take or consent to any of the following actions except to the extent expressly
permitted in this Agreement and the other Loan Documents:
(i)    to the fullest extent permitted by law, the dissolution, liquidation,
consolidation, merger or sale of all or substantially all of its assets (and, in
the case of a



--------------------------------------------------------------------------------




Single-Purpose Equityholder, the assets of any Single-Purpose Entity in which
such Single-Purpose Equityholder holds an interest);
(ii)    the engagement by such Person (and, in the case of a Single-Purpose
Equityholder, the engagement by any Single-Purpose Entity in which such
Single-Purpose Equityholder holds an interest) in any business other than the
acquisition, development, management, leasing, ownership, maintenance and
operation of the applicable Property and activities incidental thereto (and, in
the case of a Single-Purpose Equityholder, activities incidental to the
acquisition and ownership of its interest in each Single-Purpose Entity in which
such Single-Purpose Equityholder holds an interest);
(iii)    the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official in respect of such Person without the
affirmative vote of both of its Independent Directors (and, in the case of a
Single-Purpose Equityholder, in respect of any Single-Purpose Entity in which
such Single-Purpose Equityholder holds an interest, without the affirmative vote
of both of such Single-Purpose Entities’ Independent Directors); and
(iv)    any amendment or modification of any provision of its (and, in the case
of a Single-Purpose Equityholder, any Single-Purpose Entity in which such
Single-Purpose Equityholder holds an interest) organizational documents relating
to qualification as a “Single-Purpose Entity”,
and (v) if such entity is a Single Member LLC, has organizational documents that
provide that upon the occurrence of any event (other than a permitted equity
transfer) that causes its sole member to cease to be a member while the Loan is
outstanding, at least one of its Independent Directors shall automatically be
admitted as the sole member of the Single Member LLC and shall preserve and
continue the existence of the Single Member LLC without dissolution.
“Single-Purpose Equityholder” means a Single-Purpose Entity that (x) is a
limited liability company or corporation formed under the laws of the State of
Delaware, (y) owns at least a 1% direct equity interest in Borrower (or a lessor
amount, providing that Lender receives appropriate legal opinions with respect
thereto), and (z) serves as the general partner or managing member of each
Single-Purpose Entity in which it holds an interest.
“Smith Travel Reports” means a “STAR Program Report” with respect to the
Property prepared by Smith Travel Research, Inc, or its successors and assigns.
“Sponsor” means Pebblebrook Hotel Trust and Denihan Ownership Company LLC (d/b/a
Denihan Hospitality Group), individually or collectively, as the context
requires.
“Sponsor Financial Requirements” has the meaning set forth in Section 5.23.



--------------------------------------------------------------------------------




“Subordination of Operating Lease” means that certain consent and agreement of
Operating Lessee and subordination of Operating Lease executed by Operating
Lessee and Borrower as of the Closing Date, as the same may from time to time be
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.
“Subordination of Property Management Agreement” means that certain consent and
agreement of manager and subordination and non-disturbance of management
agreement executed by Operating Lessee and the Approved Property Manager as of
the Closing Date, as the same may from time to time be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.
“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the
Properties, Borrower or Operating Lessee with respect to the Properties or rents
therefrom, or the Operating Lessee Pledged Collateral or that may become Liens
upon any of the Properties, without deduction for any amounts reimbursable to
Borrower or Operating Lessee by third parties.
“Tax Reserve Exemption Period” has the meaning set forth in Section 3.4(d)(i).
“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.
“Tenant Improvements” means, collectively, (i) tenant improvements to be
undertaken for any Tenant that are required to be completed by or on behalf of
Borrower or Operating Lessee pursuant to the terms of such Tenant’s Lease, and
(ii) tenant improvements paid or reimbursed through allowances to a Tenant
pursuant to such Tenant’s Lease.
“Tenant Notice” has the meaning set forth in Section 3.1(b).
“Termination Fee” has the meaning set forth in Section 5.7(f).
“Test Period” means each 12-month period ending on the last day of a Fiscal
Quarter.
“Trade Payables” means unsecured amounts payable by or on behalf of Borrower or
Operating Lessee for or in respect of the operation of the Properties in the
ordinary course and that would under GAAP and the Uniform System of Accounts be
regarded as ordinary expenses, including amounts payable to suppliers, vendors,
contractors, mechanics, materialmen or other Persons providing property or
services to the Properties, Borrower or Operating Lessee and the capitalized
amount of any ordinary-course financing leases.
“Transaction” means, collectively, the transactions contemplated and/or financed
by the Loan Documents.



--------------------------------------------------------------------------------




“Transfer” means the sale or other whole or partial conveyance of all or any
portion of any Property or any direct or indirect interest therein to a third
party, including granting of any purchase options, rights of first refusal,
rights of first offer or similar rights in respect of any portion of any
Property or the subjecting of any portion of any Property to restrictions on
transfer; except that the conveyance of a space lease or hotel room reservations
at any Property in accordance herewith shall not constitute a Transfer.
“Treasury Constant Yield” means the arithmetic mean of the rates published as
“Treasury Constant Maturities” as of 5:00 p.m., New York time, for the five
Business Days preceding the date on which acceleration has been declared or, as
applicable, the date on which the Casualty or Condemnation occurred, as shown on
the USD screen of Reuters (or such other page as may replace that page on that
service, or such other page or replacement therefor on any successor service),
or if such service is not available, the Bloomberg Service (or any successor
service), or if neither Reuters nor the Bloomberg Service is available, under
Section 504 in the weekly statistical release designated H.15(519) (or any
successor publication) published by the Board of Governors of the Federal
Reserve System, for “On the Run” U.S. Treasury obligations corresponding to the
third Payment Date prior to the scheduled Maturity Date. If no such maturity
shall so exactly correspond, yields for the two most closely corresponding
published maturities shall be calculated pursuant to the foregoing sentence and
the Treasury Constant Yield shall be interpolated or extrapolated (as
applicable) from such yields on a straight-line basis (rounding, in the case of
relevant periods, to the nearest month).
“Trigger Level” means Closing Date NOI times 85%.
“Trigger Period” means any period
(i) from (a) the date of delivery to Lender of any financial reports required to
be delivered to Lender pursuant to Sections 5.12, 5.13 or 5.14 indicating that,
at the conclusion of the Test Period related to the applicable financial report,
Net Operating Income was less than the Trigger Level for such Test Period, to
(b) the date of delivery to Lender of any financial reports required to be
delivered to Lender pursuant to Sections 5.12, 5.13 or 5.14 indicating that, at
the conclusion of the Test Period related to the applicable financial report,
Net Operating Income was equal to or greater than the Trigger Level for such
Test Period; and/or
(ii) from (a) the date on which Lender determines, by written notice to
Borrower, that Borrower has (x) failed to fully commence the guest room
construction phase of the A-50 Capital Plan on or before March 1, 2013 and/or
(y) failed to substantially complete the A-50 Capital Plan on or before October
31, 2013, to (b) the date on which, as applicable, the guest room construction
phase of the A-50 Capital Plan has been fully commenced or the A-50 Capital Plan
has been substantially completed, in each case, as determined by Lender in its
reasonable discretion;
(iii) during which Sponsor fails to fulfill the Liquidity and/or Net Worth
requirements set forth in Section 5.23;



--------------------------------------------------------------------------------




(iv) from (a) the Required CO Amendment Date during which either or both of the
Affinia Gardens Property or Affinia Shelburne Property fail to have certificates
of occupancy that permit their use as a transient hotel, (b) to the date on
which both such Properties have certificates of occupancy permitting their use
as transient hotels; and/or
(v) during which any Property is closed for business as a transient hotel as a
result of non-compliance with Legal Requirements.    
If any of the reports required under Sections 5.12, 5.13 or 5.14 are not
delivered to Lender as and when required hereunder, and the same are not
delivered to Lender within 5 Business Days following Lender’s written request
therefore, a Trigger Period shall be deemed to have commenced and be ongoing,
unless and until such reports are delivered and they indicate that, in fact, no
Trigger Period is ongoing.
“Undefeased Note” has the meaning set forth in Section 2.1(b).
“Uniform System of Accounts” means the “Uniform System of Accounts for the
Lodging Industry” (tenth edition) published by The American Hotel & Lodging
Association Educational Institute.
“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.
“U.S. Person” means a United States person within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.
“Waste” means any material abuse or destructive use (whether by action or
inaction) of any Property.
“Yield Maintenance Premium” shall mean, with respect to any payment of principal
(or any portion thereof) on a Note or Note Component during the continuance of
an Event of Default, or pursuant to Section 5.16(f) (following any Casualty or
Condemnation), or pursuant to Section 2.4 ,the product of:
(A)     a fraction whose numerator is the amount so paid and whose denominator
is the outstanding principal balance of the Note or Note Component before giving
effect to such payment, times
(B)     the excess of (1) the sum of the respective present values, computed as
of the date of such prepayment, of the remaining scheduled payments of principal
and interest with respect to the Note or Note Component (assuming no prepayments
or acceleration of the Loan and, solely with respect to the Benjamin Property,
using the two-



--------------------------------------------------------------------------------




year anniversary of the Closing Date for determining remaining scheduled
payments of principal and interest), determined by discounting such payments to
the date on which such payments are made at the Treasury Constant Yield, over
(2) the outstanding principal balance of the Note or Note Component on such date
immediately prior to such payment;
provided that, except in the case of a prepayment of principal (or any portion
thereof) pursuant to Section 5.16(f), the Yield Maintenance Premium shall not be
less than 3% of the amount prepaid.
The calculation of the Yield Maintenance Premium shall be made by Lender and
shall, absent manifest error, be final, conclusive and binding upon all parties.
(b)    Rules of Construction. All references to sections, schedules and exhibits
are to sections, schedules and exhibits in or to this Agreement unless otherwise
specified. Unless otherwise specified: (i) all meanings attributed to defined
terms in this Agreement shall be equally applicable to both the singular and
plural forms of the terms so defined, (ii) “including” means “including, but not
limited to”, (iii) “mortgage” means a mortgage, deed of trust, deed to secure
debt, indemnity deed of trust or similar instrument, as applicable, and
“mortgagee” means the secured party under a mortgage, deed of trust, deed to
secure debt, indemnity deed of trust or similar instrument and (iv) the words
“hereof,” “herein,” “hereby,” “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision, article, section or other subdivision of this Agreement.
All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP, as the same may be modified in this
Agreement. Each covenant of Borrower contained herein with respect to the
operation and maintenance of or otherwise relating to the Property shall be
construed to mean that Borrower shall comply or use commercially reasonable
efforts to cause the Operating Lessee to comply with such covenant; and any
failure by the Operating Lessee to comply therewith shall constitute a Default
hereunder even though Operating Lessee is not a party to this Agreement.



--------------------------------------------------------------------------------






Article I

GENERAL TERMS
Section 1.1.    The Loan.
(a)    On the Closing Date, subject to the terms and conditions of this
Agreement, Lender shall make a loan to Borrower (the “Loan”) in an amount equal
to the Loan Amount. The Loan shall initially be represented by a single Note
that shall bear interest as described in this Agreement at a per annum rate
equal to the Initial Interest Rate. Interest payable hereunder shall be computed
on the basis of a 360-day year and the actual number of days elapsed in the
related Interest Accrual Period.
(b)    The Loan shall be secured by the Collateral pursuant to the Mortgage and
the other Loan Documents.
(c)    Upon written notice from Lender to Borrower, the Note will be deemed to
have been subdivided into multiple components (“Note Components”). Each Note
Component shall have such notional balance and interest rate as Lender shall
specify in such notice, provided that the sum of the principal balances of all
Note Components shall equal the then-current Principal Indebtedness, and the
weighted average of the component interest rates, weighted on the basis of their
respective principal balances, shall equal the Interest Rate (except following
repayments of principal during the continuance of an Event of Default or as a
result of a Casualty or Condemnation). Borrower shall be treated as the obligor
with respect to each of the Note Components, and Borrower acknowledges that each
Note Component may be individually beneficially owned by a separate Person. The
Note Components need not be represented by separate physical Notes, but if
requested by Lender, each Note Component shall be represented by a separate
physical Note, in which case Borrower shall execute and return to Lender each
such Note in accordance with the terms of this Section. Whether or not Note
Components are created, Lender shall have the right at any time, at Lender’s
sole discretion, to replace the initial Note with two or more replacement Notes,
and the holder of each replacement Note shall similarly have the right at any
time, at such holder’s sole discretion, to replace its Note with two or more
replacement Notes. Each replacement Note shall be in the form of the Note so
replaced, but for its principal amount and Interest Rate. The principal amount
of each Note shall be determined by the applicable holder in its sole
discretion, provided that the initial sum of the principal amounts of the
replacement Notes shall equal the then-outstanding principal balance of the
Notes that are so replaced. The Interest Rate of each replacement Note shall be
determined by the applicable holder in its sole discretion, provided that the
initial weighted average of such Interest Rates, weighted on the basis of the
principal balances of the respective Notes, shall initially equal the Interest
Rate of the Note so replaced. Neither Borrower’s nor Sponsor’s obligations shall
be increased or their respective rights reduced in connection with the creation
of Note Components or the replacement of any Notes pursuant to this Section
1.1(c). Borrower shall execute and return to Lender each such Note within two
Business Days after Borrower’s receipt of an execution copy thereof, and
Borrower’s failure to do so within such time period



--------------------------------------------------------------------------------




shall, at Lender’s election, constitute an immediate Event of Default hereunder.
Borrower hereby authorizes and appoints Lender as its attorney-in-fact to
execute any replacement Notes required pursuant to this Section on Borrower’s
behalf should Borrower fail to do so. The foregoing grant of authority is a
power of attorney coupled with an interest and such appointment shall be
irrevocable for the term of this Agreement. Borrower hereby ratifies all actions
that such attorney shall lawfully take or cause to be taken in accordance with
this Section 1.1(c). If requested by Lender, Borrower shall deliver to Lender,
together with such replacement Notes, an opinion of counsel with respect to the
due authorization and enforceability of such replacement Notes and confirming
that the delivery of such replacement Notes does not alter the conclusions
reached in the legal opinions delivered to Lender at Closing.
(d)    To secure the full and timely payment of the Indebtedness, Borrower
hereby grants to Lender, its heirs, successors and assigns, a first-priority
Lien on all Collateral, wherever located, now or hereafter owned from time to
time by Borrower, including, without limitation, all “goods,” “consumer goods,”
“equipment,” “inventory,” “fixtures,” “farm products,” “accounts,” “deposit
accounts,” “chattel paper,” “general intangibles,” “software,” “instruments” and
“proceeds” of any of the foregoing (all as defined under the Uniform Commercial
Code as in effect from time to time in the State of New York). Borrower hereby
authorizes Lender to file any appropriate financing statements with the
Secretary of State of the State of Delaware or any other applicable
jurisdiction, which financing statements may include a description of the
collateral covered thereby as "all assets" or "all personal property" of the
Borrower.
Section 1.2.    Interest and Principal.
(a)    On each Payment Date, Borrower shall pay to Lender the Monthly Debt
Service Payment Amount by remitting such amount to the Cash Management Account
or such other account as Lender shall direct, which amount shall be applied
toward the payment of interest on each Note for the applicable Interest Accrual
Period at the applicable Interest Rate (except that in each case, interest shall
be payable on the Indebtedness, including due but unpaid interest, at the
Default Rate with respect to any portion of such Interest Accrual Period falling
during the continuance of an Event of Default, in which case the monthly payment
shall be increased by the amount of Default Interest accrued on the Notes during
the applicable Interest Accrual Period). Notwithstanding the foregoing, on the
Closing Date, Borrower shall pay interest from and including the Closing Date
through the end of the first Interest Accrual Period in lieu of making such
payment on the first Payment Date following the Closing Date (unless the Closing
Date falls on a Payment Date, in which case, no interest will be collected on
the Closing Date, and Borrower shall make the payment required pursuant to this
Section commencing on the first Payment Date following the Closing Date).
(b)    No prepayments of the Loan shall be permitted except for (i) prepayments
resulting from Casualty or Condemnation as described in Section 5.16(f), (ii) a
prepayment of the Loan in whole (but not in part) during the Prepayment Period
on not less than 15 days prior written notice and/or (iii) a prepayment in
connection with the release of the Benjamin Property pursuant to Section 2.4;
provided that any prepayment hereunder shall be accompanied by all



--------------------------------------------------------------------------------




interest accrued on the amount prepaid, plus the amount of interest that would
have accrued thereon if the Loan had remained outstanding through the end of the
Interest Accrual Period in which such prepayment occurs, plus all other amounts
then due under the Loan Documents. Borrower’s notice of prepayment shall create
an obligation of Borrower to prepay the Loan as set forth therein, but may be
rescinded with five days’ prior written notice to Lender (subject to payment of
any out-of-pocket costs and expenses resulting from such rescission). In
addition, Defeasance shall be permitted after the expiration of the Lockout
Period as described in Section 2.1. The entire outstanding principal balance of
the Loan, together with interest through the end of the applicable Interest
Accrual Period and all other amounts then due under the Loan Documents, shall be
due and payable by Borrower to Lender on the Maturity Date.
(c)    If all or any portion of the Principal Indebtedness is paid to Lender
following acceleration of the Loan or as a result of a Casualty or Condemnation,
Borrower shall pay to Lender an amount equal to the applicable Yield Maintenance
Premium. Amounts received in respect of the Indebtedness during the continuance
of an Event of Default shall be applied toward interest, principal and other
components of the Indebtedness (in such order as Lender shall determine) before
any such amounts are applied toward payment of Yield Maintenance Premiums, with
the result that Yield Maintenance Premiums shall accrue as the Principal
Indebtedness is repaid but no amount received from Borrower shall constitute
payment of a Yield Maintenance Premium until the remainder of the Indebtedness
shall have been paid in full. Borrower acknowledges that (i) a prepayment will
cause damage to Lender; (ii) the Yield Maintenance Premium is intended to
compensate Lender for the loss of its investment and the expense incurred and
time and effort associated with making the Loan, which will not be fully repaid
if the Loan is prepaid; (iii) it will be extremely difficult and impractical to
ascertain the extent of Lender’s damages caused by a prepayment after an
acceleration or any other prepayment not permitted by the Loan Documents; and
(iv) the Yield Maintenance Premium represents Lender’s and Borrower’s reasonable
estimate of Lender’s damages from the prepayment and is not a penalty.
(d)    Any payments of interest and/or principal not paid when due hereunder
shall bear interest at the applicable Default Rate and, in the case of all
payments due hereunder other than the repayment of the Principal Indebtedness on
the Maturity Date or on any other earlier date as a result of an acceleration of
the Loan, when paid, shall be accompanied by a late fee in an amount equal to
the lesser of three percent of such unpaid sum and the maximum amount permitted
by applicable law in order to defray a portion of the expense incurred by Lender
in handling and processing such delinquent payment and to compensate Lender for
the loss of the use of such delinquent payment.
Section 1.3.    Method and Place of Payment. Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes (including any deposit into the Cash Management Account pursuant
to Section 3.2(c)) shall be made to Lender not later than 1:00 p.m., New York
City time, on the date when due (except in the case of the payment made on the
Maturity Date, which shall be made not later than 2:00 p.m., New York City time)
and shall be made in lawful money of the United States of America by wire
transfer in federal or other immediately available funds to the account
specified from time to



--------------------------------------------------------------------------------




time by Lender. Any funds received by Lender after such time shall be deemed to
have been paid on the next succeeding Business Day. Lender shall notify Borrower
in writing of any changes in the account to which payments are to be made. If
the amount received from Borrower (or from the Cash Management Account pursuant
to Section 3.2(b)) is less than the sum of all amounts then due and payable
hereunder, such amount shall be applied, at Lender’s sole discretion, either
toward the components of the Indebtedness (e.g., interest, principal and other
amounts payable hereunder) and the Notes and Note Components, in such sequence
as Lender shall elect in its sole discretion, or toward the payment of Property
expenses.
Section 1.4.    Taxes; Regulatory Change.
(a)    Borrower agrees to indemnify Lender against any present or future stamp,
documentary or other similar or related taxes or other similar or related
charges now or hereafter imposed, levied, collected, withheld or assessed by any
United States Governmental Authority by reason of the execution and delivery of
the Loan Documents and any consents, waivers, amendments and enforcement of
rights under the Loan Documents.
(b)    If Borrower is required by law to withhold or deduct any amount from any
payment hereunder in respect of any U.S. Tax, Borrower shall withhold or deduct
the appropriate amount, remit such amount to the appropriate Governmental
Authority and pay to each Person to whom there has been an Assignment or
Participation of a Loan and who is not a U.S. Person such additional amounts as
are necessary in order that the net payment of any amount due to such non-U.S.
Person hereunder after deduction for or withholding in respect of any U.S. Tax
imposed with respect to such payment (or in lieu thereof, payment of such U.S.
Tax by such non-U.S. Person), will not be less than the amount stated in this
Agreement to be then due and payable; except that the foregoing obligation to
pay such additional amounts shall not apply (i) to any assignee that has not
complied with the obligations contained in Section 9.7(c), (ii) to any U.S.
Taxes imposed solely by reason of the failure by such Person (or, if such Person
is not the beneficial owner of the relevant Loan, such beneficial owner) to
comply with applicable certification, information, documentation or other
reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of such Person (or beneficial
owner, as the case may be) if such compliance is required by statute or
regulation of the United States of America as a precondition to relief or
exemption from such U.S. Taxes; or (iii) with respect to any Person who is a
fiduciary or partnership or other than the sole beneficial owner of such
payment, to any U.S. Tax imposed with respect to payments made under any Note to
a fiduciary or partnership to the extent that the beneficial owner or member of
the partnership would not have been entitled to the additional amounts if such
beneficial owner or member of the partnership had been the holder of the Note.
(c)    Within 30 days after paying any amount from which it is required by law
to make any deduction or withholding, and within 30 days after it is required by
law to remit such deduction or withholding to any relevant taxing or other
authority, Borrower shall deliver to such non-U.S. Person satisfactory evidence
of such deduction, withholding or payment (as the case may be).



--------------------------------------------------------------------------------




(d)    If, as a result of any Regulatory Change, any reserve, special deposit or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with, Lender or any holder of all or a portion of the Loan is
imposed, modified or deemed applicable and the result is to increase the cost to
such Lender or such holder of making or holding the Loan, or to reduce the
amount receivable by Lender or such holder hereunder in respect of any portion
of the Loan by an amount deemed by Lender or such holder to be material (such
increases in cost and reductions in amounts receivable, “Increased Costs”), then
Borrower agrees that it will pay to Lender or such holder upon Lender’s or such
holder’s request such additional amount or amounts as will compensate Lender
and/or such holder for such Increased Costs to the extent that such Increased
Costs are reasonably allocable to the Loan. Lender will notify Borrower in
writing of any event occurring after the Closing Date that will entitle Lender
or any holder of the Loan to compensation pursuant to this Section 1.4(d) as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation and will designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. If such Lender shall fail to notify Borrower of
any such event within 90 days following the end of the month during which such
event occurred, then Borrower’s liability for any amounts described in this
Section incurred by such Lender as a result of such event shall be limited to
those attributable to the period occurring subsequent to the 90th day prior to
the date upon which such Lender actually notified Borrower of the occurrence of
such event. Notwithstanding the foregoing, in no event shall Borrower be
required to compensate Lender or any holder of the Loan for any portion of the
income or franchise taxes of Lender or such holder, whether or not attributable
to payments made by Borrower. If Lender requests compensation under this
Section 1.4(d), Borrower may, by notice to Lender, require that such Lender
furnish to Borrower a statement setting forth in reasonable detail the basis for
requesting such compensation and the method for determining the amount thereof.
Section 1.5.    Release. Upon payment of the Indebtedness in full when permitted
or required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower’s election and at
Borrower’s sole cost and expense: either (a) release and discharge all Liens on
all Collateral securing payment of the Indebtedness (subject to Borrower’s
obligation to pay any associated fees and expenses), including all balances in
the Collateral Accounts; or (b) assign such Liens (and the Loan Documents) to a
new lender designated by Borrower. Any release or assignment provided by Lender
pursuant to this Section 1.5 shall be without recourse, representation or
warranty of any kind.
ARTICLE II    

DEFEASANCE AND ASSUMPTION
Section 2.1.    Defeasance.
(e)    On any date after the expiration of the Lockout Period, provided no Event
of Default is then continuing and subject to the notice requirement described in
Section 2.1(d), Borrower may from time to time obtain the release of one or more
of the Properties from the



--------------------------------------------------------------------------------




Liens of the Loan Documents by Defeasing either the entire Loan, or a portion of
the Loan equal to the lesser of (x) the sum of the Release Prices of the
Properties so released and (y) the portion of the Principal Indebtedness that
has not been Defeased as of the date of such release, provided that after giving
effect thereto, unless the Loan is Defeased in full, the Debt Yield for the Test
Period then most recently ended, recalculated to include only income and expense
attributable to the Properties remaining after the contemplated release and to
exclude the interest expense on the aggregate amount Defeased, shall be no less
than the Debt Yield Threshold; and provided further that all sums then due to
Lender under the Loan Documents are paid and the following are delivered to
Lender:
(i)    Defeasance Collateral sufficient to provide payments on or prior to, and
in any event as close as possible to, all successive Payment Dates in an amount
sufficient (x) to pay the interest and principal due on such Payment Dates in
respect of a portion of the Loan equal to the amount Defeased and (y) to repay
the outstanding principal balance of such portion of the Loan on the first
Payment Date in the Prepayment Period or such other Payment Date in the
Prepayment Period as Borrower shall elect;
(ii)    written confirmation from an independent certified public accounting
firm reasonably satisfactory to Lender that such Defeasance Collateral is
sufficient to provide the payments described in clause (i) above;
(iii)    a security agreement, in form and substance reasonably satisfactory to
Lender, creating in favor of Lender a first priority perfected security interest
in such Defeasance Collateral (a “Defeasance Pledge Agreement”);
(iv)    an opinion of counsel for Borrower, in form and substance reasonably
satisfactory to Lender and delivered by counsel reasonably satisfactory to
Lender, opining that (1) the Defeasance Pledge Agreement has been duly
authorized and is enforceable against Borrower in accordance with its terms and
that Lender has a perfected first priority security interest in such Defeasance
Collateral; (2) if the Loan has been Securitized, the Defeasance, including any
assumption under Section 2.1(b), does not cause a tax to be imposed on the
Securitization Vehicle or, if the Securitization Vehicle is a REMIC, does not
cause any portion of the Loan to cease to be a “qualified mortgage” within the
meaning of section 860G(a)(3) of the Code, and (3) the Defeasance (in the case
of a partial Defeasance, with respect to both the Defeased Note and the
Undefeased Note) does not constitute a “significant modification” of the Loan
under Section 1001 of the Code;
(v)    if the Loan has been Securitized, the Rating Condition with respect to
such Defeasance shall have been satisfied;
(vi)    instruments reasonably satisfactory to Lender releasing and discharging
or assigning to a third party Lender’s Liens on the Collateral so released
(other than the Defeasance Collateral);



--------------------------------------------------------------------------------




(vii)    such other customary certificates, opinions, documents or instruments
as Lender and the Rating Agencies may reasonably request; and
(viii)    reimbursement for any costs and expenses incurred in connection with
this Section 2.1 (including Rating Agency and Servicer fees and expenses,
reasonable fees and expenses of legal counsel and any revenue, documentary stamp
or intangible taxes or any other tax or charge due in connection herewith).
Lender shall reasonably cooperate with Borrower, at Borrower’s sole cost and
expense, to avoid the incurrence of mortgage recording taxes in connection with
the refinancing of any of the Properties released in connection with a
Defeasance.
(f)    If the Loan is not Defeased in full, Borrower shall execute and deliver
all documents necessary to amend and restate the Note with two substitute Notes:
one note having a principal balance equal to the Defeased portion of the
original Note (the “Defeased Note”) and one note having a principal balance
equal to the undefeased portion of the original Note (the “Undefeased Note”). At
Lender’s discretion, a Default under the Undefeased Note may cause a Default
under the Defeased Note (but a Default under the Defeased Note shall not cause a
Default under the Undefeased Note). The Undefeased Notes may be the subject of a
further Defeasance in accordance with the terms of this Section 2.1 (the term
“Note”, as used in this Section 2.1, being deemed to refer to the Undefeased
Note that is the subject of further Defeasance).
(g)    At the time of the Defeasance, the Defeased Note shall be assumed by a
bankruptcy-remote entity established by Borrower and approved by Lender in its
reasonable discretion, to which Borrower shall transfer all of the Defeasance
Collateral (a “Defeasance Borrower”).  Such Defeasance Borrower shall execute
and deliver to Lender an assumption agreement in form and substance reasonably
satisfactory to Lender, such Uniform Commercial Code financing statements as may
be reasonably requested by Lender and legal opinions of counsel reasonably
acceptable to Lender that are substantially equivalent to the opinions delivered
to Lender on the Closing Date, including new nonconsolidation opinions
reasonably satisfactory to Lender and satisfactory to the Rating Agencies; and
Borrower and the Defeasance Borrower shall deliver such other documents,
certificates and legal opinions as Lender shall reasonably request.
(h)    Borrower must give Lender and each Rating Agency at least 30 days’ (and
not more than 90 days’) prior written notice of any Defeasance under this
Section 2.1, specifying the date on which the Defeasance is to occur. If such
Defeasance is not made on such date (x) Borrower’s notice of Defeasance will be
deemed rescinded, and (y) Borrower shall on such date pay to Lender all
reasonable losses, costs and expenses suffered by Lender as a consequence of
such rescission.
(i)    Upon satisfaction of the requirements contained in this Section 2.1, at
Borrower’s sole cost and expense, Lender will execute and deliver to Borrower
such instruments, prepared by Borrower and reasonably approved by Lender, as
shall be necessary to release the Property from the Liens of the Loan Documents.



--------------------------------------------------------------------------------




Section 2.2.    Assumption. Solely in connection with a simultaneous sale of all
of the Properties securing the Loan from time to time, the initial Borrower
shall have the right to Transfer all of the Collateral to a Qualified Successor
Borrower that will, contemporaneously with such Transfer, assume all of the
obligations of Borrower hereunder and under the other Loan Documents (an
“Assumption”), provided no Event of Default or material monetary Default is then
continuing or would result therefrom and the following conditions are met to the
reasonable satisfaction of Lender:
(i)    such Qualified Successor Borrower shall have executed and delivered to
Lender an assumption agreement (including an assumption of the Mortgage in
recordable form, if requested by Lender), in form and substance reasonably
acceptable to Lender, evidencing its agreement to abide and be bound by the
terms of the Loan Documents and containing representations substantially
equivalent to those contained in Article IV (recast, as necessary, such that
representations that specifically relate to Closing Date are remade as of the
date of such assumption), and such other representations (and evidence of the
accuracy of such representations) as the Servicer shall reasonably request;
(ii)    the obligations of Operating Lessee under the Operating Lease shall have
been assumed by a Qualified Successor Operating Lessee pursuant to an assumption
agreement, in form and substance reasonably acceptable to Lender, and such
Qualified Successor Operating Lessee shall have delivered to Lender all
documents reasonably requested by Lender relating to the existence of such
Qualified Successor Operating Lessee and the due authorization of such Qualified
Operating Lessee to assume the obligations under the Operating Lease, each in
form and substance reasonably satisfactory to Lender, including a certified copy
of the applicable resolutions from all appropriate persons, certified copies of
the organizational documents of the Qualified Successor Operating Lessee,
together with all amendments thereto, and certificates of good standing or
existence for the Qualified Successor Operating Lessee issued as of a recent
date by its state of organization and each other state where such entity, by the
nature of its business, is required to qualify or register;
(iii)    such Uniform Commercial Code financing statements as may be reasonably
requested by Lender shall be filed;
(iv)    a party satisfactory to Lender in its sole discretion assumes all
obligations, liabilities, guarantees and indemnities of Sponsor and any other
guarantor under the Loan Documents pursuant to documentation satisfactory to
Lender in its reasonable discretion (and upon such assumption by such party,
Sponsor and any other such guarantor shall be released from such obligations,
liabilities, guarantees and indemnities);
(v)    such Qualified Successor Borrower shall have delivered to Lender legal
opinions of counsel reasonably acceptable to Lender that are equivalent to the
opinions delivered to Lender on the Closing Date, including new nonconsolidation
opinions that are reasonably satisfactory to Lender and satisfactory to each of
the Rating Agencies; and Borrower and the Qualified Successor Borrower shall
have delivered such other



--------------------------------------------------------------------------------




documents, certificates and legal opinions, including relating to REMIC matters,
as Lender shall reasonably request;
(vi)    such Qualified Successor Borrower shall have delivered to Lender all
documents reasonably requested by it relating to the existence of such Qualified
Successor Borrower and the due authorization of the Qualified Successor Borrower
to assume the Loan and to execute and deliver the documents described in this
Section 2.2, each in form and substance reasonably satisfactory to Lender,
including a certified copy of the applicable resolutions from all appropriate
persons, certified copies of the organizational documents of the Qualified
Successor Borrower, together with all amendments thereto, and certificates of
good standing or existence for the Qualified Successor Borrower issued as of a
recent date by its state of organization and each other state where such entity,
by the nature of its business, is required to qualify or register;
(vii)    the Qualified Title Insurance Policies shall have been properly
endorsed to reflect the Transfer of the Properties to the Qualified Successor
Borrower;
(viii)    the Rating Condition shall have been satisfied with respect to the
legal structure of the Qualified Successor Borrower, the documentation of the
Assumption and the related legal opinions; and
(ix)    Borrower shall have paid to Lender a nonrefundable assumption fee in an
amount equal to 1.0% of the Principal Indebtedness, and Borrower shall have
reimbursed Lender for its reasonable out-of-pocket costs and expenses incurred
in connection with such assumption.
Section 2.3.    Transfers of Equity Interests in Borrower.
(e)    No direct or indirect equity interests in Borrower (other than publicly
traded shares of Sponsor or transfers of direct or indirect interest in Denihan
Ownership Company, LLC to the extent permitted under Section 2.3(b)(iii)) shall
be conveyed or otherwise transferred to any Person prior to the later of (x) the
first anniversary of the Closing Date and (y) the date on which the Capital Plan
has been substantially completed (as determined by Lender in its reasonable
discretion). From and after the first anniversary of the Closing Date, provided
that no Event of Default is continuing, transfers (but not pledges, except as
permitted under Section 7.1(f)) of direct and indirect equity interests in
Borrower shall be permitted upon 10 days advance written notice thereof to
Lender, provided that:
(i)    no such transfer shall result in a Change of Control;
(ii)    as a condition to any such transfer that results in Borrower ceasing to
be Controlled by Sponsor, and each subsequent transfer that again changes the
identity of the Qualified Equityholder that Controls Borrower, shall be
conditioned upon payment to Lender of a transfer fee in an amount equal to 1.0%
of the Principal Indebtedness at the time of such transfer;



--------------------------------------------------------------------------------




(iii)    as a condition to any such transfer that results in any Person
acquiring more than 49% of the direct or indirect equity interest in Borrower or
a Single-Purpose Equityholder (even if not constituting a Change of Control),
Borrower shall deliver to Lender with respect to such Person a new
non-consolidation opinion satisfactory to (A) prior to the occurrence of any
Securitization of the Loan, Lender (Lender’s approval of any such
non-consolidation opinion that is in substantially the form of the
Nonconsolidation Opinion not to be unreasonably withheld), and (B) at any time
following any Securitization or series of Securitizations of the Loan, each of
the Rating Agencies rating such Securitization or Securitizations; and
(iv)    Borrower shall have reimbursed Lender for its reasonable out-of-pocket
costs and expenses actually incurred in connection with any such transfer.
(f)    Notwithstanding Section 2.3(a) above, the following transactions shall
not be deemed prohibited transfers under this Agreement and shall not require
the consent of Lender:
(i)    the issuance of additional shares or the transfer of existing shares of
Pebblebrook Hotel Trust on any public exchange or the issuance of new units or
transfers of existing units in Operating Partnership, provided that it shall
continue to be Controlled by Pebblebrook Hotel Trust;
(ii)    any merger of Pebblebrook Hotel Trust with the Operating Partnership or
a sale of all or substantially all of the assets of Pebblebrook Hotel Trust to
the Operating Partnership or vice versa, provided that the new direct or
indirect owner of Borrower resulting from such transaction assumes all
obligations of Pebblebrook Hotel Trust under the Loan Documents; and
(iii)    transfers of direct or indirect ownership interest in Denihan Ownership
Company, LLC, provided that, after giving effect to all such transfers, one or
more Denihan Parties shall directly or indirectly Control Denihan Ownership
Company, LLC.
Section 2.4.    Release of Benjamin Property.
(a)    At any time, provided no Event of Default is then continuing and all
amounts then due and owing to Lender have been paid in full, Borrower shall have
the right, at its option, on not less than 30 days’ prior written notice to
Lender, to obtain the release of the Benjamin Property provided that the
following conditions shall have been satisfied:
(i)    Borrower shall prepay the Loan in an amount equal to the Release Price
for the Benjamin Property, plus the amount of interest theretofore accrued but
unpaid in respect of the Release Price for the Benjamin Property, plus the
amount of interest that would have accrued on the Release Price for the Benjamin
Property had it remained outstanding through the end of the Interest Accrual
Period in which such prepayment is made and, if such prepayment is made during
the last two Business Days in any Interest Accrual Period, the amount of
additional interest that would have accrued on the Release



--------------------------------------------------------------------------------




Price for the Benjamin Property had it remained outstanding through the end of
the following Interest Accrual Period;
(ii)    Debt Yield for the Test Period then most recently ended, recalculated to
include only income and expense attributable to the Properties remaining after
the release of the Benjamin Property and to exclude the interest expense
attributable to the Release Price payable with respect to the Benjamin Property,
shall be no less than the Debt Yield Threshold;
(iii)    if the release of the Benjamin Property shall occur prior to the
two-year anniversary of the Closing Date, Borrower shall pay to Lender the Yield
Maintenance Premium payable in respect of the Release Price for the Benjamin
Property, in addition to all other amounts required to be paid pursuant to this
Section;
(iv)    Borrower shall reimburse Lender for any actual out-of-pocket costs and
expenses incurred by Lender in connection with this Section (including the
reasonable fees and expenses of Lender’s legal counsel and the reasonable
out-of-pocket expenses of the Servicer and fees and expenses of the Rating
Agencies);
(v)    to the extent that the Loan is included in a REMIC, after giving effect
to the release of the Benjamin Property, the Lender 80% Determination shall have
been satisfied or, if the same is not so satisfied, then Borrower shall have
prepaid the Loan in an amount equal to the lesser of (x) the fair market value
of the Benjamin Property and (y) the amount necessary to obtain a Lender 80%
Determination; and
(vi)    to the extent that the Loan is included in a REMIC, Borrower shall
deliver to Lender an opinion of counsel in form and substance which would be
acceptable to a prudent lender of securitized commercial mortgage loans acting
reasonably, stating, among other things, that any REMIC Trust formed pursuant to
a Securitization will not fail to maintain its status as a REMIC as a result of
such release and will not be subject to tax on any “prohibited transactions” or
“prohibited contributions” as a result of such release.
(b)    Upon satisfaction of the requirements set forth in this Section, Lender
will execute and deliver to Borrower such instruments, prepared by Borrower and
reasonably approved by Lender, as shall be necessary to release the Benjamin
Property from the Liens of the Loan Documents, and to release the applicable
Borrower from all further liabilities and obligations under the Loan Documents
(other than those expressly provided to survive repayment). Thereafter the
“Borrower” hereunder shall exclude the Borrower that owned the released
Property. Any rents or other income from the Benjamin Property that is
thereafter inadvertently paid or deposited into the Blocked Account or the Cash
Management Account shall be promptly released to the applicable Borrower.
(c)    Any prepayment of the Loan in connection of a release of any Property
from the Liens of the Loan Documents, whether pursuant to this Section or
Section 2.1, shall be applied to the Notes or the Note Components in such order
as Lender shall determine; provided,



--------------------------------------------------------------------------------




however, that except in connection with any repayment of the Principal
Indebtedness during the continuance of an Event of Default or in connection with
a Casualty or Condemnation, no prepayment of the Principal Indebtedness shall
result in an increase in the weighted average of the interest rates applicable
to the Notes or Note Components.


ARTICLE III    

ACCOUNTS
Section 3.1.    Cash Management Account.
(b)    On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank a cash management account into which all
Revenue from the Property shall be deposited (the “Cash Management Account”),
which account shall be owned by Borrower but remain under the sole and exclusive
control (as defined in the New York Uniform Commercial Code) of Lender. As a
condition precedent to the closing of the Loan, Borrower shall cause the Cash
Management Bank to execute and deliver an agreement (as amended, restated,
replaced, supplemented or otherwise modified in accordance herewith, a “Cash
Management Agreement”) that provides, inter alia, that no party other than
Lender and Servicer shall have the right to withdraw funds from the Cash
Management Account and that the Cash Management Bank shall comply with all
instructions and entitlement orders of Lender relating to the Cash Management
Account and the other Collateral Accounts, in each case, without the consent of
Borrower, Operating Lessee or any other Person.
(c)    Borrower shall cause Approved Property Manager to remit all Revenues from
the Property (other than tenant security deposits required to be held in escrow
accounts) to the Cash Management Account or a Blocked Account within one
Business Day of its receipt thereof. “Blocked Account” means an Eligible Account
maintained with a financial institution satisfactory to Lender that enters into
a blocked account agreement in form and substance satisfactory to Lender (as
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith, the “Blocked Account Agreement”) satisfactory to Lender pursuant to
which such financial institution will remit, at the end of each Business Day,
all amounts contained therein to an account specified by Lender (Lender hereby
agreeing to specify the Cash Management Account so long as no Event of Default
has occurred and is then continuing).
(d)    Lender shall have the right at any time, upon not less than 30 days’
prior written notice to Borrower, to replace the Cash Management Bank with any
Eligible Institution at which Eligible Accounts may be maintained that will
promptly execute and deliver to Lender a Cash Management Agreement substantially
identical to the Cash Management Agreement executed at Closing. In addition,
during the continuance of an Event of Default or if the Blocked Account Bank
fails to comply with the Blocked Account Agreement or ceases to be an Eligible
Institution, Lender shall have the right at any time, upon not less than 30
days’ prior written notice to Borrower, to replace the Blocked Account Bank with
any Eligible Institution at which Eligible Accounts may be maintained that will
promptly execute and deliver to Lender a Blocked Account Agreement satisfactory
to Lender.



--------------------------------------------------------------------------------




(e)    Operating Lessee shall maintain at all times a Qualified Operating
Expense Account. Neither Borrower nor Operating Lessee shall permit any amounts
unrelated to the Property to be commingled with amounts on deposit in the
Qualified Operating Expense Account and shall cause all amounts payable with
respect to Operating Expenses for the Property to be paid from the Qualified
Operating Expense Account or the Cash Management Account (to the extent required
or permitted hereunder) and no other account. During the continuance of any
Trigger Period or Event of Default, Borrower or Operating Lessee shall deliver
to Lender each month the monthly bank statement related to such Qualified
Operating Expense Account. Unless and until an Event of Default shall occur,
Operating Lessee and the Approved Property Manager shall have direct access to,
and shall be permitted to make withdrawals and, except during the continuance of
a Trigger Period, equity distributions from, the Qualified Operating Expense
Account, without the consent of Lender. During the continuance of an Event of
Default, all amounts contained in the Qualified Operating Expense Account shall
be remitted to the Cash Management Account.
Section 3.2.    Distributions from Cash Management Account.
(g)    The Cash Management Agreement shall provide that the Cash Management Bank
shall remit to the Qualified Operating Expense Account, at the end of each
Business Day (or, at Borrower’s election, on a less frequent basis), the amount,
if any, by which amounts then contained in the Cash Management Account exceed
the aggregate amount required to be paid to or reserved with Lender on the next
Payment Date pursuant hereto (the “Minimum Balance”); provided, however, that
Lender shall terminate such remittances during the continuance of an Event of
Default or Trigger Period upon notice to the Cash Management Bank. Lender may
notify the Cash Management Bank at any time of any change in the Minimum
Balance.
(h)    On each Payment Date, Borrower shall remit to the Cash Management Account
or such other account as Lender shall direct, the Monthly Debt Service Payment
Amount and, provided no Event of Default is continuing, Lender shall transfer
amounts from the Cash Management Account, to the extent available therein, to
make the following payments in the following order of priority:
(i)    to the Basic Carrying Costs Escrow Account, the amounts then required to
be deposited therein pursuant to Section 3.4;
(ii)    in the event Borrower shall fail to remit to Lender the Monthly Debt
Service Payment Amount or during the continuance of a Trigger Period, to Lender,
the amount of all scheduled or delinquent interest and principal on the Loan and
all other amounts then due and payable under the Loan Documents (with any
amounts in respect of principal paid last), which amounts shall come first from
the Debt Service Reserve Account, to the extent of funds contained therein;
(iii)    during the continuance of a Trigger Period, to the Qualified Operating
Expense Account, an amount equal to actual Operating Expenses for the Property
for the month in which such Payment Date occurs (including amounts payable in
respect of sales



--------------------------------------------------------------------------------




and use and occupancy tax, miscellaneous minor vendor charges and server tips,
in each case, to the extent the same are collected by Borrower and deposited
into the Cash Management Account as Revenue) and, without duplication, the
Budgeted Operating Expenses for the month in which such Payment Date occurs,
provided that the amounts disbursed to such account pursuant to this clause
(iii) shall be used solely to pay Operating Expenses for such month (Borrower
agreeing that, in the event that such disbursement exceeds actual Operating
Expenses for such month, such excess amounts shall be remitted by Borrower to
the Cash Management Account prior to the next succeeding Payment Date);
(iv)    to the FF&E Reserve Account, the amounts, if any, required to be
deposited therein pursuant to Section 3.6;
(v)    during the continuance of a Trigger Period, all remaining amounts to the
Excess Cash Flow Reserve Account; and
(vi)    if no Trigger Period is continuing, all remaining amounts to the
Qualified Operating Expense Account.
(i)    If on any Payment Date the amount in the Cash Management Account shall be
insufficient to make all of the transfers described in Section 3.2(b)(i) through
(iv), Borrower shall deposit into the Cash Management Account on such Payment
Date the amount of such deficiency. If Borrower shall fail to make such deposit,
the same shall constitute an Event of Default and, in addition to all other
rights and remedies provided for under the Loan Documents, Lender may disburse
and apply the amounts in the Collateral Accounts in accordance with Section
3.10(c).
Section 3.3.    Loss Proceeds Account.
(d)    On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of depositing
any Loss Proceeds (the “Loss Proceeds Account”).
(e)    Provided no Event of Default is continuing, funds in the Loss Proceeds
account shall be applied in accordance with Section 5.16.
Section 3.4.    Basic Carrying Costs Escrow Account.
(a)    On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
amounts payable by Borrower in respect of Taxes and insurance premiums (the
“Basic Carrying Costs Escrow Account”).
(b)    On the Closing Date, the Basic Carrying Costs Escrow Account shall be
funded in an amount equal to $6,649,661.56, which amount represents the sum of
(i) the amount sufficient to pay all of the Taxes that Lender reasonably
estimates, based on information



--------------------------------------------------------------------------------




provided by Borrower, will accrue or be payable during the next ensuing six
months (such estimate not to be reduced to the extent of any actual or proposed
tax appeal), plus (ii) the amount sufficient to pay all of the insurance
premiums that Lender reasonably estimates, based on information provided by
Borrower, will accrue or be payable during the next ensuing six months .
(c)    On each subsequent Payment Date, an additional deposit shall be made
therein in an amount equal to the sum of:
(A)    to the extent that a Tax Reserve Exemption Period is not in effect, 1/12
of the Taxes that Lender reasonably estimates, based on information provided by
Borrower, will be payable during the next ensuing 12 months, plus
(B)    to the extent that an Insurance Reserve Exemption Period is not in
effect, 1/12 of the insurance premiums that Lender reasonably estimates, based
on information provided by Borrower, will be payable during the next ensuing 12
months;
provided, however, that, subject to Section 3.4(d), if at any time Lender
reasonably determines that the amount in the Basic Carrying Costs Escrow Account
will not be sufficient to accumulate (upon payment of subsequent monthly amounts
in accordance with the provisions of this Agreement) the full amount of all
installments of Taxes and insurance premiums by the date on which such amounts
come due, then Lender shall notify Borrower of such determination and Borrower
shall increase its monthly payments to the Basic Carrying Costs Escrow Account
by the amount that Lender reasonably estimates is sufficient to achieve such
accumulation.
(d)    Notwithstanding the terms and provisions of the foregoing paragraphs of
this Section 3.4:
(iv)    No amounts will be reserved in the Basic Carrying Costs Escrow Account
in respect of Taxes pursuant to subclause (i) of Section 3.4(b) for so long as
(A) no Event of Default or Trigger Period shall be continuing, (B) no Taxes that
are currently due and payable remain unpaid; and (C) Borrower shall maintain in
the Basic Carrying Costs Escrow Account funds sufficient to pay all of the Taxes
that Lender reasonably estimates, based on information provided by Borrower,
will accrue or be payable during the next ensuing six months (such estimate not
to be reduced to the extent of any actual or proposed tax appeal) (any such
period, a “Tax Reserve Exemption Period”); provided, however, that to the extent
Lender utilizes funds on deposit in the Basic Carrying Cost Escrow Account to
pay Taxes as a result of the failure of the condition set forth in immediately
preceding clause (C), any ongoing Tax Reserve Exemption Period shall terminate
and shall not be reinstated for the remaining term of the Loan; and
(v)    No amounts will be reserved in the Basic Carrying Costs Escrow Account in
respect of insurance premiums pursuant to subclause (ii) of Section 3.4(b) for
so long as (A) no Event of Default or Trigger Period shall be continuing, (B) no
insurance premiums that are currently due and payable remain unpaid; and (C)
Borrower shall maintain in the Basic Carrying Costs Escrow Account funds
sufficient to pay all of the



--------------------------------------------------------------------------------




insurance premiums that Lender reasonably estimates, based on information
provided by Borrower, will accrue or be payable during the next ensuing six
months (any such period, a “Insurance Reserve Exemption Period”); provided,
however, that to the extent Lender utilizes funds on deposit in the Basic
Carrying Cost Escrow Account to pay insurance premiums as a result of the
failure of the condition set forth in immediately preceding clause (C), any
ongoing Insurance Reserve Exemption Period shall terminate and shall not be
reinstated for the remaining term of the Loan.
Upon the termination of any Tax Reserve Exemption Period Borrower shall deposit
into the Basic Carrying Cost Escrow Account within two Business Days an amount
sufficient to pay all Taxes by the 30th day prior to the date they come due,
taking into account any remaining amounts (if any) contained therein in respect
of Taxes and assuming subsequent monthly fundings on Payment Dates of 1/12 of
projected annual Taxes and taking into account any amounts already on deposit
therein in respect of Taxes. Upon the termination of any Insurance Reserve
Exemption Period, Borrower shall deposit into the Basic Carrying Cost Escrow
Account within two Business days an amount sufficient to pay all insurance
premiums by the 30th day prior to the date they come due, taking into account
any remaining amounts (if any) contained therein in respect of insurance
premiums and assuming subsequent monthly fundings on Payment Dates of 1/12 of
projected annual insurance premiums and taking into account any amount already
on deposit therein in respect of insurance premiums.
(e)    Borrower shall provide Lender with copies of all tax, and insurance bills
relating to each Property promptly after Borrower’s receipt thereof. During any
Tax Reserve Exemption Period, Borrower shall make all Tax payments on or before
the date due. During any Insurance Reserve Exemption Period, Borrower shall make
all insurance premium payments on or before the date due. At all other times,
Lender will apply amounts in the Basic Carrying Costs Escrow Account toward the
purposes for which such amounts are deposited therein, including, for the
avoidance of doubt, Taxes due and payable. In connection with the making of any
payment from the Basic Carrying Costs Escrow Account, Lender may cause such
payment to be made according to any bill, statement or estimate procured from
the appropriate public office or insurance carrier, without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof unless given
written advance notice by Borrower of such inaccuracy, invalidity or other
contest.
Section 3.5.    Debt Service Reserve.
(a)    On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
the Monthly Debt Service Payment Amount (the “Debt Service Reserve Account”).
(b)    On the Closing Date, Borrower shall deposit into the Debt Service Reserve
Account, from the proceeds of the Loan, an amount equal to $1,296,773, which
amount represents the Monthly Debt Service Payment Amount assuming a 31-day
month and the absence of an Event of Default.



--------------------------------------------------------------------------------




(c)    If, on any Payment Date, Borrower shall fail to pay to Lender the Monthly
Debt Service Amount, the amounts contained in the Debt Service Reserve Account
shall be applied toward the payment of the Monthly Debt Service Amount (to the
extent of amounts contained therein).
(d)    On any Payment Date in which the amount contained in the Debt Service
Reserve Account is not equal to the Monthly Debt Service Payment Amount
(assuming a 31-day month), the amount necessary to cause the amount contained
therein to equal such amount shall be deposited therein.
Section 3.6.    FF&E Reserve Account.
(a)    On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
amounts in respect of FF&E expenditures (the “FF&E Reserve Account”).
(b)    On each Payment Date there shall be deposited into the FF&E Reserve
Account an amount equal to the Monthly FF&E Amount.
(c)    Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the FF&E Reserve Account to reimburse Borrower
for FF&E expenditures that are consistent with the Approved Annual Budget;
provided that:
(i)    Borrower shall deliver to Lender invoices and purchase orders evidencing
that the costs for which such disbursements are requested are due and payable or
are required as a deposit;
(ii)    Borrower shall deliver to Lender an Officer’s Certificate confirming
that all such costs have been previously paid by Borrower or will be paid from
the proceeds of the requested disbursement and that all conditions precedent to
such disbursement required by the Loan Documents have been satisfied;
(iii)    Lender may condition the making of a requested disbursement on (1)
reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts; and
(iv)    No amounts reserved in the FF&E Reserve Account shall be used to pay
expenses in respect of the Capital Plan.
(d)    Notwithstanding the foregoing, the FF&E Reserve Account shall not be
funded pursuant to subclause (b) of this Section 3.6 for so long as (i) no Event
of Default or Trigger Period is continuing, (ii) Borrower maintains with an
Eligible Institution a separate



--------------------------------------------------------------------------------




account (the “Borrower FF&E Account”) owned by Borrower but subject to a
Borrower FF&E Account Control Agreement, into which Borrower shall deposit, on a
monthly basis, an amount equal to or greater than the Monthly FF&E Amount and
(iii) Borrower’s chief financial officer shall deliver to Lender within ten
Business Days of the end of each Fiscal Quarter, an Officer’s Certificate
certifying as to the amount contained in the Borrower FF&E Account on the last
day of such Fiscal Quarter (and that such amount complies with the requirements
of the Loan Documents) and, upon Lender’s request, further certifying that (1)
no amount has been remitted from the Borrower FF&E Account for any purpose other
than the payment of FF&E expenditures pursuant to the Approved Annual Budget and
(2) no amounts reserved in the FF&E Reserve Account have been used to pay
expenses in respect of the Capital Plan other than expenses payable in
connection with the Energy Efficiency Plan and expenses set forth on Schedule
F-5 (each of which may be paid from amounts reserved in the FF&E Reserve
Account). Upon the occurrence of a Trigger Period or an Event of Default all
amounts contained in the Borrower FF&E Account shall be remitted into the FF&E
Reserve Account.
Section 3.7.    Deferred Maintenance and Environmental Escrow Account.
(a)    On or prior to the Closing Date, if the Deferred Maintenance Amount is
greater than zero, Borrower shall establish and thereafter maintain with the
Cash Management Bank an account for the purpose of reserving amounts anticipated
to be required to correct Deferred Maintenance Conditions (the “Deferred
Maintenance and Environmental Escrow Account”).
(b)    On the Closing Date, Borrower shall deposit into the Deferred Maintenance
and Environmental Escrow Account, from the proceeds of the Loan, an amount equal
to the Deferred Maintenance Amount.
(c)    Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the Deferred Maintenance and Environmental Escrow
Account to reimburse Borrower for reasonable costs and expenses incurred in
order to correct Deferred Maintenance Conditions, provided that:
(vii)    Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;
(viii)    Borrower shall deliver to Lender an Officer’s Certificate confirming
that all such costs have been previously paid by Borrower or will be paid from
the proceeds of the requested disbursement and that all conditions precedent to
such disbursement required by the Loan Documents have been satisfied; and
(ix)    Lender may condition the making of a requested disbursement on (1)
reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien



--------------------------------------------------------------------------------




releases and waivers from any contractors, subcontractors and others with
respect to such amounts.
(x)    No amounts reserved in the Deferred Maintenance and Environmental Escrow
Account shall be used to pay expenses in respect of the Capital Plan, except for
any maintenance requirements called for in the Capital Plan which, absent the
Capital Plan, would ordinarily be funded from the Deferred Maintenance and
Environmental Escrow Account.
(d)    Upon substantial completion (as reasonably determined by Lender) of the
portion of the Deferred Maintenance Conditions identified on any line on
Schedule C, and provided no Event of Default is then continuing, the remainder
of the portion of the Deferred Maintenance Reserve Account held for such line
item (as shown adjacent to such line item on Schedule C) shall promptly be
remitted to Borrower. Upon the correcting of all Deferred Maintenance
Conditions, provided no Event of Default or Trigger Period is then continuing,
any amounts then remaining in the Deferred Maintenance Reserve Account shall
promptly be remitted to Borrower and the Deferred Maintenance Account will no
longer be maintained.
Section 3.8.    Affinia Gardens Reserve Account.
(a)    On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
for work to be performed in connection with the Affinia Gardens Capital Plan
(the “Affinia Gardens Reserve Account”).
(b)    On the Closing Date, Borrower shall deposit into the Affinia Gardens
Reserve Account, from the proceeds of the Loan, an amount equal to the Affinia
Gardens Reserve Amount.
(c)    Borrower shall perform all work required to complete the Affinia Gardens
Capital Plan within 12 months following the Closing Date. Upon the request of
Borrower at any time that no Event of Default is continuing (but not more often
than once per calendar month), Lender shall cause disbursements to Borrower from
the Affinia Gardens Reserve Account to reimburse Borrower for reasonable costs
and expenses incurred in the performance of the Affinia Gardens Capital Plan,
provided that:
(i)    Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable, together with an
Officer’s Certificate confirming that (i) all such costs have been previously
paid by Borrower or will be paid from the proceeds of the requested disbursement
and (ii) the balance remaining in the Affinia Gardens Reserve Account, after
giving effect to the requested disbursement, is sufficient to pay all costs and
expenses necessary to complete the Affinia Gardens Capital Plan; and
(ii)    Lender may condition the making of a requested disbursement on (1)
reasonable evidence establishing that Borrower has applied any prior
disbursements from



--------------------------------------------------------------------------------




the Affinia Gardens Reserve Account to the expenses for which such prior
disbursements were made, (2) a reasonably satisfactory site inspection, and (3)
receipt of lien releases and waivers delivered by contractors, subcontractors
and others with respect to prior disbursements from the Affinia Gardens Reserve
Account (or evidence that the amount secured by any such liens have been reduced
by the amount of prior disbursements from the Affinia Gardens Reserve Account ).
(d)    Upon (i) completion of the work related to the Affinia Gardens Capital
Plan and (ii) delivery to Lender of a certificate of occupancy for the Affinia
Gardens Property amended to permit use of such Property as a transient hotel,
provided no Event of Default or Trigger Period is then continuing, any amounts
then remaining in the Affinia Gardens Reserve Account shall promptly be remitted
to Borrower and the Affinia Gardens Reserve Account will no longer be maintained
(and, for the avoidance of doubt, if any Trigger Period or Event of Default is
continuing as of the date that the work related to the Affinia Gardens Capital
Plan is completed, any amounts then remaining in the Affinia Gardens Reserve
Account shall promptly be remitted to Borrower upon the termination of such
Trigger Period or waiver of such Event of Default).


Section 3.9.    Excess Cash Flow Reserve Account    .
(a)    On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the deposit of amounts
required to be deposited therein in accordance with Section 3.2(b)(v) (the
“Excess Cash Flow Reserve Account”).
(b)    Provided that no Event of Default is then continuing, Lender shall
release to the Cash Management Account all amounts then contained in the Excess
Cash Flow Reserve Account on the first Payment Date after Borrower delivers to
Lender evidence reasonably satisfactory to Lender establishing that no Trigger
Period is then continuing. Such a release shall not preclude the subsequent
commencement of a Trigger Period and the deposit of amounts into the Excess Cash
Flow Reserve Account as set forth in Section 3.2(b)(v).
Section 3.10.    Account Collateral.
(a)    Borrower hereby grants a perfected first-priority security interest in
favor of Lender in and to the Account Collateral as security for the
Indebtedness, together with all rights of a secured party with respect thereto.
Each Collateral Account shall be an Eligible Account under the sole dominion and
control of Lender and shall be in the name of Borrower, as pledgor, and Lender,
as pledgee. Borrower shall have no right to make withdrawals from any of the
Collateral Accounts. Funds in the Collateral Accounts shall not be commingled
with any other monies at any time. Borrower shall execute any additional
documents that Lender in its reasonable discretion may require and shall provide
all other evidence reasonably requested by Lender to evidence or perfect its
first-priority security interest in the Account Collateral. Funds in the
Collateral Account shall be invested at Lender’s discretion only in Permitted
Investments, which Permitted Investments shall be credited to the related
Collateral Account. All income and



--------------------------------------------------------------------------------




gains from the investment of funds in the Collateral Accounts other than the
Basic Carrying Costs Escrow Account shall be retained in the Collateral Accounts
from which they were derived. Unless otherwise required by applicable law, all
income and gains from the investment of funds in the Basic Carrying Costs Escrow
Account shall be for the account of Lender in consideration of its
administration of such Collateral Account, and Lender shall have the right at
any time to cause the Cash Management Bank to remit such amounts to Lender.
After the Loan and all other Indebtedness have been paid in full, the Collateral
Accounts shall be closed and the balances therein, if any, shall be paid to
Borrower.
(b)    The insufficiency of amounts contained in the Collateral Accounts shall
not relieve Borrower from its obligation to fulfill all covenants contained in
the Loan Documents.
(c)    During the continuance of an Event of Default, Lender may, in its sole
discretion, apply funds in the Collateral Accounts, and funds resulting from the
liquidation of Permitted Investments contained in the Collateral Accounts,
either toward the components of the Indebtedness (e.g., interest, principal and
other amounts payable hereunder), the Loan, the Note Components and the Notes in
such sequence as Lender shall elect in its sole discretion, and/or toward the
payment of Property expenses, which application may result in an increase in the
weighted average of the interest rates applicable to such Notes or Note
Components.
Section 3.11.    Bankruptcy. Borrower and Lender acknowledge and agree that upon
the filing of a bankruptcy petition by or against Borrower under the Bankruptcy
Code, the Account Collateral and the Revenues (whether then already in the
Collateral Accounts, or then due or becoming due thereafter) shall be deemed not
to be property of Borrower’s bankruptcy estate within the meaning of Section 541
of the Bankruptcy Code. If, however, a court of competent jurisdiction
determines that, notwithstanding the foregoing characterization of the Account
Collateral and the Revenues by Borrower and Lender, the Account Collateral
and/or the Revenues do constitute property of Borrower’s bankruptcy estate, then
Borrower and Lender further acknowledge and agree that all such Revenues,
whether due and payable before or after the filing of the petition, are and
shall be cash collateral of Lender. Borrower acknowledges that Lender does not
consent to Borrower’s use of such cash collateral and that, in the event Lender
elects (in its sole discretion) to give such consent, such consent shall only be
effective if given in writing signed by Lender. Except as provided in the
immediately preceding sentence, Borrower shall not have the right to use or
apply or require the use or application of such cash collateral (i) unless
Borrower shall have received a court order authorizing the use of the same, and
(ii) Borrower shall have provided such adequate protection to Lender as shall be
required by the bankruptcy court in accordance with the Bankruptcy Code.
ARTICLE IV    

REPRESENTATIONS
Each Borrower represents to Lender with respect to itself and each other
Borrower, and Operating Lessee represents to Lender with respect to itself,
that, as of the Closing Date, except as set forth in the Exception Report:



--------------------------------------------------------------------------------




Section 4.1.    Organization.
(j)    Borrower, Operating Lessee and Operating Lessee Pledgor each are duly
formed, validly existing and in good standing under the laws of the State of
Delaware, and is in good standing in each other jurisdiction where ownership of
its properties or the conduct of its business requires it to be so, and each has
all power and authority under such laws and its organizational documents and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
(k)    Borrower and Operating Lessee each have no subsidiaries and do not own
any equity interest in any other Person.
(l)    The organizational chart contained in Exhibit A is true and correct as of
the date hereof.
Section 4.2.    Authorization. Borrower has the power and authority to enter
into this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.
Section 4.3.    No Conflicts. Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will (i)
violate or conflict with any provision of its formation and governance
documents, (ii) violate any Legal Requirement, regulation (including Regulation
U, Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to which Borrower, Operating Lessee or
Sponsor is a party or by which Borrower, Operating Lessee or Sponsor may be
bound, or (iv) result in or require the creation of any Lien or other charge or
encumbrance upon or with respect to the Collateral in favor of any party other
than Lender.
Section 4.4.    Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing that have
already been obtained.
Section 4.5.    Enforceable Obligations. This Agreement and the other Loan
Documents have been duly executed and delivered by Borrower and constitute
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury.
Section 4.6.    No Default. No Default or Event of Default will exist
immediately following the making of the Loan.



--------------------------------------------------------------------------------




Section 4.7.    Payment of Taxes. Borrower and Operating Lessee each have filed,
or caused to be filed, all material tax returns (federal, state, local and
foreign) required to be filed and paid all material amounts of taxes due
(including interest and penalties) except for taxes that are not yet delinquent
and has paid all other taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangible
taxes) owing by it necessary to preserve the Liens in favor of Lender.
Section 4.8.    Compliance with Law.
(c)    Except as set forth on the Exception Report, Borrower, Operating Lessee,
each Property and the uses thereof comply in all material respects with all
applicable Insurance Requirements and Legal Requirements, including building and
zoning ordinances and codes. Except as set forth on the Exception Report, each
Property conforms to current zoning requirements (including requirements
relating to parking) and is neither an illegal nor a legal nonconforming use.
Except as set forth on the Exception Report, neither Borrower nor Operating
Lessee is in default or violation of any order, writ, injunction, decree or
demand of any Governmental Authority the violation of which could adversely
affect any Property or the condition (financial or otherwise) or business of
Borrower or Operating Lessee. There has not been committed by or on behalf of
Borrower, Operating Lessee or, to the best of Borrower’s knowledge, any other
person in occupancy of or involved with the operation or use of any Property,
any act or omission affording any federal Governmental Authority or any state or
local Governmental Authority the right of forfeiture as against the Property or
any portion thereof or any monies paid in performance of its obligations under
any of the Loan Documents. None of Borrower, Operating Lessee or Sponsor has
purchased any portion of the Properties with proceeds of any illegal activity.
(d)    Except for the Life Safety Exceptions, each Property complies in all
material respect with all Legal Requirements related to life safety requirements
that are applicable to both (i) the certificate of occupancy of such Property
and (ii) properties that are permitted to be used as transient hotels in the
City of New York under such properties’ certificates of occupancy (whether or
not such Property is zoned for transient use). Schedule J accurately sets forth
Borrower’s good faith estimate of the cost to remediate the Life Safety
Exceptions.
(e)    The Affinia Shelburne Property and the Affinia Gardens Property have each
completed the registration process administered by the New York City Department
of Buildings, and the New York City Department of Buildings has confirmed that
each such Property satisfies the registration criteria set forth in the New York
State Multiple Dwelling Law that would allow the amendment of the certificate of
occupancy of each such Property to legally permit its use as a transient hotel.
(f)    To Borrower’s knowledge there are no pending or threatened zoning or use
enforcement actions against any Property.
Section 4.9.    ERISA. None of Borrower, Operating Lessee, or any ERISA
Affiliate of Borrower or Operating Lessee has incurred or could be subjected to
any liability



--------------------------------------------------------------------------------




under Title IV or Section 302 of ERISA or Section 412 of the Code or maintains
or contributes to, or is or has been required to maintain or contribute to, any
employee benefit plan (as defined in Section 3(3) of ERISA) subject to Title IV
or Section 302 of ERISA or Section 412 of the Code. The consummation of the
transactions contemplated by this Agreement will not constitute or result in any
non-exempt prohibited transaction under Section 406 of ERISA, Section 4975 of
the Code or substantially similar provisions under federal, state or local laws,
rules or regulations.
Section 4.10.    Investment Company Act. Neither Borrower nor Operating Lessee
is an “investment company”, or a company “controlled” by an “investment
company”, registered or required to be registered under the Investment Company
Act of 1940, as amended.
Section 4.11.    No Bankruptcy Filing. Neither Borrower nor Operating Lessee is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property. Neither Borrower nor Operating Lessee has knowledge of
any Person contemplating the filing of any such petition against it. During the
ten year period preceding the Closing Date, no petition in bankruptcy has been
filed by or against Borrower, Operating Lessee, any Single-Purpose Equityholder
or Sponsor, or any Affiliate of any of the aforementioned Persons, or any person
who owns or controls, directly or indirectly, ten percent or more of the
beneficial ownership interests of any such Person.
Section 4.12.    Other Debt. Neither Borrower nor Operating Lessee has
outstanding any Debt other than Permitted Debt.
Section 4.13.    Litigation. There are no actions, suits, proceedings,
arbitrations or governmental investigations by or before any Governmental
Authority or other court or agency now pending, and to the best of Borrower’s
knowledge there are no such actions, suits, proceedings, arbitrations or
governmental investigations threatened against or affecting Borrower, Operating
Lessee or any of the Collateral, in each case, except as listed in the Exception
Report (and none of the matters listed in the Exception Report, even if
determined against Borrower, Operating Lessee or such Collateral, could
reasonably be expected to result in a Material Adverse Effect).
Section 4.14.    Leases; Material Agreements.
(a)    There are no Leases at the Properties other than those set forth on
Schedule I.
(b)    There are no Material Agreements except as described in Schedule E.
Borrower has made available to Lender true and complete copies of all Material
Agreements. Each Material Agreement has been entered into at arm’s length in the
ordinary course of business by or on behalf of Borrower or Operating Lessee. The
Material Agreements are in full force and effect and there are no defaults
thereunder by Borrower, Operating Lessee, or to Borrower’s knowledge, any other
party thereto. Neither Borrower nor Operating Lessee is in default in any
material respect in the performance, observance or fulfillment of any of the
obligations,



--------------------------------------------------------------------------------




covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which it or any Property is
bound (including, for the avoidance of doubt, the Operating Lease).
(c)    Other than as disclosed on Schedule E, Operating Lessee is not a party to
any Material Agreements related to the Property.
Section 4.15.    Full and Accurate Disclosure. To Borrower’s knowledge, no
statement of fact heretofore delivered by Borrower, Sponsor or Operating Lessee
to Lender in writing in respect of the Properties, Borrower, Sponsor or
Operating Lessee contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained therein not
misleading unless subsequently corrected. There is no fact, event or
circumstance presently known to Borrower, Sponsor or Operating Lessee that has
not been disclosed to Lender that has had or could reasonably be expected to
result in a Material Adverse Effect.
Section 4.16.    Financial Condition. All financial data concerning Borrower,
Operating Lessee and the Properties heretofore provided to Lender fairly
presents in accordance with GAAP the financial position of Borrower and
Operating Lessee in all material respects, as of the date on which it was made,
and does not omit to state any fact necessary to make statements contained
herein or therein not misleading. Since the delivery of such data, except as
otherwise disclosed in writing to Lender, there have occurred no changes or
circumstances that have had or are reasonably expected to result in a Material
Adverse Effect. As of the Closing Date, Sponsor meets the requirements set forth
in first sentence of Section 5.23.
Section 4.17.    Single-Purpose Requirements.
(a)    Each of Borrower, Operating Lessee and Operating Lessee Pledgor is now a
Single-Purpose Entity. Each of Borrower, Operating Lessee and Operating Lessee
Pledgor has always been since its formation a “bankruptcy-remote single-purpose
entity” (as such term is commonly understood in the commercial mortgage loan
securitization market) and has conducted its business in substantial compliance
with the provisions of its organizational documents, which have always had
provisions commonly required of “bankruptcy-remote single-purpose entities” (as
such term is commonly understood in the commercial mortgage loan securitization
market). Neither Borrower nor Operating Lessee has ever (i) owned any property
other than the Properties and/or related personal property (ii) engaged in any
business, except the ownership and/or operation of the Properties or (iii) had
any material contingent or actual obligations or liabilities unrelated to the
Properties. Operating Lessee Pledgor has never owned any property or engaged in
any business unrelated to its ownership of 100% of the equity interests in
Operating Lessee.
(b)    Borrower has provided Lender with true, correct and complete copies of
(i) Borrower’s and Operating Lessee’s current financial statements; and (ii)
Borrower’s and Operating Lessee’s respective current operating agreements,
together with all amendments and modifications thereto.



--------------------------------------------------------------------------------




Section 4.18.    Use of Loan Proceeds. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose that would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purpose prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents. The Loan is solely for the business purpose of Borrower
or for distribution to Borrower’s equityholders in accordance with Legal
Requirements.
Section 4.19.    Not Foreign Person. Neither Borrower nor Operating Lessee is a
“foreign person” within the meaning of Section 1445(f)(3) of the Code.
Section 4.20.    Labor Matters. Except as set forth on the Exception Report,
neither Borrower nor Operating Lessee has any employees or is a party to any
collective bargaining agreements.  To the Borrower’s or Operating Lessee’s
knowledge, no strikes or other material labor disputes against Borrower or
Operating Lessee are pending or threatened.  Hours worked by and payment made to
employees of Borrower and Operating Lessee comply with the Fair Labor Standards
Act and each other federal, state, local or foreign law applicable to such
matters.  To the Borrower’s or Operating Lessee’s knowledge, there is no union
organizing activity involving the Borrower or Operating Lessee pending or
threatened by any labor union or group of employees.  To the Borrower’s or
Operating Lessee’s knowledge, there are no complaints or charges against any
Borrower or threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment by Borrower or Operating Lessee.
Section 4.21.    Title. Borrower owns good, marketable and insurable fee title
to the Properties, subject to the Permitted Exceptions. Borrower owns good and
marketable title to the FF&E. Borrower and/or Operating Lessee own good and
marketable title to all personal property related to the Property (other than
the FF&E, which is owned solely by Borrower), to the Collateral Accounts and to
any other Collateral, in each case free and clear of all Liens whatsoever except
the Permitted Encumbrances. The Mortgage, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) valid,
perfected first priority Liens on the Properties and the rents therefrom,
enforceable as such against creditors of and purchasers from Borrower or
Operating Lessee and subject only to Permitted Encumbrances, and (ii) perfected
Liens (pursuant to the Uniform Commercial Code of the State of New York) in and
to all personalty, all in accordance with the terms thereof, in each case
subject only to any applicable Permitted Encumbrances. The Permitted
Encumbrances do not and will not materially and adversely affect or interfere
with the value, or current or contemplated use or operation, of the Properties,
or the security intended to be provided by the Mortgage or Borrower’s ability to
repay the Indebtedness in accordance with the terms of the Loan Documents.
Except as insured over by a Qualified Title Insurance Policy, there are no
claims for payment for work, labor or materials affecting the Properties that
are or may become a Lien prior to, or of equal priority with, the Liens created
by the Loan Documents. No creditor of Borrower (other than Lender) or Operating
Lessee has in its possession any goods that constitute or evidence the
Collateral.



--------------------------------------------------------------------------------




Section 4.22.    No Encroachments. Except as shown on the applicable Qualified
Survey, all of the improvements on each of the Properties lie wholly within the
boundaries and building restriction lines of such Property, and no improvements
on adjoining property encroach upon any Property, and no easements or other
encumbrances upon the Property encroach upon any of the improvements, so as, in
either case, to adversely affect the value or marketability of the applicable
Property, except those that are insured against by a Qualified Title Insurance
Policy.
Section 4.23.    Physical Condition.
(a)    Except for matters set forth in the Engineering Reports, each Property
(including sidewalks, storm drainage system, roof, plumbing system, HVAC system,
fire protection system, electrical system, equipment, elevators, exterior
sidings and doors, irrigation system and all structural components) is in good
condition, order and repair in all respects material to its use, operation or
value.
(b)    Borrower is not aware of any material structural or other material defect
or damages in any of the Properties, whether latent or otherwise.
(c)    Borrower has not received and is not aware of any other party’s receipt
of notice from any insurance company or bonding company of any defects or
inadequacies in any of the Properties that would, alone or in the aggregate,
adversely affect in any material respect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.
Section 4.24.    Fraudulent Conveyance. Borrower has not entered into the
Transaction or any of the Loan Documents with the actual intent to hinder, delay
or defraud any creditor. Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. On the Closing Date, the
fair salable value of Borrower’s aggregate assets is and will, immediately
following the making of the Loan and the use and disbursement of the proceeds
thereof, be greater than Borrower’s probable aggregate liabilities (including
subordinated, unliquidated, disputed and Contingent Obligations and, in the case
of Borrower, taking into account Borrower’s right of contribution from Borrower,
as set forth in Section 9.31). Borrower’s aggregate assets do not and,
immediately following the making of the Loan and the use and disbursement of the
proceeds thereof will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debts and liabilities
(including Contingent Obligations and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts to be
payable on or in respect of obligations of Borrower).
Section 4.25.    Management. Except for any Approved Management Agreement, no
property management agreements are in effect with respect to the Properties. The
Approved Management Agreement is in full force and effect and there is no event
of default thereunder by any party thereto and no event has occurred that, with
the passage of time and/or the giving of notice would constitute a default
thereunder.



--------------------------------------------------------------------------------




Section 4.26.    Condemnation. No Condemnation has been commenced or, to
Borrower’s knowledge, is contemplated or threatened with respect to all or any
portion of any of the Properties or for the relocation of roadways providing
access to any of the Properties.
Section 4.27.    Utilities and Public Access. Each Property has adequate rights
of access to dedicated public ways (and makes no material use of any means of
access or egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities, including water and sewer (or well and septic), necessary to the
continued use and enjoyment of such Property as presently used and enjoyed.
Section 4.28.    Environmental Matters. Except as disclosed in the Environmental
Reports:
(i)    To Borrower’s and Operating Lessee’s knowledge, each Property is in
compliance in all material respects with all Environmental Laws applicable to
such Property (which compliance includes, but is not limited to, the possession
of, and compliance with, all environmental, health and safety permits,
approvals, licenses, registrations and other governmental authorizations
required in connection with the ownership and operation of such Property under
all Environmental Laws).
(ii)    No Environmental Claim is pending with respect to any Property, nor, to
Borrower’s knowledge, is any threatened, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to Borrower, Operating Lessee or any Property.
(iii)    Without limiting the generality of the foregoing, to Borrower’s and
Operating Lessee’s knowledge, there is not present at, on, in or under any
Property, any Hazardous Substances, PCB-containing equipment, asbestos or
asbestos containing materials, underground storage tanks or surface impoundments
for any Hazardous Substance, lead in drinking water (except in concentrations
that comply with all Environmental Laws), or lead-based paint.
(iv)    There have not been and are no past, present or threatened Releases of
any Hazardous Substance from or at any Property that are reasonably likely to
form the basis of any Environmental Claim, and, to Borrower’s knowledge, there
is no threat of any Release of any Hazardous Substance migrating to any
Property.
(v)    No Liens are presently recorded with the appropriate land records under
or pursuant to any Environmental Law with respect to any Property and, to
Borrower’s knowledge, no Governmental Authority has been taking any action to
subject any Property to Liens under any Environmental Law.



--------------------------------------------------------------------------------




(vi)    There have been no material environmental investigations, studies,
audits, reviews or other analyses conducted by or that are in the possession of
Borrower or Operating Lessee in relation to any Property that have not been made
available to Lender.
Section 4.29.    Assessments. There are no pending or, to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting any of the Properties, nor are there any contemplated improvements to
any of the Properties that may result in such special or other assessments. No
extension of time for assessment or payment by Borrower of any federal, state or
local tax is in effect.
Section 4.30.    No Joint Assessment. Borrower has not suffered, permitted or
initiated the joint assessment of any of the Properties (i) with any other real
property constituting a separate tax lot, or (ii) with any personal property, or
any other procedure whereby the Lien of any Taxes that may be levied against
such other real property or personal property shall be assessed or levied or
charged to any of the Properties as a single Lien.
Section 4.31.    Separate Lots. No portion of any of the Properties is part of a
tax lot that also includes any real property that is not Collateral.
Section 4.32.    Permits; Certificate of Occupancy. Borrower, Operating Lessee
and/or Approved Property Manager have obtained all Permits necessary for the
present and contemplated use and operation of each of the Properties. The uses
being made of each Property are in conformity in all material respects with the
certificate of occupancy and/or Permits for such Property and any other
restrictions, covenants or conditions affecting such Property.
Section 4.33.    Flood Zone. None of the improvements on any of the Properties
is located in an area identified by the Federal Emergency Management Agency or
the Federal Insurance Administration as a “100 year flood plain” or as having
special flood hazards (including Zones A and V), or, to the extent that any
portion of any of the Properties is located in such an area, such Property is
covered by flood insurance meeting the requirements set forth in Section
5.15(a)(ii).
Section 4.34.    Security Deposits. Borrower and Operating Lessee are in
compliance in all material respects with all Legal Requirements relating to
security deposits.
Section 4.35.    Acquisition Documents. Borrower has delivered to Lender true
and complete copies of all material agreements and instruments under which
Borrower or any of its Affiliates or the seller of any of the Properties have
remaining rights or obligations in respect of Borrower’s acquisition of the
Properties.
Section 4.36.    Insurance. Borrower or Operating Lessee has obtained, or caused
to be obtained, insurance policies reflecting the insurance coverages, amounts
and other requirements set forth in this Agreement. All premiums on such
insurance policies required to be paid as of the Closing Date have been paid for
the current policy period. No Person, including Borrower and Operating Lessee,
has done, by act or omission, anything that would impair the coverage of any
such policy.



--------------------------------------------------------------------------------




Section 4.37.    No Dealings. Borrower, Operating Lessee and the Sponsor are not
aware of any unlawful influence on the assessed value of any of the Properties.
Section 4.38.    Estoppel Certificates. Borrower has delivered to Lender true
and complete copies of (a) the form(s) of estoppel certificate heretofore sent
by Borrower, Operating Lessee or any of their Affiliates to every Tenant under a
Major Lease at the Property and every Tenant at the Property that operates a
restaurant (whether or not under a Major Lease), and (b) each estoppel
certificate received back from any such Tenant prior to the Closing Date.
Section 4.39.    Compliance with Anti-Terrorism, Embargo, Sanctions and
Anti-Money Laundering Laws. (a) None of the funds or other assets of any
Borrower, Operating Lessee, any Single-Purpose Equityholder or Sponsor
constitute property of, or are beneficially owned, directly or indirectly, by
any person, entity or government subject to trade restrictions under federal
law, including the International Emergency Economic Powers Act, 50 U.S.C. §§
1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
executive orders or regulations promulgated thereunder, with the result that (i)
the investment in any of Borrower, Operating Lessee, any Single-Purpose
Equityholder or Sponsor, as applicable (whether directly or indirectly), is
prohibited by law or (ii) the Loan is in violation of law (any such person,
entity or government, an “Embargoed Person”); (b) no Embargoed Person has any
interest of any nature whatsoever in any of Borrower, Operating Lessee, any
Single-Purpose Equityholder or Sponsor, as applicable (whether directly or
indirectly), with the result that (i) the investment in any of Borrower,
Operating Lessee, any Single-Purpose Equityholder or Sponsor, as applicable
(whether directly or indirectly) is prohibited by law or (ii) the Loan is in
violation of law, (c) none of the funds of any of Borrower, Operating Lessee,
any Single-Purpose Equityholder or Sponsor, as applicable, have been derived
from any unlawful activity with the result that (i) the investment in any of
Borrower, Operating Lessee, any Single-Purpose Equityholder or Sponsor, as
applicable (whether directly or indirectly) is prohibited by law or (ii) the
Loan is in violation of law, (d) to the best of Borrower’s knowledge, no Tenant
at the Property is identified on the OFAC List and (e) Borrower, Operating
Lessee, any Single-Purpose Equityholder and Sponsor are in material compliance
with the PATRIOT Act. Borrower has implemented procedures, and will consistently
apply those procedures throughout the term of the Loan, to ensure the foregoing
representations and warranties remain true and correct during the term of the
Loan. Notwithstanding Section 4.42 to the contrary, the representations and
warranties contained in this Section 4.39 shall survive in perpetuity.
Section 4.40.    Survival. Borrower agrees that all of the representations of
Borrower set forth in this Agreement and in the other Loan Documents shall
survive for so long as any portion of the Indebtedness is outstanding. All
representations, covenants and agreements made by Borrower in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf. On the date of any Securitization, on not less than three days’
prior written notice, Borrower shall deliver to Lender a certification (x)
confirming that all of the representations contained in this Agreement are true
and correct as of the date of such Securitization, or (y) otherwise specifying
any changes in or qualifications to such



--------------------------------------------------------------------------------




representations as of such date as may be necessary to make such representations
consistent with the facts as they exist on such date.
Section 4.41.    Capital Plan. As of the Closing Date, $5,333,860 has been
expended towards the Capital Plan, as set forth in more detail on Schedules F-1
through F-5.
Section 4.42.    ADA Compliance. Each of the Properties is in compliance with
Americans with Disabilities Act of 1990 with respect to the required number of
accessible bathrooms.
ARTICLE V    

AFFIRMATIVE COVENANTS
Each individual Borrower and each individual Operating Lessee covenants and
agrees as follows with respect to itself and each other individual Borrower and
individual Operating Lessee:
Section 5.1.    Existence. Borrower, Operating Lessee and if applicable, any
Single-Purpose Equityholder shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence and all rights,
licenses, Permits, franchises and other agreements necessary for the continued
use and operation of its business. Borrower, Operating Lessee and, if
applicable, each Single-Purpose Equityholder shall deliver to Lender a copy of
each amendment or other modification to any of its organizational documents
promptly after the execution thereof.
Section 5.2.    Maintenance of Properties.
(f)    Borrower shall cause each Property to be maintained in good and safe
working order and repair, reasonable wear and tear excepted, and in keeping with
the condition and repair of properties of a similar use, value, age, nature and
construction. Borrower shall not, and shall not cause or permit Operating Lessee
or Approved Property Manager to, use, maintain or operate any Property in any
manner that constitutes a public or private nuisance or that makes void,
voidable, or cancelable, or increases the premium of, any insurance then in
force with respect thereto. Subject to Section 6.13, without the prior written
consent of Lender, no improvements or equipment located at or on the Property
shall be removed, demolished or materially altered (except for replacement of
equipment in the ordinary course of Borrower’s or Operating Lessee’s business
with items of the same utility and of equal or greater value and sales of
obsolete equipment no longer needed for the operation of the applicable
Property). Subject to Section 6.13, Borrower shall from time to time make, or
cause to be made, all reasonably necessary and desirable repairs, renewals,
replacements, betterments and improvements to the Properties. Borrower shall
not, and shall not cause or permit Operating Lessee or Approved Property Manager
to, make any change in the use of any Property that would materially increase
the risk of fire or other hazard arising out of the operation of any Property,
or do or permit to be done thereon anything that may in any way impair the value
of any Property in any material respect or the Lien of the Mortgage or otherwise
cause or reasonably be expected to result in a



--------------------------------------------------------------------------------




Material Adverse Effect. Borrower shall not install or permit to be installed on
any Property any underground storage tank. Borrower shall not, without the prior
written consent of Lender, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of any
Property, regardless of the depth thereof or the method of mining or extraction
thereof.
(g)    Borrower shall remediate the Deferred Maintenance Conditions (including
all Life Safety Exceptions) within 12 months following the Closing Date, subject
to Force Majeure, and upon request from Lender after the expiration of such
period shall deliver to Lender an Officer’s Certificate confirming that such
remediation has been completed and that all associated expenses have been paid.
(h)    Borrower shall use its best efforts (including the expenditure of all
necessary amounts and repair and remediation of the applicable Properties) to
cause the certificate of occupancy for the Affinia Gardens Property and the
Affinia Shelburne Property to be amended to reflect and permit use as a
transient hotel within 12 months following the date hereof. Borrower shall cause
any deadline relating to the amendment of the certificate of occupancy for each
of the Affinia Gardens Property and the Affinia Shelburne Property to permit use
as a transient hotel to be extended until such amendment is completed
Section 5.3.    Compliance with Legal Requirements. Borrower shall, and shall
cause Operating Lessee to, comply with, and shall cause each Property to comply
with and be operated, maintained, repaired and improved in compliance with, all
Legal Requirements, Insurance Requirements and all material contractual
obligations by which Borrower is legally bound.
Section 5.4.    Impositions and Other Claims. Borrower shall pay and discharge
all taxes, assessments and governmental charges levied upon it, its income and
its assets as and when such taxes, assessments and charges are due and payable,
as well as all lawful claims for labor, materials and supplies or otherwise,
subject to any rights to contest contained in the definition of Permitted
Encumbrances. Borrower shall file all federal, state and local tax returns and
other reports that it is required by law to file. If any law or regulation
applicable to Lender, any Note, any of the Collateral or the Mortgage is enacted
that deducts from the value of property for the purpose of taxation any Lien
thereon, or imposes upon Lender the payment of the whole or any portion of the
taxes or assessments or charges or Liens required by this Agreement to be paid
by Borrower, or changes in any way the laws or regulations relating to the
taxation of mortgages or security agreements or debts secured by mortgages or
security agreements or the interest of the mortgagee or secured party in the
property covered thereby, or the manner of collection of such taxes, so as to
affect the Mortgage, the Indebtedness or Lender, then Borrower, upon demand by
Lender, shall pay such taxes, assessments, charges or Liens, or reimburse Lender
for any amounts paid by Lender. If in the opinion of Lender’s counsel it might
be unlawful to require Borrower to make such payment or the making of such
payment might result in the imposition of interest beyond the maximum amount
permitted by applicable Law, Lender may elect to declare all of the Indebtedness
to be due and payable 90 days from the giving of written notice by Lender to
Borrower.



--------------------------------------------------------------------------------




Section 5.5.    Access to Properties. Borrower shall, and shall cause Operating
Lessee and Approved Property Manager to permit agents, representatives and
employees of Lender and the Servicer to enter and inspect the Properties or any
portion thereof, and/or inspect, examine, audit and copy the books and records
of Borrower, Operating Lessee and Approved Property Manager (including all
recorded data of any kind or nature, regardless of the medium of recording), at
such reasonable times as may be requested by Lender upon reasonable advance
notice (all subject to the terms and conditions of the Approved Management
Agreement). The cost of such inspections, examinations, copying or audits shall
be borne by Borrower, including the cost of all follow up or additional
investigations, audits or inquiries deemed reasonably necessary by Lender if (i)
Lender shall determine that an Event of Default exists or (ii) such inspections,
examinations, copying or audits are conducted by Lender in connection with its
verification of completion of the Capital Plan. The cost of such inspections,
examinations, audits and copying, if not paid for by Borrower following demand,
may be added to the Indebtedness and shall bear interest thereafter until paid
at the Default Rate. If Borrower prohibits, bars or fails to permit agents,
representatives and employees of Lender and Servicer from entering and
inspecting any of the Properties or from inspecting, examining, auditing and
copying the books and records of Borrower, Operating Lessee and Approved
Property Manager, as required by this Section, for more than five days after a
written request is made by Lender to do so, Borrower agrees to pay Lender on
demand the sum of $1,000.00 for each day after such five-day period that
Borrower so prohibits or bars such inspection, and such sum or sums shall be
part of the Indebtedness. Notwithstanding any of Lender’s or Servicer’s rights
in this Section, in no event shall Lender or Servicer have any right to enter or
inspect any Property or inspect, examine, audit or copy the books and records of
Approved Property Manager that is greater than or inconsistent with the access
afforded to Borrower and Operating Lessee under the terms of the Approved
Management Agreement.
Section 5.6.    Cooperate in Legal Proceedings. Except with respect to any claim
by Borrower against Lender, Borrower shall, and shall cause Operating Lessee to,
cooperate fully with Lender with respect to any proceedings before any
Governmental Authority that may in any way affect the rights of Lender hereunder
or under any of the Loan Documents and, in connection therewith, Lender may, at
its election, participate or designate a representative to participate in any
such proceedings.
Section 5.7.    Leases.
(g)    Borrower shall furnish Lender with executed copies of all Leases,
together with a detailed breakdown of income and cost associated therewith. All
new Leases and renewals or amendments of Leases must (i) be entered into on an
arms-length basis with Tenants that are not Affiliates of Borrower and whose
identity and creditworthiness is appropriate for tenancy in property of
comparable quality, (ii) provide for rental rates and other economic terms that,
taken as a whole, are at least equivalent to then-existing market rates, based
on the applicable market, and otherwise contain terms and conditions that are
commercially reasonable, (iii) have an initial term of not more than 10 years,
(iv) not have or reasonably be expected to result in a Material Adverse Effect,
(v) be expressly subject and subordinate to the Mortgage and contain provisions
for the agreement by the Tenant thereunder to attorn to Lender and any



--------------------------------------------------------------------------------




purchaser at a foreclosure sale, such attornment to be self-executing and
effective upon acquisition of title to the applicable Property by any purchaser
at a foreclosure sale and (vi) require the Tenant thereunder to execute and
deliver to Borrower an estoppel certificate addressing the issues set forth in
Section 9.16(b) of this Agreement (in each case, unless Lender consents to such
Lease in its sole discretion).
(h)    All new Leases that are Major Leases, and all terminations, renewals and
amendments of Major Leases, and any surrender of rights under any Major Lease,
shall be subject to the prior written consent of Lender. If Lender shall fail to
respond to Borrower’s request for such consent within five Business Days of
Lender’s receipt thereof, Borrower may deliver to Lender a second request for
consent stating in bold and capitalized type that “LENDER’S FAILURE TO RESPOND
TO THE ENCLOSED REQUEST WITHIN TEN BUSINESS DAYS SHALL BE DEEMED LENDER’S
APPROVAL.” In the event Lender fails to approve or disapprove such request
within ten Business Days of Lender’s receipt of such second request, such
request shall be deemed approved.
(i)    Borrower shall, or shall cause Operating Lessee to, (i) observe and
punctually perform all the material obligations imposed upon the lessor under
the Leases; (ii) enforce all of the material terms, covenants and conditions
contained in the Leases on the part of the lessee thereunder to be observed or
performed, short of termination thereof, except that the lessor may terminate
any Lease following a material default thereunder by the respective Tenant;
(iii) not collect any of the rents thereunder more than one month in advance;
(iv) not execute any assignment of lessor’s interest in the Leases or associated
rents other than the assignment of rents and leases under the Mortgage; (v) not
cancel or terminate any guarantee of any of the Major Leases without the prior
written consent of Lender; and (vi) not permit any subletting of any space
covered by a Lease or an assignment of the Tenant’s rights under a Lease, except
in strict accordance with the terms of such Lease. Borrower shall, or shall
cause Operating Lessee to, deliver to each new Tenant a Tenant Notice upon
execution of such Tenant’s Lease, and promptly thereafter deliver to Lender a
copy thereof and evidence of such Tenant’s receipt thereof.
(j)    Security deposits of Tenants shall be held by Borrower or Operating
Lessee in compliance with Legal Requirements. Borrower shall, or shall cause
Operating Lessee to, maintain books and records of sufficient detail to identify
all security deposits of Tenants separate and apart from any other payments
received from Tenants. Any bond or other instrument that Borrower or Operating
Lessee is permitted to hold in lieu of cash security deposits under any
applicable Legal Requirements shall be maintained in full force and effect
unless replaced by cash deposits as described above, shall be issued by an
institution reasonably satisfactory to Lender, shall (if not prohibited by any
Legal Requirements) name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender) or may name Borrower or Operating Lessee
as payee thereunder so long as such bond or other instrument is pledged to
Lender as security for the Indebtedness and shall, in all respects, comply with
any applicable Legal Requirements and otherwise be reasonably satisfactory to
Lender. Borrower shall, upon Lender’s request, provide Lender with evidence
reasonably satisfactory to Lender of Borrower’s and Operating Lessee’s
compliance with the foregoing. During the continuance of



--------------------------------------------------------------------------------




an Event of Default, Borrower shall, upon Lender’s request, cause to be
deposited with Lender in an Eligible Account pledged to Lender an amount equal
to the aggregate security deposits of the Tenants (and any interest theretofore
earned on such security deposits and actually received by Borrower or Operating
Lessee) that Borrower and Operating Lessee had not returned to the applicable
Tenants or applied in accordance with the terms of the applicable Lease.
(k)    Borrower shall cause to be promptly delivered to Lender a copy of each
written notice from a Tenant under any Major Lease claiming that Borrower or
Operating Lessee is in default in the performance or observance of any of the
material terms, covenants or conditions thereof. Borrower shall cause each Major
Lease executed after the Closing Date to which Borrower or Operating Lessee is a
party to provide that any Tenant delivering any such notice shall send a copy of
such notice directly to Lender.
(l)    Whenever a Major Lease is terminated, whether by buy-out, cancellation,
default, rejection or otherwise, and Borrower receives any payment, fee, damages
or penalty in respect of such termination (a “Termination Fee”), Borrower shall
promptly cause such Termination Fee to be remitted to Lender to be held in a
reserve account controlled by Lender. Provided no Event of Default is
continuing, (i) Lender shall disburse such Termination Fee or portion thereof to
Borrower at the written request of Borrower in respect of Leasing Commissions
and Tenant Improvement costs incurred by Borrower in connection with entering
into Leases at the Properties and (ii) unless a Trigger Period is continuing,
the remainder of such Termination Fee or portion thereof, if any, shall be
remitted to the Cash Management Account after the space covered by such
terminated Lease has been relet, the replacement Tenant is in occupancy and has
commenced paying rent under the replacement Lease and all Leasing Commissions
and Tenant Improvement costs relating to such space have been paid.
Section 5.8.    Plan Assets, etc. Borrower will do, or cause to be done, all
things necessary to ensure that neither Borrower nor Operating Lessee will be
deemed to hold Plan Assets at any time.
Section 5.9.    Further Assurances. Borrower shall (and, as applicable, shall
cause Operating Lessee to), at Borrower’s sole cost and expense, from time to
time as reasonably requested by Lender, execute, acknowledge, record, register,
file and/or deliver to Lender such other instruments, agreements, certificates
and documents (including Uniform Commercial Code financing statements and
amended or replacement mortgages) as Lender may reasonably request to evidence,
confirm, perfect and maintain the Liens securing or intended to secure the
obligations of Borrower and the rights of Lender under the Loan Documents or to
facilitate a replacement of the Cash Management Bank pursuant to Section 3.1(c)
or a bifurcation of the Notes pursuant to Sections 1.1(c) and/or 9.7(b) or a
restructuring of the Loan pursuant to the Cooperation Agreement, in each case if
requested by Lender, and do and execute all such further lawful and reasonable
acts, conveyances and assurances for the better and more effective carrying out
of the intents and purposes of this Agreement and the other Loan Documents as
Lender shall reasonably request from time to time (including the payment and
application of Loss Proceeds). Upon foreclosure, the appointment of a receiver
or any other relevant action, Borrower shall (and, as applicable, shall cause
Operating Lessee or Approved Property Manager



--------------------------------------------------------------------------------




to), at Borrower’s sole cost and expense, cooperate fully and completely to
effect the assignment or transfer of any license, permit, agreement or any other
right necessary or useful to the operation of the Collateral. Upon receipt of an
affidavit from Lender as to the loss, theft, destruction or mutilation of any
Note, Borrower shall issue, in lieu thereof, a replacement Note in the same
principle amount thereof and in the form thereof. Borrower hereby authorizes and
appoints Lender as its attorney-in-fact to execute, acknowledge, record,
register and/or file such instruments, agreements, certificates and documents,
and to do and execute such acts, conveyances and assurances, should Borrower
fail to do so itself in violation of this Agreement or the other Loan Documents
following written request from Lender, in each case without the signature of
Borrower. The foregoing grant of authority is a power of attorney coupled with
an interest and such appointment shall be irrevocable for the term of this
Agreement. Borrower hereby ratifies all actions that such attorney shall
lawfully take or cause to be taken in accordance with this Section 5.9.
Section 5.10.    Management of Collateral.
(a)    Each Property shall be managed at all times by an Approved Property
Manager pursuant to an Approved Management Agreement. Pursuant to the
Subordination of Property Management Agreement, Approved Property Manager shall
agree that the Approved Management Agreement and the incentive fee payable
thereunder are subject and subordinate to the Indebtedness. Borrower may from
time to time, with Lender’s consent and subject to satisfaction of the Rating
Condition, appoint a replacement Approved Property Manager to manage one or more
of the Properties pursuant to an Approved Management Agreement, and such
successor manager shall execute for Lender’s benefit a Subordination of Property
Management Agreement in form and substance reasonably satisfactory to Lender.
Any request for Lender’s consent to the appointment of a replacement Approved
Property Manager shall be made in writing and accompanied by the proposed
management agreement and such information regarding the proposed replacement
Approved Property Manager that would allow Lender to evaluate the same
(including, the number of hotels and rooms under management, the geographic
regions in which such managed properties are located, the flags related to such
managed properties and the number of years the proposed manager has been
managing such properties). If Lender shall fail to respond to Borrower’s request
to approve or disapprove a replacement Approved Property Manager within ten
Business Days of Lender’s receipt of such request and all required information,
Borrower may deliver to Lender a second request for consent stating in bold and
capitalized type that “LENDER’S FAILURE TO RESPOND TO THE ENCLOSED REQUEST
WITHIN TEN BUSINESS DAYS SHALL BE DEEMED LENDER’S APPROVAL.” In the event Lender
fails to approve or disapprove such request, or request additional information,
within ten Business Days of Lender’s receipt of such second request, such
request shall be deemed approved.
(b)    The Properties shall be branded at all times as “Affinia”, except for the
Property branded as “The Benjamin”, which shall continue to be branded at all
times as “The Benjamin”.



--------------------------------------------------------------------------------




(c)    Borrower shall cause each Approved Property Manager (including any
successor Approved Property Manager) to maintain at all times worker’s
compensation insurance as required by Governmental Authorities.
(d)    Borrower shall notify Lender in writing of any default of Borrower,
Operating Lessee or the Approved Property Manager under any Approved Management
Agreement after the expiration of any applicable cure periods, of which Borrower
has actual knowledge. After reasonable notice to Borrower, Lender shall have the
right to cure defaults of Borrower or Operating Lessee under any Approved
Management Agreement (in accordance with the Subordination of Management
Agreement). Any out-of-pocket expenses incurred by Lender to cure any such
default shall constitute a part of the Indebtedness and shall be due from
Borrower upon demand by Lender.
(e)    Upon an Event of Default followed by acceleration of the Loan, Lender
may, in its sole discretion (in accordance with the applicable Subordination of
Management Agreement), require Borrower or Operating Lessee to cause the
termination of one or more Approved Management Agreements and to engage an
Approved Property Manager selected by Lender to serve as replacement Approved
Property Manager pursuant to an Approved Management Agreement.
Section 5.11.    Notice of Material Event.
(a)    Borrower shall give Lender prompt notice (containing reasonable detail)
of (i) any material change in the financial or physical condition of any
Property, as reasonably determined by Borrower, including the termination or
cancellation of any Major Lease, the termination or cancellation of terrorism or
other insurance required by this Agreement and/or the closure of more than the
lesser of (x)10% of the guest rooms at any Property and (y) 25 guest rooms at
any Property, in each case, for more than five nights (except in connection with
work under the A-50 Capital Plan), (ii) any notice from the Approved Property
Manager, to the extent such notice relates to a matter that is reasonably
expected to result in a Material Adverse Effect, (iii) any litigation or
governmental proceedings pending or threatened in writing against Borrower,
Operating Lessee or any Property that is reasonably expected to result in a
Material Adverse Effect, (iv) the insolvency or bankruptcy filing of Borrower,
Operating Lessee, any Single-Purpose Equityholder, Sponsor or an Affiliate of
any of the foregoing and (v) any other circumstance or event reasonably expected
to result in a Material Adverse Effect.
(b)    Borrower shall deliver to Lender, within three Business Days of receipt
thereof, the periodic reports regarding the Properties, if any, delivered to
Borrower and/or Operating Lessee by Approved Property Manager.
Section 5.12.    Annual Financial Statements. As soon as available, and in any
event within 90 days after the close of each Fiscal Year, Borrower shall furnish
to Lender, in an Excel spreadsheet file in electronic format (which may be via
an intralinks site at Borrower’s sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format, a combined balance sheet of
Borrower (and no other entities) as of the end of such Fiscal Year, together
with related combined statements of income and equityholders’ capital and cash
flows



--------------------------------------------------------------------------------




for such Fiscal Year, including a combining balance sheet and statement of
income for the Properties on a combined basis, in each case audited by a “Big
Four” accounting firm or PKF whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis and shall not be qualified as to the scope of the audit or as
to the status of Borrower as a going concern. Together with Borrower’s annual
financial statements, Borrower shall furnish to Lender, in an Excel spreadsheet
file in electronic format (which may be via an intralinks site at Borrower’s
sole cost and expense), or, in the case of predominantly text documents, in
Adobe pdf format:
(i)    a statement of cash flows and income and expenses in the format set forth
in the most recent Uniform System of Accounts (as shown on Exhibit C);
(ii)    average daily room rates, sales reports, Smith Travel Reports (to the
extent available) and occupancy reports;
(iii)    an annual report for the most recently completed fiscal year,
describing Capital Expenditures (stated separately with respect to any project
costing in excess of $100,000); and
(iv)    such other information as Lender shall reasonably request.
Section 5.13.    Quarterly Financial Statements. From and after a Securitization
of all or any portion of the Loan, as soon as available, and in any event within
45 days after the end of each Fiscal Quarter (including year-end), Borrower
shall furnish to Lender, in an Excel spreadsheet file in electronic format
(which may be via an intralinks site at Borrower’s sole cost and expense), or,
in the case of predominantly text documents, in Adobe pdf format, quarterly and
year-to-date unaudited financial statements prepared for such fiscal quarter
with respect to Borrower, including a balance sheet and operating statement as
of the end of such Fiscal Quarter, together with related statements of income,
equityholders’ capital and cash flows for such Fiscal Quarter and for the
portion of the Fiscal Year ending with such Fiscal Quarter, which statements
shall include income and expenses in the format set forth in the most recent
Uniform System of Accounts (as shown on Exhibit C) and be accompanied by an
Officer’s Certificate certifying that the same are true, correct and complete
and were prepared in accordance with GAAP applied on a consistent basis, subject
to changes resulting from audit and normal year-end audit adjustments. Each such
quarterly report shall be accompanied by the following, in an Excel spreadsheet
file in electronic format (which may be via an intralinks site at Borrower’s
sole cost and expense), or, in the case of predominantly text documents, in
Adobe pdf format:
(i)    a statement in reasonable detail that calculates Net Operating Income for
each of the Fiscal Quarters in the Test Period ending in such Fiscal Quarter, in
the case of each such Fiscal Quarter, ending at the end thereof, together with
an Officer’s Certificate certifying the same;
(ii)    copies of each of the Leases signed during such quarter, together with a
summary thereof that shall include the Tenant’s name, lease term, base rent,
Tenant Improvements, leasing commissions paid, free rent and other material
tenant concessions;



--------------------------------------------------------------------------------




(iii)    the current franchise reports, average daily room rates, sales reports,
Smith Travel Reports (to the extent available) and occupancy reports;
(iv)    an Officer’s Certificate containing a certified calculation the
threshold for payment of incentive management fees under the each Approved
Management Agreement; and
(v)    such other information as Lender shall reasonably request.
Section 5.14.    Monthly Financial Statements; Non-Delivery of Financial
Statements.
(a)    Until the occurrence of a Securitization and during the continuance of a
Trigger Period or an Event of Default (or, in the case of item (iii) below, at
all times), Borrower shall furnish within 30 days after the end of each calendar
month (other than the calendar month immediately following the final calendar
month of any Fiscal Year or Fiscal Quarter), in an Excel spreadsheet file in
electronic format (which may be via an intralinks site at Borrower’s sole cost
and expense), or, in the case of predominantly text documents, in Adobe pdf
format, monthly and year-to-date unaudited financial statements prepared for the
applicable month with respect to Borrower, including a balance sheet and
operating statement as of the end of such month, together with related
statements of income, equityholders’ capital and cash flows for such month and
for the portion of the Fiscal Year ending with such month , which statements
shall include income and expenses in the format set forth in the most recent
Uniform System of Accounts (as shown on Exhibit C) and be accompanied by an
Officer’s Certificate certifying that the same are true, correct and complete
and were prepared in accordance with GAAP applied on a consistent basis, subject
to changes resulting from audit and normal year-end audit adjustments. Each such
monthly report shall be accompanied by the following:
(i)    a summary of Leases signed during such month, which summary shall include
the Tenant’s name, lease term, base rent, escalations, Tenant Improvements,
leasing commissions paid, free rent and other concessions;
(ii)    then current rent roll, average daily room rates, sales reports, Smith
Travel Reports (to the extent available) and occupancy reports;
(iii)    the Capital Plan Monthly Report; and
(iv)    such other information as Lender shall reasonably request.
(b)    If Borrower fails to provide to Lender any of the financial statements
and other information specified in Sections 5.12, 5.13 or this Section 5.14
within the respective time period specified in such Sections, Lender shall
deliver to Borrower written notice of such failure. If Borrower fails to provide
such financial statements and other information within ten Business Days after
receipt of such notice, (i) at Lender’s election, the same shall constitute an
Event of Default and (ii) Borrower shall pay to Lender the amount of $20,000
within five Business Days following Lender’s demand therefor, plus an additional
$20,000 for each 10-day period that



--------------------------------------------------------------------------------




elapses until Borrower provides all required financial statements and other
information; provided, however, that the foregoing shall not be applicable to
any failure to comply with Section 5.13(v) or Section 5.14(iv) to the extent the
request made by Lender in connection therewith would not have been made by a
prudent Lender acting reasonably.
Section 5.15.    Insurance.
(a)    Borrower shall cause to be obtained and maintained with respect to the
Properties, for the mutual benefit of Borrower and Lender at all times, the
following policies of insurance:
(vi)    Property insurance against loss or damage by standard perils included
within the classification “All Risks” or “Special Form” or Causes of Loss”,
including coverage for damage caused by windstorm (including named storm). Such
insurance shall (A) be in an amount equal to the full replacement cost of the
Properties and fixtures (without deduction for physical depreciation); (B) have
deductibles acceptable to Lender (but in any event not in excess of $50,000,
except in the case of windstorm and earthquake coverage, which shall have
deductibles not in excess of 5% of the total insurable value of the Properties);
(C) be paid annually in advance; (D) be written on a “Replacement Cost” basis
waiving depreciation, (E) be written on a no coinsurance form or contain an
“Agreed Upon Amount” endorsement waiving all coinsurance provisions; (F) include
an ordinance or law coverage endorsement containing Coverage A: “Loss Due to
Operation of Law” (with a limit equal to replacement cost, provided that the
limit under the coverage in effect as of the Closing Date may be maintained so
long as the Property remains legal and conforming under all applicable zoning
requirements), Coverage B: “Demolition Cost” and Coverage C: “Increased Cost of
Construction” coverages each with limits of no less than 10% of replacement cost
or such lesser amounts as Lender may require in its sole discretion; and (G)
permit that the improvements and other property covered by such insurance be
rebuilt at another location in the event that such improvements and other
property cannot be rebuilt at the location on which they are situated as of the
date hereof. If such insurance excludes mold, Borrower shall implement a mold
prevention program satisfactory to Lender;
(vii)    flood insurance if any one or more of the Properties is located in a
“100 Year Flood Plain”, “special hazard area” (Zones A and V) in an amount equal
to the maximum limit of coverage available from FEMA/FIA, plus such excess
limits requested by Lender, with a deductible not in excess of $50,000;
(viii)    commercial general liability insurance, including broad form coverage
of property damage, contractual liability for insured contracts and personal
injury (including death resulting therefrom), to be on the so-called
“occurrence” form containing minimum limits per occurrence of not less than
$1,000,000 with not less than a $2,000,000 general aggregate for any policy year
(with a per location aggregate if the Properties are on a blanket policy). In
addition, at least $50,000,000 excess and/or umbrella liability insurance shall
be obtained and maintained for any and all claims, including all legal



--------------------------------------------------------------------------------




liability imposed upon Borrower and all related court costs and attorneys’ fees
and disbursements;
(ix)    rental loss and/or business interruption insurance covering all risks
required to be covered by the insurance provided for herein, including but not
limited to, clauses (i), (ii), (v), (vii), (viii) and (ix) of this Section
5.15(a), and covering the 18-month period from the date of any Casualty to the
date that the applicable Property is restored and operations are resumed
(regardless of the length of such period), and containing an extended period of
indemnity endorsement covering the 12 month period commencing on the date on
which the applicable Property has been restored, as reasonably determined by the
applicable insurer (even if the policy will expire prior to the end of such
period). The amount of such insurance shall be increased from time to time as
and when the gross revenues from the Properties increase;
(x)    insurance against loss or damage from (A) leakage of sprinkler systems,
if not provided by the policy required by Section 5.15(a)(i), and (B) explosion
of steam boilers, air conditioning equipment, high pressure piping, machinery
and equipment, pressure vessels or similar apparatus now or hereafter installed
in any of the improvements (without exclusion for explosions) and insurance
against loss of occupancy or use arising from any breakdown, in such amounts as
are generally available and are generally required by institutional lenders for
properties comparable to the Properties;
(xi)    worker’s compensation insurance with respect to all employees of
Borrower as and to the extent required by any Governmental Authority or Legal
Requirement and employer’s liability coverage of at least $1,000,000 (if
applicable);
(xii)    during any period of repair or restoration, and only if the property
and liability coverage forms do not otherwise apply, (A) commercial general
liability and umbrella liability insurance covering claims related to the
repairs or restoration at the Properties that are not covered by or under the
terms or provisions of the insurance provided for in Section 5.15(a)(iii), and
(B) the insurance provided for in Section 5.15(a)(i), which shall, in addition
to the requirements set forth in such Section (1) be written in a so-called
builder’s risk completed value form or equivalent coverage, including coverage
for 100% of the total costs of construction on a non-reporting basis and against
all risks insured against pursuant to clauses (i), (ii), (iv), (v), (viii) and
(ix) of Section 5.15(a) and (2) shall include permission to occupy the
Properties;
(xiii)    if required by Lender, earthquake insurance (A) with minimum coverage
equivalent to the greater of 1.0x SUL (scenario upper loss) and 1.5x SEL
(scenario expected loss) multiplied by the full replacement cost of the building
plus business income, (B) having a deductible approved by Lender (but in any
event not be in excess of 5% of the total insurable value of the Properties),
and (C) if one or more of the Properties is legally nonconforming under
applicable zoning ordinances and codes, containing ordinance of law coverage in
amounts as required by Lender;



--------------------------------------------------------------------------------




(xiv)    so long as the Terrorism Risk Insurance Program Reauthorization Act of
2007 (“TRIPRA”) or a similar statute is in effect, terrorism insurance for
foreign and domestic acts (as such terms are defined in TRIPRA or similar
statute) in an amount equal to the full replacement cost of the Properties (plus
rental loss and/or business interruption insurance coverage for a term set
forthin clause (iv) above). If TRIPRA or a similar statute is not in effect,
then provided that terrorism insurance is commercially available, Borrower shall
be required to carry terrorism insurance throughout the term of the Loan as
required by the preceding sentence, but in such event Borrower shall not be
required to spend on terrorism insurance coverage more than two times the amount
of the insurance premium that is payable at such time in respect of the casualty
and business interruption/rental loss insurance required hereunder on a
stand-alone basis (without giving effect to the cost of terrorism and earthquake
components of such casualty and business interruption/rental loss insurance),
and if the cost of terrorism insurance exceeds such amount, Borrower shall
purchase the maximum amount of terrorism insurance available with funds equal to
such amount;
(xv)    liquor liability insurance in an amount of at least $10,000,000 or in
such greater amount as may be required by applicable Legal Requirements against
claims or liability arising directly or indirectly to persons or property on
account of the sale or dispensing of alcoholic beverages at the Properties and
public liability insurance in an amount of at least $10,000,000 or in such
greater amount as may be required by applicable Legal Requirements providing
coverage against such claims or liability;
(xvi)    crime coverage in an amount not less than $2,000,000 to protect against
employee dishonesty and related incidents, containing minimum limits per
occurrence of $1,000,000;
(xvii)    auto liability coverage for all owned and non owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00 (if applicable); and
(xviii)    such other insurance as may from time to time be requested by Lender.
(b)    All policies of insurance (the “Policies”) required pursuant to this
Section 5.15 shall be issued by one or more primary insurers having a
claims-paying ability of at least “A” with S&P and Fitch and at least “A2” by
Moody’s (to the extent Moody’s rates the insurers and is rating the
Certificates), or by a syndicate of insurers through which at least 75% of the
coverage (if there are 4 or fewer members of the syndicate) or at least 60% of
the coverage (if there are 5 or more members of the syndicate) is with carriers
having such claims-paying ability ratings (provided that the first layers of
coverage are from carriers rated at least “A” with S&P and Fitch and at least
“A2” with Moody’s (to the extent Moody’s rates the insurers and is rating the
Certificates), and all such carriers shall have claims-paying ability ratings of
not less than “BBB+” with S&P and Fitch and at least “Baa1” with Moody’s (to the
extent Moody’s rates the insurers and is rating the Certificates)). For purposes
of determining whether the insurer ratings requirements set forth above have
been satisfied, any insurer that is not rated by Fitch will be regarded as
having a Fitch rating that is the equivalent of the rating given to such insurer
by any



--------------------------------------------------------------------------------




of Moody’s or S&P that does rate such insurer (or, if both such rating agencies
rate such insurer, the lower of the two ratings). Notwithstanding the foregoing,
Lender accepts RSUI Indemnity Company in its current participation amount and
position within the syndicate provided it maintains a rating of at least “A3”
with Moody’s and a rating of at least “A XII” with AM Best.
(c)    All Policies required pursuant to this Section 5.15:
(i)    shall contain deductibles that, in addition to complying with any other
requirements expressly set forth in Section 5.15(a), are approved by Lender
(such approval not to be unreasonably withheld, delayed or conditioned, but
subject to the requirements of each Rating Agency) and are no larger than is
customary for similar policies covering similar properties in the geographic
market in which the Properties are located, but in any event are not in excess
of $50,000 (except in the case of windstorm and earthquake coverage, to the
extent required, which shall have deductibles not in excess of 5% of the total
insurable value of the Property);
(ii)    shall be maintained throughout the term of the Loan without cost to
Lender and shall name Borrower as the named insured;
(iii)    with respect to property and rental or business interruption insurance
policies, shall contain a standard noncontributory mortgagee clause naming
Lender and its successors and assigns as their interests may appear as first
mortgagee and loss payee;
(iv)    with respect to liability policies, except for workers compensation,
employers liability and auto liability, shall name Lender and its successors and
assigns as their interests may appear as additional insureds;
(v)    with respect to property and rental or business interruption insurance
policies, shall either be written on a no coinsurance form or contain an
endorsement providing that neither Borrower nor Lender nor any other party shall
be a co‑insurer under such Policies;
(vi)    with respect to property and rental or business interruption insurance
policies, shall contain an endorsement providing that Lender shall receive at
least 30 days’ prior written notice of any cancellation thereof (or, in the case
of cancellation due to non-payment of premium, 10 days’ prior written notice;
(vii)    with respect to property and rental or business interruption insurance
policies, shall contain an endorsement providing that no act or negligence of
Borrower or any foreclosure or other proceeding or notice of sale relating to
one or more of the Properties shall affect the validity or enforceability of the
insurance insofar as a mortgagee is concerned;
(viii)    shall not contain provisions that would make Lender liable for any
insurance premiums thereon or subject to any assessments thereunder;



--------------------------------------------------------------------------------




(ix)    shall contain a waiver of subrogation against Lender, as applicable;
(x)    may be in the form of a blanket policy, provided that Borrower shall
provide evidence satisfactory to Lender that the insurance premiums for the
Properties are separately allocated to the Properties and that (i) payment of
such allocated amount shall maintain the effectiveness of such Policy as to the
Property notwithstanding the failure of payment of any other portion of
premiums, and (ii) overall insurance limits will under no circumstance limit the
amount that will be paid in respect of the Property, and provided further that
any such blanket policy shall specifically allocate to the Property the amount
of coverage from time to time required hereunder or shall otherwise provide the
same protection as would a separate Policy in Lender’s discretion, subject to
review and approval by Lender based on the schedule of locations and values; and
(xi)    shall otherwise be reasonably satisfactory in form and substance to
Lender and shall contain such other provisions as Lender deems reasonably
necessary or desirable to protect its interests.
(d)    Borrower shall pay the premiums for all Policies as the same become due
and payable. Complete copies of such Policies, certified as true and correct by
Borrower, shall be delivered to Lender promptly upon request. Not later than 30
days prior to the expiration date of each Policy, Borrower shall deliver to
Lender evidence, reasonably satisfactory to Lender, of its renewal. Borrower
shall promptly forward to Lender a copy of each written notice received by
Borrower of any modification, reduction or cancellation of any of the Policies
or of any of the coverages afforded under any of the Policies. Within 30 days
after request by Lender, Borrower shall obtain such increases in the amounts of
coverage required hereunder as may be reasonably requested by Lender, taking
into consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices, and the like.
(e)    Borrower shall not procure any other insurance coverage that would be on
the same level of payment as the Policies or would adversely impact in any way
the ability of Lender or Borrower to collect any proceeds under any of the
Policies. If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect when and as required hereunder, Lender
shall have the right to take such action as Lender deems necessary to protect
its interest in the Properties, including the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate (but limited to the
coverages and amounts required hereunder). All premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, and
shall bear interest at the Default Rate.
(f)    In the event of foreclosure of the Mortgage or other transfer of title to
the Properties in extinguishment in whole or in part of the Indebtedness, all
right, title and interest of Borrower in and to the Policies then in force with
respect to such Properties and all proceeds payable thereunder shall thereupon
vest in the purchaser at such foreclosure or in Lender or other transferee in
the event of such other transfer of title.
Section 5.16.    Casualty and Condemnation.



--------------------------------------------------------------------------------




(c)    Borrower shall give prompt notice to Lender of any Casualty or
Condemnation or of the actual or threatened commencement of proceedings that
would result in a Condemnation.
(d)    Lender may participate in any proceedings for any taking by any public or
quasi-public authority accomplished through a Condemnation or any transfer made
in lieu of or in anticipation of a Condemnation, to the extent permitted by law.
Upon Lender’s request, Borrower shall deliver to Lender all instruments
reasonably requested by it to permit such participation. Borrower shall, at its
sole cost and expense, diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Borrower shall not consent or
agree to a Condemnation or action in lieu thereof without the prior written
consent of Lender in each instance, which consent shall not be unreasonably
withheld or delayed in the case of a taking of an immaterial portion of any
Property.
(e)    Lender may (x) jointly with Borrower settle and adjust any claims,
(y) during the continuance of an Event of Default, settle and adjust any claims
without the consent or cooperation of Borrower, or (z) allow Borrower to settle
and adjust any claims; except that if no Event of Default is continuing,
Borrower may settle and adjust claims aggregating not in excess of 5% of the
Allocated Loan Amount for the applicable Property if such settlement or
adjustment is carried out in a competent and timely manner, but Lender shall be
entitled to collect and receive (as set forth below) any and all Loss Proceeds.
Notwithstanding the foregoing, Lender shall have no right to settle or adjust
claims relating to damage caused by Hurricane Sandy. The reasonable expenses
incurred by Lender in the adjustment and collection of Loss Proceeds shall
become part of the Indebtedness and shall be reimbursed by Borrower to Lender
upon demand therefor.
(f)    All Loss Proceeds from any Casualty or Condemnation shall be immediately
deposited into the Loss Proceeds Account (monthly rental loss/business
interruption proceeds to be initially deposited into the Loss Proceeds Account
and subsequently deposited into the Cash Management Account in installments as
and when the lost rental income covered by such proceeds would have been
payable). Following the occurrence of a Casualty, Borrower, regardless of
whether proceeds are available, shall in a reasonably prompt manner proceed to
restore, repair, replace or rebuild the applicable Property to be of at least
equal value and of substantially the same character as prior to the Casualty,
all in accordance with the terms hereof applicable to Alterations. If at any
Property a Condemnation or Casualty occurs as to which, in the reasonable
judgment of Lender:
(i)    in the case of a Casualty, the cost of restoration would not exceed 25%
of the applicable Allocated Loan Amount and the Casualty does not (x) render
untenantable, or result in the cancellation of Leases covering, more than 25% of
the gross rentable area of such Property, or result in cancellation of Leases
covering more than 25% of the base contractual rental revenue of such Property
and/or (y) result in the removal of more than 30% of the guest rooms at such
Property from the reservation pool;



--------------------------------------------------------------------------------




(ii)    in the case of a Condemnation, the Condemnation does not (x) render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of such Property and/or (y) result in the removal of
more than 15% of the guest rooms at such Property from the reservation pool;
(iii)    restoration of such Property is reasonably expected to be completed
prior to the expiration of rental interruption insurance and at least six months
prior to the Maturity Date;
(iv)    after such restoration, the fair market value of such Property is
reasonably expected to equal at least the fair market value of such Property
immediately prior to such Condemnation or Casualty; and
(v)    all necessary approvals and consents from Governmental Authorities will
be obtained to allow the rebuilding and re-occupancy of such Property;
or if Lender otherwise elects to allow Borrower to restore such Property, then,
provided no Event of Default is continuing, the Loss Proceeds after receipt
thereof by Lender and reimbursement of any reasonable expenses incurred by
Lender in connection therewith shall be applied to the cost of restoring,
repairing, replacing or rebuilding such Property or part thereof subject to the
Casualty or Condemnation, in the manner set forth below (and Borrower shall
commence, as promptly and diligently as practicable, to prosecute such
restoring, repairing, replacing or rebuilding of such Properties in a
workmanlike fashion and in accordance with applicable law to a status at least
equivalent to the quality and character of such Properties immediately prior to
the Condemnation or Casualty). Provided that no Event of Default shall have
occurred and be then continuing, Lender shall disburse such Loss Proceeds to
Borrower upon Lender’s being furnished with (i) evidence reasonably satisfactory
to it of the estimated cost of completion of the restoration, (ii) funds, or
assurances reasonably satisfactory to Lender that such funds are available and
sufficient in addition to any remaining Loss Proceeds, to complete the proposed
restoration (including for any reasonable costs and expenses of Lender to be
incurred in administering such restoration) and for payment of the Indebtedness
as it becomes due and payable during the restoration, and (iii) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey and such other evidences of cost, payment
and performance as Lender may reasonably request; and Lender may, in any event,
require that all plans and specifications for restoration reasonably estimated
by Lender to exceed 5% of the Allocated Loan Amount for the applicable Property
be submitted to and approved by Lender prior to commencement of work (which
approval shall not be unreasonably withheld). If Lender reasonably estimates
that the cost to restore will exceed 5% of the Allocated Loan Amount for the
applicable Property, Lender may retain a local construction consultant to
inspect such work and review Borrower’s request for payments and Borrower shall,
on demand by Lender, reimburse Lender for the reasonable fees and expenses of
such consultant (which fees and expenses shall constitute Indebtedness). No
payment shall exceed 90% of the value of the work performed from time to time
until such time as 50% of the restoration (calculated based on the anticipated
aggregate cost of the work) has been completed, and amounts retained prior to
completion of 50% of the restoration shall not be paid prior to the final



--------------------------------------------------------------------------------




completion of the restoration. Funds other than Loss Proceeds shall be disbursed
prior to disbursement of such Loss Proceeds, and at all times the undisbursed
balance of such proceeds remaining in the Loss Proceeds Account, together with
any additional funds irrevocably and unconditionally deposited therein or
irrevocably and unconditionally committed for that purpose, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration free and clear of all Liens or claims for Lien.
(g)    Borrower shall cooperate with Lender in obtaining for Lender the benefits
of any Loss Proceeds lawfully or equitably payable to Lender in connection with
the Properties. Lender shall be reimbursed for any expenses reasonably incurred
in connection therewith (including reasonable attorneys’ fees and disbursements,
and, if reasonably necessary to collect such proceeds, the expense of an
Appraisal on behalf of Lender) out of such Loss Proceeds or, if insufficient for
such purpose, by Borrower. Borrower hereby irrevocably constitutes and appoints
Lender as the attorney-in-fact of Borrower for matters in excess of 5% of the
Allocated Loan Amount for the applicable Property with respect to the Property,
with full power of substitution, subject to the terms of this Section 5.16, to
settle for, collect and receive all Loss Proceeds and any other awards, damages,
insurance proceeds, payments or other compensation from the parties or
authorities making the same, to appear in and prosecute any proceedings therefor
and to give receipts and acquittance therefor (which power of attorney shall be
irrevocable so long as any of the Indebtedness is outstanding, shall be deemed
coupled with an interest, and shall survive the voluntary or involuntary
dissolution of Borrower).
(h)    If Borrower is not entitled to apply Loss Proceeds toward the restoration
of a Property pursuant to Section 5.16(d) and Lender elects not to permit such
Loss Proceeds to be so applied, such Loss Proceeds shall be applied on the first
Payment Date following such election to the prepayment of the principal of the
Loan and shall be accompanied by interest through the end of the applicable
Interest Accrual Period (calculated as if the amount prepaid were outstanding
for the entire Interest Accrual Period); provided, however, that if Borrower
shall deliver to Lender written notice of its intent to Defease the Loan in the
amount of the Release Price allocable to the affected Property and obtain a
release of the affected Property from the Liens of the Loan Documents, and
Borrower thereafter so Defeases the Loan and obtains a release of the affected
Property (in each case, pursuant to and in accordance with the terms and
conditions of Section 2.1), so long as no Event of Default is continuing, Lender
shall remit the applicable Loss Proceeds to the applicable Borrower. If the Note
has been bifurcated into multiple Notes or Note Components pursuant to Section
1.1(c), and Borrower does not effectuate a Defeasance of the Loan pursuant to
the immediately preceding sentence, all prepayments of the Loan made by Borrower
in accordance with this Section 5.16(f) shall be applied to the Notes or Note
Components in ascending order of interest rate (i.e., first to the Note or Note
Component with the lowest interest rate until its outstanding principal balance
has been reduced to zero, then to the Note or Note Component with the second
lowest interest rate until its outstanding principal balance has been reduced to
zero, and so on) or in such other order as Lender shall determine, which
application may result in an increase in the weighted average of the interest
rate applicable to such Notes or Note Components.



--------------------------------------------------------------------------------




(i)    Notwithstanding the foregoing provisions of this Section 5.16, if the
Loan is included in a REMIC and immediately following a release of any portion
of the applicable Property from the Lien of the Loan Documents in connection
with a Casualty or Condemnation the Loan would fail to satisfy a Lender 80%
Determination, then the principal of the Loan shall be prepaid in accordance
with Section 5.16(f) in an amount equal to either (i) so much of the Loss
Proceeds as are necessary to cause the Lender 80% Determination to be satisfied,
or if the aggregate Loss Proceeds are insufficient for such purpose, then the
amount realized by Borrower from the Casualty or Condemnation for purposes of
computing gain or loss under section 1001 of the Code, or (ii) a lesser amount
provided Borrower delivers to Lender an opinion of counsel for Borrower, in form
and substance reasonably satisfactory to Lender and delivered by counsel
reasonably satisfactory to Lender, opining that such release of such Property
from the Lien does not cause any portion of the Loan to cease to be a “qualified
mortgage” within the meaning of section 860G(a)(3) of the Code.
Section 5.17.    Annual Budget. Each calendar year during the term of the Loan,
pursuant to Section 4.04 of each Approved Management Agreement, within 60 days
following the first day of each Fiscal Year, Borrower or Operating Lessee shall
deliver or shall cause Approved Property Manager to deliver to Lender, for
informational purposes only, the Annual Budget for each Property and, promptly
after preparation thereof, any subsequent revisions to the Annual Budget of any
Property. If the budget approval process under the Approved Management Agreement
shall be ongoing during the continuance of a Trigger Period or an Event of
Default, neither Borrower nor Operating Lessee shall exercise any budget
approval right they may have under the Approved Management Agreement without the
approval of Lender, such approval not to be unreasonably conditioned, withheld
or delayed. For so long as Lender shall withhold its consent to any Annual
Budget or any revisions thereto, the Annual Budget in effect prior to any such
request for approval shall remain in effect. Without the prior written consent
of Lender, which consent shall not be unreasonably withheld or delayed, during
the continuance of a Trigger Period, neither Borrower nor Operating Lessee shall
make or approve any expenditures that are either not provided for in the
Approved Annual Budget or that would, in the aggregate, cause any line item in
the Approved Annual Budget for any individual Property to be exceeded by 5% or
more measured on an annual basis, other than expenditures for non-discretionary
items and expenditures required to be made by reason of the occurrence of any
emergency (i.e., an unexpected event that threatens imminent harm to persons or
property at a Property) and with respect to which it would be impracticable,
under the circumstances, to obtain Lender’s prior consent thereto. For the
avoidance of doubt, decreases made in any line item in the Approved Annual
Budget shall not require Lender’s consent.
Section 5.18.    Nonbinding Consultation. Lender shall have the right to consult
with and advise Borrower regarding significant business activities and business
and financial developments of Borrower and Operating Lessee, provided that any
such advice or consultation or the result thereof shall be completely nonbinding
on Borrower.
Section 5.19.    Compliance with Encumbrances and Material Agreements. Borrower
covenants and agrees as follows:



--------------------------------------------------------------------------------




(i)    Borrower shall, and shall cause Operating Lessee to, comply with all
material terms, conditions and covenants of each Material Agreement and each
material Permitted Encumbrance, including any reciprocal easement agreement, any
declaration of covenants, conditions and restrictions, and any condominium
arrangements.
(ii)    Borrower shall, and shall cause Operating Lessee to, promptly deliver to
Lender a true, correct and complete copy of each and every notice of default
received by Borrower or Operating Lessee with respect to any obligation of such
Borrower or Operating Lessee under the provisions of any Material Agreement
and/or Permitted Encumbrance.
(iii)    Borrower shall, and shall cause Operating Lessee to, deliver to Lender
copies of any written notices of default or event of default relating to any
Material Agreement and/or Permitted Encumbrance served by Borrower or Operating
Lessee.
(iv)    After the occurrence of an Event of Default, so long as the Loan is
outstanding, Borrower shall not, and shall not cause Operating Lessee to, grant
or withhold any material consent, approval or waiver under any Material
Agreement or Permitted Encumbrance without the prior written consent of Lender.
(v)    Borrower shall, and shall cause Operating Lessee to, deliver to each
other party to any Permitted Encumbrance and any Material Agreement notice of
the identity of Lender and each assignee of Lender of which Borrower is aware if
such notice is required in order to protect Lender’s interest thereunder.
(vi)    Borrower shall, and shall cause Operating Lessee to, enforce, short of
termination thereof, the performance and observance of each and every material
term, covenant and provision of each Material Agreements to be performed or
observed, if any.
Section 5.20.    Prohibited Persons. None of Borrower, Operating Lessee, Sponsor
or any Person owning a direct or indirect beneficial interest in Borrower,
Operating Lessee, or Sponsor shall (i) knowingly conduct any business, or engage
in any transaction or dealing, with any Embargoed Person, including, but not
limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Embargoed Person, or (ii) knowingly engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in Executive Order 13224. Borrower shall deliver to Lender from time
to time written certification or other evidence as may be reasonably requested
by Lender, confirming that (x) none of Borrower, Operating Lessee, Sponsor or,
to Borrower’s knowledge, any Person owning a direct or indirect beneficial
interest in Borrower, Operating Lessee, or Sponsor is an Embargoed Person and
(y) none of Borrower, Operating Lessee, Sponsor or, to Borrower’s knowledge, any
Person owning a direct or indirect beneficial interest in Borrower, Operating
Lessee, or Sponsor has knowingly engaged in any business, transaction or
dealings with a Embargoed Person, including, but not limited to, the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Embargoed Person.



--------------------------------------------------------------------------------




Section 5.21.    Operating Lease.
(a)    Operating Lessee shall comply with the affirmative and negative covenants
relating to the Operating Lessee contained in this Agreement, and no Default
hereunder shall be excused by virtue of the fact that such Default was caused by
Operating Lessee. Lender acknowledges that Operating Lessee is not liable for
the Indebtedness; provided, however, that Operating Lessee acknowledges that
Operating Lessee’s property constitutes Collateral for the Loan as set forth in
the Mortgage and the other Loan Documents.
(b)    Notwithstanding anything to the contrary contained herein, Borrower shall
cause the Operating Lease to remain in effect in accordance with its terms so
long as any portion of the Indebtedness is outstanding.
(c)    Notwithstanding anything to the contrary herein or in any other Loan
Documents or in the Operating Lease, upon conveyance of the Property by
foreclosure or deed in lieu of foreclosure, Lender may, at its sole option and
regardless of whether Operating Lessee is in default or in compliance with the
terms of the Operating Lease, terminate the Operating Lease without payment of
any termination fee, penalty or other amount, such termination to be effective
upon such conveyance or such later date as Lender shall determine in its sole
discretion. In addition, upon acceleration of the Loan, Lender may, at its sole
option and regardless of whether Operating Lessee is in default or in compliance
with the terms of the Operating Lease, deliver a termination notice to Borrower
and Operating Lessee terminating the Operating Lease without payment of any
termination fee, penalty or other amount, such termination to be immediately
effective upon the conveyance of the Property by foreclosure or deed in lieu of
foreclosure.
(d)    Operating Lessee hereby consents to the Loan and acknowledges that it
derives substantial benefit from the making thereof. Borrower acknowledges that,
pursuant to the Operating Lease, all amounts remitted to Lender or deposited
into the Cash Management Account by the Approved Property Manager or Operating
Lessee shall be credited against any rent payable by the Operating Lessee to
Borrower under the Operating Lease.
(e)    Operating Lessee hereby makes for and on behalf of itself each
representation in Article IV relating to Operating Lessee and/or the Properties.
With respect to any provision in this Agreement pursuant to which Borrower has
covenanted to cause the Operating Lessee to take an action or refrain from
taking an action, Operating Lessee hereby covenants that it shall take such
action, or refrain from taking such action, as the case may be (and any failure
to take, or refrain from taking, such action shall be a Default hereunder).
(f)    Operating Lessee hereby represents and warrants that all personal
property of Operating Lessee located at or in any way related to any of the
Properties is owned by Operating Lessee free and clear of all Liens whatsoever.
Operating Lessee and Borrower acknowledge and agree that upon expiration or
termination of the Operating Lease for any reason whatsoever (including
termination of the Operating Lease absent of a default by Operating Lessee under
the Operating Lease), Operating Lessee shall transfer all personal property of
Operating Lessee located at or in any way related to the Properties (and all
agreements relating to



--------------------------------------------------------------------------------




the Properties to which Operating Lessee is a party) to (i) Lender, in the case
of termination of the Operating Lease after an Event of Default and Lender’s
exercise of its rights under the Loan Documents or (ii) at all other times,
Borrower.
Section 5.22.    Capital Plan.
(d)    Borrower shall do or cause to be done all things necessary to cause the
timely, workman-like completion of the Capital Plan on or before the dates set
forth in Schedules F-1 through F-5.
(e)    Borrower shall complete the A-50 Capital Plan according to the periodic
targets set forth on Schedule F-1 hereto. The guest room construction phase of
the A-50 Capital Plan shall commence no later than March 1, 2013 and, within 10
Business days after the commencement of such phase, Borrower shall deliver to
Lender an Officer’s Certificate certifying such commencement. Borrower shall
substantially complete the entire A-50 Capital Plan by no later than October 31,
2013 and, within 10 Business days following such completion Borrower shall
deliver to Lender an Officer’s Certificate certifying such completion and the
total cost thereof. Lender shall have the right to (i) inspect the Property (in
accordance with Section 5.5 of this Agreement) to verify completion of the A-50
Capital Plan and (ii) request backup documentation, including copies of invoices
and cancelled checks related to the A-50 Capital Plan and/or a summary of such
invoices and cancelled checks in a spreadsheet that also indicates the
associated line item on Schedule F-1.
(f)    Borrower shall spend a minimum of $17,500,000 on the completion of the
A-50 Capital Plan; provided, however, that to the extent the A-50 Capital Plan
shall be completed for an amount less than $17,500,000, within three Business
Days following the date on which all work under the A-50 Capital Plan shall have
been substantially completed, Borrower shall deposit or cause to be deposited
into the Borrower FF&E Account funds equal to the amount, if any, by which
$17,500,000 exceeds the amount actually expended by Borrower in connection with
the substantial completion of the A-50 Capital Plan.
(g)    Borrower shall, if required to do so under applicable Legal Requirements,
obtain a new certificate of occupancy for the Property in connection with the
Capital Plan or any future renovations. Borrower shall deliver a copy of any
such new certificate of occupancy, promptly, and in no case later than three
Business Days after receipt thereof.
Section 5.23.    Sponsor Financial Covenant     . For so long as any portion of
the Indebtedness shall remain outstanding, the Persons comprising Sponsor shall
collectively maintain (i) a Net Worth of no less than $600,000,000 (up to
$400,000,000 of which may be attributable to the Properties) and (ii) Liquidity
of no less than (x) prior to the completion of the Capital Plan, $100,000,000
and (y) from and after the completion of the Capital Plan, $75,000,000
(collectively, the “Sponsor Financial Requirements”). Borrower shall deliver to
Lender within 90 days following the end of each Fiscal Year an Officer’s
Certificate from Sponsor certifying that it complies with the Sponsor Financial
Requirements. In addition, prior to the completion of the Capital Plan, upon
Lender’s request (not to exceed once per month), Borrower shall provide an
Officer’s Certificate from Sponsor certifying that it complies with the



--------------------------------------------------------------------------------




Sponsor Financial Requirements. The failure of Sponsor to satisfy the Net Worth
requirement set forth in the first sentence of this Section 5.23 shall, in
addition to causing the commencement of a Trigger Period, at Lender’s election,
constitute an immediate Event of Default. The failure of Sponsor to satisfy the
Liquidity requirement set forth in the first sentence of this Section 5.23 shall
not constitute an Event of Default (but shall cause the commencement of a
Trigger Period), provided that, if such failure shall occur prior to the
completion of the Capital Plan, within 10 Business Days following such failure,
Borrower shall deposit with Lender as additional collateral for the Loan an
amount equal to 110% of the remaining cost to complete the Capital Plan (and the
failure to so deposit such amount with Lender shall constitute an Event of
Default).
ARTICLE VI    

NEGATIVE COVENANTS
Each individual Borrower and each individual Operating Lessee covenants and
agrees as follows with respect to itself and each other individual Borrower and
individual Operating Lessee:
Section 6.1.    Liens on the Collateral. None of Borrower, Operating Lessee or,
if applicable, any Single-Purpose Equityholder shall permit or suffer the
existence of any Lien on any of its assets, other than Permitted Encumbrances.
Section 6.2.    Ownership. Operating Lessee shall not hold any interest in any
assets other than the Properties and related personal property and fixtures
located therein or used in connection therewith. Borrower shall not own any
assets other than the Property and related personal property and fixtures
located therein or used in connection therewith.
Section 6.3.    Transfer; Change of Control. Neither Borrower nor Operating
Lessee shall Transfer any Collateral other than in compliance with Article II
and other than the replacement or other disposition of obsolete or non-useful
personal property and fixtures in the ordinary course of business, and neither
Borrower nor Operating Lessee shall hereafter file a declaration of condominium
with respect to any Property. No Change of Control or Prohibited Pledge shall
occur.
Section 6.4.    Debt. Neither Borrower nor Operating Lessee shall have any Debt,
other than Permitted Debt.
Section 6.5.    Dissolution; Merger or Consolidation. None of Borrower,
Operating Lessee or, if applicable, any Single-Purpose Equityholder shall, to
the fullest extent permitted by law, dissolve, terminate, liquidate, merge with
or consolidate into another Person without first causing the Loan to be assumed
by a Qualified Successor Borrower pursuant to Section 2.2.
Section 6.6.    Change in Business. Neither Borrower nor Operating Lessee shall
make any material change in the scope or nature of its business objectives,
purposes or



--------------------------------------------------------------------------------




operations or undertake or participate in activities other than the continuance
of its present business.
Section 6.7.    Debt Cancellation. Neither Borrower nor Operating Lessee shall
cancel or otherwise forgive or release any material claim or Debt owed to it by
any Person, except for adequate consideration or in the ordinary course of its
business.
Section 6.8.    Affiliate Transactions. Neither Borrower nor Operating Lessee
shall enter into, or be a party to, any transaction with any Affiliate of
Borrower and/or Operating Lessee, except on terms that are no less favorable to
Borrower or Operating Lessee than would be obtained in a comparable arm’s length
transaction with an unrelated third party.
Section 6.9.    Misapplication of Funds. Neither Borrower nor Operating Lessee
shall (a) distribute any Revenue or Loss Proceeds in violation of the provisions
of this Agreement (and shall promptly cause the reversal of any such
distributions made in error of which Borrower becomes aware), (b) fail to remit
amounts to the Cash Management Account as required by Section 3.1, or (c)
misappropriate any security deposit or portion thereof.
Section 6.10.    Jurisdiction of Formation; Name. Neither Borrower nor Operating
Lessee shall change its jurisdiction of formation or name without receiving
Lender’s prior written consent and promptly providing Lender such information
and replacement Uniform Commercial Code financing statements and legal opinions
as Lender may reasonably request in connection therewith.
Section 6.11.    Modifications and Waivers. Unless otherwise consented to in
writing by Lender, none of Borrower, Operating Lessee or, in the case of clause
(ii) below, any Single-Purpose Equityholder (if applicable) shall:
(v)    amend, modify, terminate, renew, or surrender any rights or remedies
under any Lease, or enter into any Lease, except in compliance with Section 5.7;
(vi)    terminate, amend or modify its organizational documents (including any
operating agreement, limited partnership agreement, by-laws, certificate of
formation, certificate of limited partnership or certificate of incorporation);
(vii)    terminate, amend or modify the Approved Management Agreement, except
immaterial amendments and modifications that have no adverse effect on Lender
and do not alter any economic term of the Approved Management Agreement; and
(viii)    amend, modify, surrender or waive any material rights or remedies
under, or enter into or terminate, or default in its obligations under, any
Material Agreement.
Section 6.12.    ERISA.
(d)    Neither Borrower nor Operating Lessee shall maintain or contribute to, or
agree to maintain or contribute to, or permit any ERISA Affiliate to maintain or
contribute to or



--------------------------------------------------------------------------------




agree to maintain or contribute to, any employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title IV or Section 302 of ERISA or Section
412 of the Code.
(e)    Neither Borrower nor Operating Lessee shall engage in a non-exempt
prohibited transaction under Section 406 of ERISA, Section 4975 of the Code, or
substantially similar provisions under federal, state or local laws, rules or
regulations or in any transaction that would cause any obligation or action
taken or to be taken hereunder (or the exercise by Lender of any of its rights
under the Notes, this Agreement, the Mortgage or any other Loan Document) to be
a non-exempt prohibited transaction under such provisions.
Section 6.13.    Alterations and Expansions. During the continuance of any
Trigger Period or Event of Default, Borrower shall not, and shall not permit
Operating Lessee to, perform or contract to perform any capital improvements
requiring Capital Expenditures that are not consistent with the Approved Annual
Budget. Borrower shall not, and shall not permit Operating Lessee to, perform,
undertake, contract to perform or consent to any Material Alteration without the
prior written consent of Lender, which consent (in the absence of an Event of
Default) shall not be unreasonably withheld, but such consent may be conditioned
on the delivery of additional collateral acceptable to Lender in respect of the
unpaid cost of any such Material Alteration. If Lender’s consent is requested
hereunder with respect to a Material Alteration, Lender may retain a
construction consultant to review such request and, if such request is granted,
Lender may retain a construction consultant to inspect the work from time to
time. Borrower shall, on demand by Lender, reimburse Lender for the reasonable
fees and disbursements of such consultant. Lender has reviewed and consented to
the Capital Plan.
Section 6.14.    Advances and Investments. Neither Borrower nor Operating Lessee
shall lend money or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any Person, except for Permitted Investments.
Section 6.15.    Single-Purpose Entity. None of Borrower, Operating Lessee or
Operating Lessee Pledgor shall cease to be a Single-Purpose Entity. None of
Borrower, Operating Lessee or Operating Lessee Pledgor shall remove or replace
any Independent Director without Cause and without providing at least two
Business Days’ advance written notice thereof to Lender and the Rating Agencies.
Section 6.16.    Zoning and Uses. Neither Borrower nor Operating Lessee shall do
any of the following:
(xii)    initiate or support any limiting change in the permitted uses of any
Property (or to the extent applicable, zoning reclassification of any Property,
except as required pursuant to this Agreement) or any portion thereof, seek any
variance under existing land use restrictions, laws, rules or regulations (or,
to the extent applicable, zoning ordinances) applicable to any Property, or use
or permit the use of any Property in a manner that would result in the use of
such Property becoming a nonconforming use under applicable land-use
restrictions or zoning ordinances or that would violate the terms of any Lease,
Material Agreement or Legal Requirement (and if under applicable



--------------------------------------------------------------------------------




zoning ordinances the use of all or any portion of any Property is a
nonconforming use, Borrower shall not cause or permit such nonconforming use to
be discontinued or abandoned without the express written consent of Lender);
(xiii)    consent to any modification, amendment or supplement to any of the
terms of, or materially default in its obligations under, any Permitted
Encumbrance;
(xiv)    impose or consent to the imposition of any restrictive covenants,
easements or encumbrances upon any Property in any manner that adversely affects
in any material respect its value, utility or transferability;
(xv)    execute or file any subdivision plat affecting any Property, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising any Property;
(xvi)    amend or cause to be amended any Material Agreement in any manner
reasonably likely to (x) diminish the value of any Property, (y) diminish the
rights of Borrower or Lender thereunder or (z) or otherwise cause or reasonably
be expected to result in a Material Adverse Effect, or terminate the same for
any reason or purpose whatsoever, in each case, without the prior written
consent of Lender; or
(xvii)    permit or consent to any Property being used by the public or any
Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement.
Section 6.17.    Waste. Neither Borrower nor Operating Lessee shall commit or
permit any Waste on any Property, nor take any actions that might invalidate any
insurance carried on the Properties (and Borrower shall promptly correct any
such actions of which Borrower becomes aware).
ARTICLE VII    

DEFAULTS
Section 7.1.    Event of Default. The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder (any Event of Default that has occurred shall continue
unless and until waived by Lender in writing in its sole discretion):
(e)    Payment.
(xi)    Borrower shall default in the payment when due of any principal or
interest owing hereunder or under the Notes (including any mandatory prepayment
required hereunder) provided that the Default Rate shall not apply to any amount
owing hereunder or under the Notes unless and until Borrower and Borrower’s
counsel shall have received email notification at the email addresses provided
in Section 9.4, or any



--------------------------------------------------------------------------------




other form of notice permitted under this Agreement, setting forth the payment
amount and the due date thereof; or
(xii)    Borrower shall default, and such default shall continue for at least
five Business Days after notice to Borrower that such amounts are owing, in the
payment when due of fees, expenses or other amounts owing hereunder, under the
Notes or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Note).
(f)    Representations. Any representation made by any Borrower, Sponsor or
Operating Lessee in any of the Loan Documents, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender proves to be untrue in any material respect (or, with respect to any
representation that itself contains a materiality qualifier, in any respect) as
of the date such representation was made.
(g)    Other Loan Documents. Any Loan Document shall fail to be in full force
and effect or to convey the material Liens, rights, powers and privileges
purported to be created thereby; or a default shall occur under any of the other
Loan Documents or Material Agreements, or a default by Borrower or Operating
Lessee, as applicable, shall occur under the Approved Management Agreement or
the Operating Lease, in each case, beyond the expiration of any applicable cure
period.
(h)    Bankruptcy; Reorganization; Receivership; and Insolvency.
(i)    Any Borrower, Operating Lessee or, if applicable, any Single-Purpose
Equityholder shall commence a voluntary case concerning itself under Title 11 of
the United States Code (as amended, modified, succeeded or replaced, from time
to time, the “Bankruptcy Code”);
(ii)    any Borrower, Operating Lessee or, if applicable, any Single-Purpose
Equityholder shall commence any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of creditors, dissolution, insolvency or
similar law of any jurisdiction whether now or hereafter in effect relating to
any Borrower, Operating Lessee or such Single-Purpose Equityholder, or shall
dissolve or otherwise cease to exist;
(iii)    there is commenced against any Borrower, Operating Lessee or, if
applicable, any Single-Purpose Equityholder an involuntary case under the
Bankruptcy Code, or any such other proceeding, which remains undismissed for a
period of 60 days after commencement;
(iv)    any Borrower, Operating Lessee or, if applicable, any Single-Purpose
Equityholder is adjudicated insolvent or bankrupt;
(v)    any Borrower, Operating Lessee or, if applicable, any Single-Purpose
Equityholder suffers appointment of any custodian or the like for it or for any
substantial



--------------------------------------------------------------------------------




portion of its property and such appointment continues unchanged or unstayed for
a period of 60 days after commencement of such appointment;
(vi)    any Borrower, Operating Lessee or, if applicable, any Single-Purpose
Equityholder makes a general assignment for the benefit of creditors; or
(vii)    any action is taken by any Borrower, Operating Lessee or, if
applicable, any Single-Purpose Equityholder for the purpose of effecting any of
the foregoing.
(i)    Change of Control.
(i)    A Change of Control shall occur; or
(ii)    the failure to deliver any Nonconsolidation Opinion required pursuant to
Section 2.3.
(j)    Equity Pledge; Preferred Equity. Any direct or indirect equity interest
in or right to distributions from any Borrower or Operating Lessee shall be
subject to a Lien in favor of any Person, or any Borrower, Operating Lessee or
any holder of a direct or indirect interest in any Borrower or Operating Lessee
shall issue preferred equity (or debt granting the holder thereof rights
substantially similar to those generally associated with preferred equity);
except that the following shall be permitted:
(ix)    any pledge of direct and indirect equity interests in and rights to
distributions from a Qualified Equityholder meeting the requirements of
subclauses (i), (ii) or (iii) of the definition of Qualified Equityholder;
(x)    the issuance of preferred equity interests in a Qualified Equityholder
meeting the requirements of subclauses (i), (ii) or (iii) of the definition of
Qualified Equityholder; and
(iii)    the Permitted Member Loan.
Any act, action or state of affairs that would result in an Event of Default
pursuant to this Section 7.1(f) shall be referred to in this Agreement as a
“Prohibited Pledge”.
(k)    Insurance. Any of the Policies required hereunder shall not be maintained
in full force and effect.
(l)    ERISA; Negative Covenants. A default shall occur in the due performance
or observance by any Borrower or Operating Lessee of any term, covenant or
agreement contained in Section 5.8 or in Article VI.
(m)    Legal Requirements. If Borrower fails to cure or cause the cure of any
violations of Legal Requirements affecting all or any portion of any Property
within 30 days after Borrower first receives written notice of any such
violations; provided, however, if any such violation is reasonably susceptible
of cure, but not within such 30 day period, then Borrower



--------------------------------------------------------------------------------




shall be permitted up to an additional 60 days to cure such violation provided
that cure is commenced within such initial 30 day period and thereafter
diligently and continuously pursued.
(n)    Other Covenants. A default shall occur in the due performance or
observance by any Borrower of any term, covenant or agreement (other than those
referred to in any other subsection of this Section 7.1) contained in this
Agreement or in any of the other Loan Documents, except that in the case of a
default that can be cured by the payment of money, such default shall not
constitute an Event of Default unless and until it shall remain uncured for 10
days after Borrower receives written notice thereof; and in the case of a
default that cannot be cured by the payment of money but is susceptible of being
cured within 30 days, such default shall not constitute an Event of Default
unless and until it remains uncured for 30 days after Borrower receives written
notice thereof, provided that within 5 days of its receipt of such written
notice, Borrower delivers written notice to Lender of its intention and ability
to effect such cure within such 30 day period; and if such non-monetary default
is not cured within such 30 day period despite Borrower’s diligent efforts but
is susceptible of being cured within 90 days of Borrower’s receipt of Lender’s
original notice, then Borrower shall have such additional time as is reasonably
necessary to effect such cure, but in no event in excess of 90 days from
Borrower’s receipt of Lender’s original notice, provided that prior to the
expiration of the initial 30 day period, Borrower delivers written notice to
Lender of its intention and ability to effect such cure prior to the expiration
of such 90 day period.
(o)    Operating Lease. The Operating Lease shall no longer be in effect for any
reason whatsoever, including, without limitation, expiration of the Operating
Lease by its terms absent renewal or extension of the Operating Lease.
Section 7.2.    Remedies.
(e)    During the continuance of an Event of Default, Lender may by written
notice to Borrower, in addition to any other rights or remedies available
pursuant to this Agreement, the Notes, the Mortgage and the other Loan
Documents, at law or in equity, declare by written notice to Borrower all or any
portion of the Indebtedness to be immediately due and payable, whereupon all or
such portion of the Indebtedness shall so become due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Collateral (including all rights or remedies
available at law or in equity); provided, however, that, notwithstanding the
foregoing, if an Event of Default specified in paragraph 7.1(d) shall occur,
then the Indebtedness shall immediately become due and payable without the
giving of any notice or other action by Lender. Any actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents.
(f)    If Lender forecloses on the Property, Lender shall apply all net proceeds
of such foreclosure to repay the Indebtedness, the Indebtedness shall be reduced
to the extent of such net proceeds and the remaining portion of the Indebtedness
shall remain outstanding and



--------------------------------------------------------------------------------




secured by the Properties and the other Loan Documents, it being understood and
agreed by Borrower that Borrower is liable for the repayment of all the
Indebtedness; provided, however, that at the election of Lender, the Notes shall
be deemed to have been accelerated only to the extent of the net proceeds
actually received by Lender with respect to the Properties and applied in
reduction of the Indebtedness.
(g)    During the continuance of any Event of Default (including an Event of
Default resulting from a failure to satisfy the insurance requirements specified
herein), Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, take any action to cure such Event of Default. Lender may enter upon
any or all of the Properties upon reasonable notice to Borrower for such
purposes or appear in, defend, or bring any action or proceeding to protect its
interest in the Collateral or to foreclose the Mortgage or collect the
Indebtedness. The costs and expenses incurred by Lender in exercising rights
under this Section (including reasonable attorneys’ fees), with interest at the
Default Rate for the period after notice from Lender that such costs or expenses
were incurred to the date of payment to Lender, shall constitute a portion of
the Indebtedness, shall be secured by the Mortgage and other Loan Documents and
shall be due and payable to Lender upon demand therefor.
(h)    Interest shall accrue on any judgment obtained by Lender in connection
with its enforcement of the Loan at a rate of interest equal to the Default
Rate.
(i)    Notwithstanding the availability of legal remedies, Lender will be
entitled to obtain specific performance, mandatory or prohibitory injunctive
relief, or other equitable relief requiring Borrower to cure or refrain from
repeating any Default.
(j)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to execute the Severed Loan Documents (Borrower ratifying all
that its said attorney shall do by virtue thereof); provided, however, that
Lender shall not make or execute any such Severed Loan Documents under such
power until the expiration of three days after written notice has been given to
Borrower by Lender of Lender’s intent to exercise its rights under the aforesaid
power. Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents,
and any such representations and warranties contained in the Severed Loan
Documents will be given by Borrower only as of the Closing Date. In connection
with the exercise by Lender of its rights



--------------------------------------------------------------------------------




and remedies under the Mortgage and the other Loan Documents, the Properties may
be foreclosed upon and sold individually or collectively and in such manner and
order as Lender in its sole discretion, may elect, subject to applicable law;
the right of sale arising out of any Event of Default shall not be exhausted by
any one or more sales.
Section 7.3.    No Waiver. No delay or omission to exercise any remedy, right or
power accruing upon an Event of Default shall impair any such remedy, right or
power or shall be construed as a waiver thereof, but any such remedy, right or
power may be exercised from time to time and as often as may be deemed by Lender
to be expedient. A waiver of any Default or Event of Default shall not be
construed to be a waiver of any subsequent Default or Event of Default or to
impair any remedy, right or power consequent thereon.
Section 7.4.    Application of Payments after an Event of Default.
Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default, all amounts received by Lender in respect of
the Loan shall be applied at Lender’s sole discretion either toward the
components of the Indebtedness (e.g., Lender’s expenses in enforcing the Loan,
interest, principal and other amounts payable hereunder) and the Notes or Note
Components in such sequence as Lender shall elect in its sole discretion (which
application may result in an increase in the weighted average of the interest
rates applicable to the Notes or Note Components), or toward the payment of
Property expenses.
ARTICLE VIII    

CONDITIONS PRECEDENT
Section 8.1.    Conditions Precedent to Closing. This Agreement shall become
effective on the date that all of the following conditions shall have been
satisfied (or waived in accordance with Section 9.3):
(k)    Loan Documents. Lender shall have received a duly executed copy of each
Loan Document. Each Loan Document that is to be recorded in the public records
shall be in form suitable for recording.
(l)    Collateral Accounts. Each of the Collateral Accounts shall have been
established with the Cash Management Bank and funded to the extent required
under Article III.
(m)    Opinions of Counsel. Lender shall have received, in each case in form and
substance satisfactory to Lender, (i) a New York legal opinion, (ii) a legal
opinion with respect to the laws of the state in which the Property is located,
(iii) a bankruptcy nonconsolidation opinion with respect to each Person owning
at least a 49% direct or indirect equity interest in Borrower, if applicable,
any Single-Purpose Equityholder and any Affiliated property manager, and (iv) a
Delaware legal opinion regarding matters related to Single Member LLC’s.
(n)    Organizational Documents. Lender shall have received all documents
reasonably requested by Lender relating to the existence of Sponsor, Borrower
and Operating



--------------------------------------------------------------------------------




Lessee, the validity of the Loan Documents and other matters relating thereto,
in form and substance satisfactory to Lender, including:
(xviii)    Authorizing Resolutions. A certified copy of the resolutions
approving and adopting the Loan Documents to be executed by Borrower, Operating
Lessee and Sponsor and authorizing the execution and delivery thereof.
(xix)    Organizational Documents. Certified copies of the organizational
documents of Sponsor, Borrower, Operating Lessee and, if applicable, any
Single-Purpose Equityholder (including any certificate of formation, certificate
of limited partnership, certificate of incorporation, operating agreement,
limited partnership agreement or by-laws), in each case together with all
amendments thereto.
(xx)    Certificates of Good Standing or Existence. Certificates of good
standing or existence for Sponsor, Borrower, Operating Lessee and, if
applicable, any Single-Purpose Equityholder issued as of a recent date by its
state of organization and by the state in which the Property is located.
(xxi)    Recycled Entity Certificate. A recycled entity certificate acceptable
to Lender, to the extent that Borrower was formed more than 60 days prior to the
date hereof.
(o)    Lease; Material Agreements. Lender shall have received true, correct and
complete copies of all Leases and all Material Agreements.
(p)    Lien Search Reports. Lender shall have received satisfactory reports of
Uniform Commercial Code, tax lien, bankruptcy and judgment searches conducted by
a search firm acceptable to Lender with respect to the Property and Borrower,
such searches to be conducted in such locations as Lender shall have requested.
(q)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date either before or after the execution and
delivery of this Agreement.
(r)    No Injunction. No Legal Requirement shall exist, and no litigation shall
be pending or threatened, which in the good faith judgment of Lender would
enjoin, prohibit or restrain, or impose or result in the imposition of any
material adverse condition upon, the making or repayment of the Loan or the
consummation of the Transaction.
(s)    Representations. The representations in this Agreement and in the other
Loan Documents shall be true and correct in all respects on and as of the
Closing Date with the same effect as if made on such date.
(t)    [Intentionally Omitted].



--------------------------------------------------------------------------------




(u)    No Material Adverse Effect. No event or series of events shall have
occurred, affecting Borrower, Operating Lessee, or Sponsor, that Lender
reasonably believes has had or is reasonably expected to result in a Material
Adverse Effect.
(v)    Transaction Costs. Borrower shall have paid all transaction costs (or
provided for the direct payment of such transaction costs by Lender from the
proceeds of the Loan).
(w)    Insurance. Lender shall have received certificates of insurance on ACORD
Form 25 for liability insurance and ACORD Form 28 for casualty insurance
demonstrating insurance coverage in respect of the Properties of types, in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement. Such certificates shall indicate
that Lender and its successors and assigns are named as additional insured on
each liability policy, and that each casualty policy and rental interruption
policy contains a loss payee and mortgagee endorsement in favor of Lender, its
successors and assigns.
(x)    Title. Lender shall have received a marked, signed commitment to issue,
or a signed pro-forma version of, a Qualified Title Insurance Policy in respect
of each Property, listing only such exceptions as are reasonably satisfactory to
Lender. If any Qualified Title Insurance Policy is to be issued by, or if
disbursement of the proceeds of the Loan are to be made through, an agent of the
actual insurer under such Qualified Title Insurance Policy (as opposed to the
insurer itself), the actual insurer shall have issued to Lender for Lender’s
benefit a so-called “Insured Closing Letter.”
(y)    Zoning. Lender shall have received evidence reasonably satisfactory to
Lender that each Property is in compliance with all applicable zoning
requirements (including a zoning report, a zoning endorsement if obtainable and
a letter from the applicable municipality if obtainable).
(z)    Permits; Certificate of Occupancy. Lender shall have received a copy of
all Permits necessary for the use and operation of each Property and the
certificate(s) of occupancy, if required, for each Property, all of which shall
be in form and substance reasonably satisfactory to Lender.
(aa)    Engineering Report. Lender shall have received a current Engineering
Report with respect to each Property, which report shall be in form and
substance reasonably satisfactory to Lender.
(bb)    Environmental Report. Lender shall have received an Environmental Report
(not more than six months old) with respect to the Property that discloses no
material environmental contingencies with respect to the Property.
(cc)    Qualified Survey. Lender shall have received a Qualified Survey with
respect to the Property in form and substance reasonably satisfactory to Lender.



--------------------------------------------------------------------------------




(dd)    Appraisal. Lender shall have obtained an Appraisal of the Property
satisfactory to Lender.
(ee)    Consents, Licenses, Approvals, etc. Lender shall have received copies of
all consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower, Sponsor and Operating Lessee,
and the validity and enforceability, of the Loan Documents, and such consents,
licenses and approvals shall be in full force and effect.
(ff)    Financial Information. Lender shall have received financial information
relating to the Sponsor, Borrower and the Properties that is satisfactory to
Lender, including, without limitation, financial statements and operating
statements with respect to the Property (audited to the extent available), in
each case for the prior three calendar years and trailing twelve-month operating
statements certified by the Chief Financial Officer of Sponsor.
(gg)    [Intentionally Omitted].
(hh)    Know Your Customer Rules. At least 10 days prior to the Closing Date,
the Lender shall have received all documentation and other information required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.
(ii)    Capital Plan. Lender shall have received and approved the Capital Plan.
(jj)    Additional Matters. Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender. All corporate and other proceedings, all other
documents (including all documents referred to in this Agreement and not
appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.
ARTICLE IX    

MISCELLANEOUS
Section 9.1.    Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of Lender and
its successors and assigns.
Section 9.2.    GOVERNING LAW.
(A)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT



--------------------------------------------------------------------------------




REGARD TO CHOICE OF LAW RULES TO THE EXTENT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, BORROWER, OPERATING
LESSEE OR SPONSOR ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS (OTHER THAN ANY ACTION IN RESPECT OF THE CREATION,
PERFECTION OR ENFORCEMENT OF A LIEN OR SECURITY INTEREST CREATED PURSUANT TO ANY
LOAN DOCUMENTS NOT GOVERNED BY THE LAWS OF THE STATE OF NEW YORK) SHALL BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK. BORROWER,
OPERATING LESSEE AND LENDER HEREBY (i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF
ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND (iii) IRREVOCABLY
CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN SECTION 9.4 (AND AGREES
THAT SUCH SERVICE AT SUCH ADDRESS IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER ITSELF IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT).
Section 9.3.    Modification, Waiver in Writing. Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by Lender.
Section 9.4.    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given either
(i) in writing by expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of delivery or attempted delivery,
addressed as follows (or at such other address and person as shall be designated
from time to time by any party to this Agreement, as the case may be, in a
written notice to the other parties to this Agreement in the manner provided for
in this Section) or (ii) by email at the email addresses provided below,
provided that such email notification is followed by an additional written
notice delivered in accordance with clause (i) of this paragraph, provided,
however, that no such additional notification shall be required in the case of
email notice of a payment default, as provided for in Section 7.1(a). A notice
shall be deemed to have been given when delivered or upon refusal to accept
delivery.
If to Lender:



--------------------------------------------------------------------------------




Goldman Sachs Mortgage Company
6011 Connection Drive, Suite 550
Irving, Texas 75039
Attention: Michael Forbes
Email: michael.forbes@archongroup.com
with copies to:
Goldman Sachs Mortgage Company
200 West Street
New York, New York 10282
Attention: Daniel Bennett and Rene J. Theriault
Email: daniel.bennett@gs.com and rene.theriault@gs.com
and
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Michael Weinberger, Esq.
Email: mweinberger@cgsh.com
If to Borrower:
371 Seventh Avenue Co., LLC
c/o Pebblebrook Hotel Trust
2 Bethesda Metro Center
Suite 1530
Bethesda, MD 20814
Attention: Raymond D. Martz
Email: rmartz@pebblebrookhotels.com
with copies to:
Hunton & Williams LLP
200 Park Avenue, 52nd Floor
New York, NY 10016

Attention: Carl F. Schwartz
Email: cschwartz@hunton.com
And
c/o Denihan Hospitality Group
551 Fifth Avenue
New York, NY 10176




--------------------------------------------------------------------------------




Attention: Thomas A. Felderman
Email: tom.felderman@denihan.com
and
Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Stephen L. Rabinowitz, Esq.
Email: rabinowitzs@gtlaw.com
Borrowers hereby appoint the individual Borrower named as notice party above
(the “Representative Borrower”) to serve as agent on behalf of all Borrowers to
receive any notices required to be delivered to any or all Borrowers hereunder
or under the other Loan Documents and to be the sole party authorized to deliver
notices on behalf of the Borrowers hereunder and under each of the other Loan
Documents. Any notice delivered to the Representative Borrower, with copies sent
as provided above, shall be deemed to have been delivered to all Borrowers, and
any notice received from the Representative Borrower shall be deemed to have
been received from all Borrowers. Borrowers shall be entitled from time to time
to appoint a replacement Representative Borrower by written notice delivered to
Lender and signed by both the new Representative Borrower and the Representative
Borrower being so replaced.
Section 9.5.    TRIAL BY JURY. LENDER, BORROWER, OPERATING LESSEE AND SPONSOR,
TO THE FULLEST EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY LENDER, BORROWER, OPERATING LESSEE AND
SPONSOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER,
BORROWER, OPERATING LESSEE AND/OR SPONSOR ARE HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER, OPERATING LESSEE AND SPONSOR.
Section 9.6.    Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
Section 9.7.    Assignment and Participation.



--------------------------------------------------------------------------------




(c)    Except as explicitly set forth in Sections 2.1 and 2.2, Borrower may not
sell, assign or transfer any interest in the Loan Documents or any portion
thereof (including Borrower’s rights, title, interests, remedies, powers and
duties hereunder and thereunder).
(d)    Lender and each assignee of all or a portion of the Loan shall have the
right from time to time in its discretion to sell one or more of the Notes or
Note Components or any interest therein (an “Assignment”) and/or sell a
participation interest in one or more of the Notes or Note Components (a
“Participation”). Borrower agrees to reasonably cooperate with Lender, at
Lender’s request, in order to effectuate any such Assignment or Participation,
and Borrower shall promptly provide such information, legal opinions and
documents relating to Borrower, any Single-Purpose Equityholder, Sponsor, the
Property, the Approved Property Manager and any Tenants as Lender may reasonably
request in connection with such Assignment or Participation. In the case of an
Assignment, (i) each assignee shall have, to the extent of such Assignment, the
rights, benefits and obligations of the assigning Lender as a “Lender” hereunder
and under the other Loan Documents, (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to an Assignment, relinquish its rights and be released from its obligations
under this Agreement, and (iii) one Lender shall serve as agent for all Lenders
and shall be the sole Lender to whom notices, requests and other communications
shall be addressed and the sole party authorized to grant or withhold consents
hereunder on behalf of the Lenders (subject, in each case, to appointment of a
Servicer, pursuant to Section 9.22, to receive such notices, requests and other
communications and/or to grant or withhold consents, as the case may be) and to
be the sole Lender to designate the account to which payments shall be made by
Borrower to the Lenders hereunder. Goldman Sachs Mortgage Company or, upon the
appointment of a Servicer, such Servicer, shall maintain, or cause to be
maintained, as agent for Borrower, a register on which it shall enter the name
or names of the registered owner or owners from time to time of the Notes.
Borrower agrees that upon effectiveness of any Assignment of any Note in part,
Borrower will promptly provide to the assignor and the assignee separate
promissory notes in the amount of their respective interests (but, if
applicable, with a notation thereon that it is given in substitution for and
replacement of an original Note or any replacement thereof), and otherwise in
the form of such Note, upon return of the Note then being replaced. The
assigning Lender shall notify in writing each of the other Lenders of any
Assignment. Each potential or actual assignee, participant or investor in a
Securitization, and each Rating Agency, shall be entitled to receive all
information received by Lender under this Agreement. After the effectiveness of
any Assignment, the party conveying the Assignment shall provide notice to
Borrower and each Lender of the identity and address of the assignee.
Notwithstanding anything in this Agreement to the contrary, after an Assignment,
the assigning Lender (in addition to the assignee) shall continue to have the
benefits of any indemnifications contained in this Agreement that such assigning
Lender had prior to such assignment with respect to matters occurring prior to
the date of such assignment.
(e)    If, pursuant to this Section 9.7, any interest in this Agreement or any
Note is transferred to any transferee that is not a U.S. Person, the transferor
Lender shall cause such transferee, concurrently with the effectiveness of such
transfer, (i) to furnish to the transferor Lender either Form W-8BEN or Form
W-8ECI or any other form in order to establish an exemption from, or reduction
in the rate of, U.S. withholding tax on all interest payments



--------------------------------------------------------------------------------




hereunder, and (ii) to agree (for the benefit of Lender and Borrower) to provide
the transferor Lender a new Form W-8BEN or Form W-8ECI or any forms reasonably
requested in order to establish an exemption from, or reduction in the rate of,
U.S. withholding tax upon the expiration or obsolescence of any previously
delivered form and comparable statements in accordance with applicable U.S. laws
and regulations and amendments duly executed and completed by such transferee,
and to comply from time to time with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.
Section 9.8.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 9.9.    Preferences; Waiver of Marshalling of Assets. Lender shall have
no obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
this Agreement, the Notes or any other Loan Document. Lender shall have the
continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower hereunder and
under the Loan Documents. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any portion thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or portion thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender. To the fullest
extent permitted by law, Borrower, for itself and its permitted successors and
assigns, waives all rights to a marshalling of the assets of Borrower, and
Borrower’s partners and others with interests in Borrower, or to a sale in
inverse order of alienation in the event of foreclosure of the Mortgage, and
agrees not to assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Indebtedness without any prior or
different resort for collection or of the right of Lender to the payment of the
Indebtedness out of the net proceeds of the Properties in preference to every
other claimant whatsoever. In addition, to the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of the Mortgage, any legal right otherwise available to Borrower
that would require the separate sale of any Collateral or require Lender to
exhaust its remedies against any Collateral before proceeding against any other
Collateral; and further in the event of such foreclosure, Borrower does hereby
expressly consent to and authorize, at the option of Lender, the foreclosure and
sale either separately or together of any combination of the Collateral.
Section 9.10.    Remedies of Borrower. If a claim is made that Lender or its
agents have unreasonably delayed acting or acted unreasonably in any case where
by law or under this



--------------------------------------------------------------------------------




Agreement, the Notes, the Mortgage or the other Loan Documents, any of such
Persons has an obligation to act promptly or reasonably, Borrower agrees that no
such Person shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking specific performance,
injunctive relief and/or declaratory judgment. Without in any way limiting the
foregoing, Borrower shall not assert, and hereby waives, any claim against
Lender and/or its Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for direct, special, indirect,
consequential or punitive damages (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, as a result of, or in any way related to, the Loan Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
the Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any such claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
Section 9.11.    Offsets, Counterclaims and Defenses. All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and without any deduction for, any setoffs or counterclaims. Borrower waives
the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness. Any assignee of Lender’s interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
that are unrelated to the Loan.
Section 9.12.    No Joint Venture. Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender, nor to grant Lender any interest in
any Property other than that of mortgagee or lender.
Section 9.13.    Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Notes, the Mortgage or any of the other Loan Documents, the provisions of this
Agreement shall prevail.
Section 9.14.    Brokers and Financial Advisors. Borrower and Sponsor each
represent that they have dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement. Borrower and Sponsor each agree,
jointly and severally, to indemnify and hold Lender harmless from and against
any and all claims, liabilities, costs and expenses of any kind in any way
relating to or arising from a claim by any Person that such Person acted on
behalf of Borrower in connection with the transactions contemplated in this
Agreement. The provisions of this Section 9.14 shall survive the expiration and
termination of this Agreement and the repayment of the Indebtedness.
Section 9.15.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Copies
of originals, including copies



--------------------------------------------------------------------------------




delivered by facsimile, pdf or other electronic means shall have the same import
and effect as original counterparts and shall be valid, enforceable and binding
for the purposes of this Agreement.
Section 9.16.    Estoppel Certificates.
(a)    Borrower agrees at any time and from time to time, to execute,
acknowledge and deliver to Lender, within five days after receipt of Lender’s
written request therefor, a statement in writing setting forth (A) the Principal
Indebtedness, (B) the date on which installments of interest and/or principal
were last paid, (C) any offsets or defenses to the payment of the Indebtedness,
(D) that the Notes, this Agreement, the Mortgage and the other Loan Documents
are valid, legal and binding obligations and have not been modified or if
modified, giving particulars of such modification, (E) that neither Borrower
nor, to Borrower’s knowledge, Lender, is in default under the Loan Documents (or
specifying any such default), (F) that all Leases are in full force and effect
and have not been modified (except in accordance with the Loan Documents), (G)
whether or not any of the Tenants under the Leases are in material default under
the Leases (setting forth the specific nature of any such material defaults) and
(H) such other matters as Lender may reasonably request. Any prospective
purchaser of any interest in a Loan shall be permitted to rely on such
certificate.
(b)    Upon Lender’s written request, Borrower shall use commercially reasonable
efforts to obtain from each Tenant whose Lease requires such Tenant to execute
and deliver an estoppel certificate, and shall thereafter promptly deliver to
Lender duly executed estoppel certificates from any one or more Tenants under
the Leases as requested by Lender, attesting to such facts regarding the Leases
as Lender may reasonably require, including, but not limited to, attestations
that each Lease covered thereby is in full force and effect with no material
defaults thereunder on the part of any party, that rent has not been paid more
than one month in advance, except as security, and that the Tenant claims no
defense or offset against the full and timely performance of its obligations
under the Lease. Borrower shall not be required to deliver such certificates
more frequently than one time in any 12-month period, other than the 12-month
period during which a Securitization occurs or is attempted.
Section 9.17.    General Indemnity; Payment of Expenses; Mortgage Recording
Taxes.
(g)    Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents, Affiliates,
successors, participants and assigns of any and all of the foregoing
(collectively, the “Indemnified Parties”) for, from and against, and shall be
responsible for, any and all Damages of any kind or nature whatsoever that may
be imposed on, incurred by, or asserted against any of the Indemnified Parties
arising out of (i) any negligence or tortious act or omission on the part of
Borrower, Operating Lessee, Sponsor or any of their respective agents,
contractors, servants, employees, sublessees, licensees or invitees; (ii) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(iii) any use, nonuse or condition in, on or about the



--------------------------------------------------------------------------------




Property any part thereof or on adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (iv) any failure on the part of
Borrower, Operating Lessee or Sponsor to perform or comply with any of the terms
of the Loan Documents; (v) performance of any labor or services or the
furnishing of any materials or other property in respect of the Property or any
part thereof; (vi) any failure of the Property, Borrower, Operating Lessee or
Sponsor to comply with any Legal Requirements; (vii) any claim by brokers,
finders or similar persons claiming to be entitled to a commission in connection
with any lease or other transaction involving the Property or any part thereof
under any legal requirement or any liability asserted against any Indemnified
Party with respect thereto; and (viii) any and all claims and demands whatsoever
that may be asserted against any Indemnified Party by reason of any alleged
obligations or undertakings on such party’s part to perform or discharge any of
the terms, covenants, or agreements contained in any Lease, in each case, to the
extent resulting, directly or indirectly, from any claim (including any
Environmental Claim) made (whether or not in connection with any legal action,
suit, or proceeding) by or on behalf of any Person; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
that such Damages have been found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Party.
(h)    If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.17 are unenforceable in whole or in part or are otherwise unavailable
to Lender or insufficient to hold it harmless, then Borrower shall contribute to
the amount paid or payable by Lender as a result of any Damages the maximum
amount Borrower is permitted to pay under Legal Requirements. The obligations of
Borrower under this Section 9.17 will be in addition to any liability that
Borrower may otherwise have hereunder and under the other Loan Documents, will
extend upon the same terms and conditions to any Affiliate of Lender and the
partners, members, directors, agents, employees and controlling persons (if
any), as the case may be, of Lender and any such Affiliate, and will be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of Borrower, Lender, any such Affiliate and any such person.
(i)    At the option of the Indemnified Parties and in their sole discretion,
upon written request by any Indemnified Party, Borrower shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals reasonably approved by
such Indemnified Party. Notwithstanding the foregoing, any Indemnified Party may
engage its own attorneys and other professionals to defend or assist it (chosen
at Lender’s sole discretion), and, at the option of such Indemnified Party, its
attorneys shall control the resolution of any claim or proceeding. Upon demand,
Borrower shall pay or, in the sole discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of reasonable and actual fees
and disbursements of attorneys, engineers, environmental consultants,
laboratories and other professionals in connection therewith.
(j)    Any amounts payable to Lender by reason of the application of this
Section 9.17 shall be secured by the Mortgage and shall become immediately due
and payable



--------------------------------------------------------------------------------




and shall bear interest at the Default Rate from the date Damages are sustained
by the Indemnified Parties until paid.
(k)    The provisions of and undertakings and indemnification set forth in this
Section 9.17 shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.
(l)    Borrower shall reimburse Lender upon receipt of written notice from
Lender for (i) all reasonable out-of-pocket costs and expenses incurred by
Lender (or any of its Affiliates) in connection with the Transaction and the
origination of the Loan, including reasonable legal fees and disbursements,
reasonable fees of auditors and consultants, reasonable accounting fees, and the
costs of the Appraisals, the Engineering Reports, the Qualified Title Insurance
Policies, the Qualified Surveys, the Environmental Reports and any other
third-party diligence materials; (ii) all reasonable out-of-pocket costs and
expenses incurred by Lender (or any of its Affiliates) in connection with
(A) monitoring Borrower’s ongoing performance of and compliance with Borrower’s
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including confirming compliance with environmental and insurance requirements,
(B) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Borrower or
by Lender (including Leases, Material Agreements, and Permitted Encumbrances),
(C) filing, registration or recording fees and expenses and other similar
expenses incurred in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents (including the filing,
registration or recording of any instrument of further assurance) and all
federal, state, county and municipal, taxes (including, if applicable,
intangible taxes), search fees, title insurance premiums, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of the Loan Documents, any mortgage supplemental thereto, any security
instrument with respect to the Collateral or any instrument of further
assurance, (D) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents or any Collateral and (E) the satisfaction of the
Rating Condition required or requested by Borrower hereunder; and (iii) all
actual out-of-pocket costs and expenses (including attorney’s fees and, if the
Loan has been Securitized, special servicing fees) incurred by Lender (or any of
its Affiliates) in connection with the enforcement of any obligations of
Borrower, or a Default by Borrower, under the Loan Documents, including any
actual or attempted foreclosure, deed-in-lieu of foreclosure, refinancing,
restructuring, settlement or workout and any insolvency or bankruptcy
proceedings (including any applicable transfer taxes). Without limiting the
foregoing, Borrower shall pay all actual out-of-pocket costs and expenses and
all fees of Lender and its Servicer, operating advisor and securitization
trustee, and all other actual expenses of the Securitization Vehicle, in each
case resulting from Defaults and reasonably imminent Defaults by Borrower, the
Loan going into special servicing or requests by Borrower (including enforcement
expenses and any liquidation fees, workout fees, special servicing fees,
operating advisor consulting fees or any other similar fees and interest payable
on advances made by the Servicer or the securitization trustee with respect to
delinquent debt



--------------------------------------------------------------------------------




service payments or expenses of curing Borrower’s Defaults under the Loan
Documents, and any expenses paid by Servicer or a trustee in respect of the
protection and preservation of the Property, such as payment of taxes, ground
rents and insurance premiums); and the costs of all property inspections and/or
appraisals (or any updates to any existing inspection or appraisal) that
Servicer may be required to obtain due to a request by Borrower or the
occurrence of a Default or reasonably imminent Default.
Section 9.18.    No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
Section 9.19.    Recourse.
(a)    Except for any indemnification by Borrower under this Agreement or any
indemnification by Borrower or Sponsor under any of the other Loan Documents,
Lender’s recourse shall be solely to Borrower, the Property and the Collateral,
except as set forth below. In addition, no recourse shall be had for the Loan
against any other Person, including any affiliate of Borrower or any officer,
director, partner or equityholder of Borrower or any such affiliate, unless
expressly set forth in a Loan Document or other written agreement to which such
Person is a party.
(b)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all Damages to Lender (including the reasonable and actual out-of-pocket
legal and other expenses of enforcing the obligations of Borrower under this
Section 9.19 and the Sponsor under the Guaranty and the Completion Guaranty)
resulting from or arising out of any of the following (the “Indemnified
Liabilities”), which Indemnified Liabilities shall be guaranteed by Sponsor
pursuant to the Guaranty:
(i)    any intentional or grossly negligent physical Waste with respect to any
of the Properties or FF&E committed or consented to by Borrower, Operating
Lessee, Sponsor or any of their respective Affiliates;
(ii)    any fraud or intentional misrepresentation committed by Borrower,
Operating Lessee, Sponsor or any of their respective Affiliates, in each case,
in connection with the Loan or any Collateral;



--------------------------------------------------------------------------------




(iii)    any bad faith willful misconduct by Borrower, Sponsor or any of their
respective Affiliates (including (1) any litigation or other legal proceeding
initiated by such Person in bad faith that delays, opposes impedes, obstructs,
hinders, enjoins or otherwise interferes with or frustrates the efforts of
Lender to exercise any rights and remedies available to Lender as provided
herein and in the other Loan Documents during the continuance of an Event of
Default and (2) any refusal by Borrower to comply with Section 5.9 hereof);
(iv)    the misappropriation or misapplication by Borrower, Operating Lessee,
the Sponsor or any of their respective affiliates of any funds in violation of
the Loan Documents, including misappropriation or misapplication of Revenues,
security deposits and/or Loss Proceeds and the violation of the last sentence of
Section 5.7(d) (for the avoidance of doubt, neither Borrower nor Sponsor shall
have any liability for the failure of Lender or the Cash Management Bank to
properly apply funds contained in the Collateral Accounts, provided Lender’s or
Cash Management Bank’s access to such funds is not obstructed or interfered with
in any way by the activities of Borrower or its Affiliates or by any action or
proceeding affecting any of them or the Collateral);
(v)    the incurrence of voluntary Debt of Borrower or Operating Lessee
prohibited hereunder, provided that, for the purpose of this clause (v), Debt
will be regarded as voluntary if such Debt is incurred voluntarily or incurred
involuntarily and not repaid despite the availability of sufficient cash flow
from the Property and Lender permits such cash flow to be used to repay such
Debt;
(vi)    any breach by Borrower, Operating Lessee or the Sponsor of any
representation or covenant regarding environmental matters contained in this
Agreement or in the Environmental Indemnity;
(vii)    the failure to pay or maintain the Policies or pay the amount of any
deductible required thereunder following a Casualty or other insurance claim
despite the availability of sufficient cash flow from the Property, provided
Lender permits cash flow from the Properties to be applied for such purpose;
(viii)    the failure of any of Borrower, Operating Lessee and/or Operating
Lessee Pledgor to be, and to at all times have been, a Single-Purpose Entity,
including any and all liabilities, contingent or otherwise, arising from or
related to (x) the actions, conduct and/or operating history of Borrower or
Operating Lessee (or any Person merged into Borrower or Operating Lessee) prior
to the Closing Date and (y) Borrower’s and/or Operating Lessee’s ownership (or
the ownership of any Person merged into Borrower) of assets prior to the Closing
Date that do not constitute a portion of the Collateral;
(ix)    removal of personal property or FF&E by Borrower, Operating Lessee or
any Affiliate thereof from any of the Properties during an Event of Default,
unless replaced with personal property or FF&E, as applicable, of the same
utility and of the same or greater value and utility;



--------------------------------------------------------------------------------




(x)    the payment of any fees or commissions by Borrower or Operating Lessee to
any Affiliate in violation of the terms of the Loan Documents;
(xi)    the failure of any of the Properties to comply with all applicable
zoning requirements, including the failure to have certificates of occupancy
that permit the use of the Properties as transient hotels (but excluding Damages
arising from an inability to restore any Property to its condition prior to a
Casualty due to Legal Requirements that prohibit the same in connection with a
Casualty that destroys 75% or more of the Property), and any enforcement action
sought by any Governmental Authority in respect thereof;
(xii)    the failure of Borrower and Operating Lessee to renew the term of any
Operating Lease; and
(xiii)    the failure of Borrower to maintain the required account balance in
the Borrower FF&E Account (it being agreed that Damages in such event shall
include the amount of any funds not deposited to the Borrower FF&E Account);
In addition to the foregoing, the Loan shall be fully recourse to Borrower and
Sponsor, jointly and severally, upon (A) any Change of Control, unauthorized
Transfer of any portion of one or more of the Properties constituting real
property or unauthorized Liens and encumbrances on any portion of one or more of
the Properties constituting real property (except for mechanic’s liens and
similar Liens that are addressed by Borrower or Operating Lessee in accordance
with clause (iv) of the definition of Permitted Encumbrances), in each case, in
violation of the Loan Documents, (B) the occurrence of any filing by any of
Borrower, Operating Lessee or Operating Lessee Pledgor under the Bankruptcy Code
or any joining or colluding by any of Borrower, Operating Lessee or Operating
Pledgor or any of their respective Affiliates (including Sponsor) with the
intent to cause the filing of an involuntary case in respect of any Borrower or
Operating Lessee under the Bankruptcy Code (provided, however, that if such
involuntary case is dismissed within 60 days of such filing the Loan shall not
be fully recourse to Borrower and Sponsor, however Borrower and Sponsor shall
indemnify Lender and hold Lender harmless from and against any and all Damages
to Lender arising from or related to the filing of such involuntary case) or (C)
the failure of any Borrower, Operating Lessee or Operating Lessee Pledgor to be,
and to at all times have been, a Single-Purpose Entity, which failure results in
a substantive consolidation of such Borrower with any Affiliate (other than a
co-Borrower under the Loan) in a bankruptcy or similar proceeding (or the filing
of a motion by any Person other than Lender for substantive consolidation in
bankruptcy citing any such failure, provided, however, that if such motion is
dismissed within 120 days of filing the Loan shall not be fully recourse to
Borrower and Sponsor, however Borrower and Sponsor shall indemnify Lender and
hold Lender harmless from and against any and all Damages to Lender arising from
or related to such motion). The Loan shall be fully recourse to Sponsor in an
amount equal to its unpaid Guaranteed Obligations (as such term is defined in
the Completion Guaranty) under the Completion Guaranty. The liability of the
Persons comprising Sponsor for each of clauses (i) through (xvi) and (A), (B)
and (C) of this Section 9.19(b) shall be either several or joint and several, as
described in the Guaranty.



--------------------------------------------------------------------------------




(c)    The foregoing limitations on personal liability shall in no way impair or
constitute a waiver of the validity of the Notes, the Indebtedness secured by
the Collateral, or the Liens on the Collateral, or the right of Lender, as
mortgagee or secured party, to foreclose and/or enforce its rights with respect
to the Collateral after an Event of Default. Nothing in this Agreement shall be
deemed to be a waiver of any right which Lender may have under the Bankruptcy
Code to file a claim for the full amount of the debt owing to Lender by Borrower
or to require that all Collateral shall continue to secure all of the
Indebtedness owing to Lender in accordance with the Loan Documents. Lender may
seek a judgment on the Note (and, if necessary, name Borrower in such suit) as
part of judicial proceedings to foreclose under the Mortgage or to foreclose
pursuant to any other Loan Documents, or as a prerequisite to any such
foreclosure or to confirm any foreclosure or sale pursuant to power of sale
thereunder, and in the event any suit is brought on the Notes, or with respect
to any Indebtedness or any judgment rendered in such judicial proceedings, such
judgment shall constitute a Lien on and will be and can be enforced on and
against the Collateral and the rents, profits, issues, products and proceeds
thereof. Nothing in this Agreement shall impair the right of Lender to
accelerate the maturity of the Note upon the occurrence of an Event of Default,
nor shall anything in this Agreement impair or be construed to impair the right
of Lender to seek personal judgments, and to enforce all rights and remedies
under applicable law, jointly and severally against any guarantors to the extent
allowed by any applicable guarantees. The provisions set forth in this Section
9.19 are not intended as a release or discharge of the obligations due under the
Note or under any Loan Documents, but are intended as a limitation, to the
extent provided in this Section, on Lender’s right to sue for a deficiency or
seek a personal judgment against Borrower or Sponsor except as required in order
to realize on the Collateral.
Section 9.20.    Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, Lender may from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), set-off and appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender (including branches, agencies or Affiliates of Lender
wherever located) to or for the credit or the account of Borrower against the
obligations and liabilities of Borrower to Lender hereunder, under the Notes,
the other Loan Documents or otherwise, irrespective of whether Lender shall have
made any demand hereunder and although such obligations, liabilities or claims,
or any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of Lender subsequent
thereto.
Section 9.21.    Exculpation of Lender. Lender neither undertakes nor assumes
any responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Properties or other Collateral, (b) any environmental report, or (c) any
other matters or items, including engineering, soils and seismic reports that
are contemplated in the Loan Documents. Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting



--------------------------------------------------------------------------------




Lender’s rights under the Loan Documents, and shall not render Lender liable to
Borrower or any third party for the existence, sufficiency, accuracy,
completeness or legality thereof.
Section 9.22.    Servicer. Lender may delegate any and all rights and
obligations of Lender hereunder and under the other Loan Documents to the
Servicer upon notice by Lender to Borrower, whereupon any notice or consent from
the Servicer to Borrower, and any action by Servicer on Lender’s behalf, shall
have the same force and effect as if Servicer were Lender. Lender shall consult
with Borrower with respect to Lender’s choice of master and special servicers;
provided, however, that no such consultation shall be binding on Lender.
Section 9.23.    No Fiduciary Duty.
(b)    Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof. Lender, its Affiliates and their respective stockholders and employees
(for purposes of this Section, the “Lending Parties”) have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Sponsor, Borrower or any other Person or any of their respective
Affiliates or to advise or opine on any related solvency or viability issues.
(c)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor, (ii)
the Transaction is an arm’s-length commercial transactions between the Lending
Parties, on the one hand, and Borrower, on the other, (iii) each Lending Party
is acting solely as principal and not as the agent or fiduciary of Borrower,
Sponsor or their respective Affiliates, stockholders, employees or creditors or
any other Person and (iv) nothing in this Agreement, the other Loan Documents,
the Transaction or otherwise shall be deemed to create (a) a fiduciary duty (or
other implied duty) on the party of any Lending Party to Sponsor, Borrower, any
of their respective Affiliates, stockholders, employees or creditors, or any
other Person or (b) a fiduciary or agency relationship between Sponsor, Borrower
or any of their respective Affiliates, stockholders, employees or creditors, on
the one hand, and the Lending Parties, on the other. Borrower agrees that
neither it nor Sponsor nor any of their respective Affiliates shall make, and
hereby waives, any claim against the Lending Parties based on an assertion that
any Lending Party has rendered advisory services of any nature or respect, or
owes a fiduciary or similar duty to Borrower, Sponsor of their respective
Affiliates, stockholders, employees or creditors. Nothing in this Agreement or
the other Loan Documents is intended to confer upon any other Person (including
Affiliates, stockholders, employees or creditors of Borrower and Sponsor) any
rights or remedies by reason of any fiduciary or similar duty.
(d)    Borrower acknowledges that it has been advised that the Lending Parties
are a full service financial services firm engaged, either directly or through
Affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial



--------------------------------------------------------------------------------




planning and benefits counseling for both companies and individuals. In the
ordinary course of these activities, the Lending Parties may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including loans)
for their own account and for the accounts of their customers and may at any
time hold long and short positions in such securities and/or instruments. Such
investment and other activities may involve securities and instruments of
Affiliates of Borrower, including Sponsor, as well as of other Persons that may
(i) be involved in transactions arising from or relating to the Transaction,
(ii) be customers or competitors of Borrower, Sponsor and/or their respective
Affiliates, or (iii) have other relationships with Borrower, Sponsor and/or
their respective Affiliates. In addition, the Lending Parties may provide
investment banking, underwriting and financial advisory services to such other
Persons. The Lending Parties may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of Affiliates of Borrower, including
Sponsor, or such other Persons. The Transaction may have a direct or indirect
impact on the investments, securities or instruments referred to in this
paragraph. Although the Lending Parties in the course of such other activities
and relationships may acquire information about the Transaction or other Persons
that may be the subject of the Transaction, the Lending Parties shall have no
obligation to disclose such information, or the fact that the Lending Parties
are in possession of such information, to Borrower, Sponsor or any of their
respective Affiliates or to use such information on behalf of Borrower, Sponsor
or any of their respective Affiliates.
(e)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
Section 9.24.    Borrower Information. Borrower shall make available to Lender
all information concerning its business and operations that Lender may
reasonably request, provided that disclosure of such information does not and
will not violate any securities laws or violate the terms of any confidentiality
agreement between Borrower and/or any Affiliate of Borrower on the one hand, and
any third party, on the other hand. Lender shall have the right to disclose any
and all information provided to Lender by Borrower or Sponsor regarding
Borrower, Sponsor, the Loan and the Properties (i) to Affiliates of Lender and
to Lender’s agents and advisors, (ii) to any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer, participation or Securitization of all or any portion of the Loan or
any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to Borrower and its obligations, in each case, to the
extent reasonably required by such Person, (iii) to any Rating Agency in
connection with a Securitization or as otherwise required in connection with a
disposition of the Loan, (iv) to any Person necessary or desirable in connection
with the exercise of any remedies hereunder or under any other Loan Document,
(v) to any governmental agency or representative thereof or by the National
Association of Insurance Commissioners or pursuant to legal or judicial process
and (vi) in any Disclosure Document (as defined in the Cooperation Agreement).
In addition, Lender may disclose the existence of this Agreement and the



--------------------------------------------------------------------------------




information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to Lender in connection
with the administration and management of this Agreement and the other Loan
Documents. Each party hereto (and each of their respective Affiliates,
employees, representatives or other agents) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
Transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to any such party relating to such tax treatment and
tax structure. For the purpose of this Section 9.24, “tax structure” means any
facts relevant to the federal income tax treatment of the Transaction but does
not include information relating to the identity of any of the parties hereto or
any of their respective Affiliates.
Section 9.25.    PATRIOT Act Records. Lender hereby notifies Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies Borrower and Sponsor, which
information includes the name and address of Borrower and Sponsor and other
information that will allow Lender to identify Borrower or Sponsor in accordance
with the PATRIOT Act.
Section 9.26.    Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS,
FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE
CLOSING).
Section 9.27.    Publicity. If the Loan is made, Lender may issue press
releases, advertisements and other promotional materials describing in general
terms or in detail Lender’s participation in such transaction, and may utilize
photographs of the Properties in such promotional materials; provided, however,
that in the case of any press release, Borrower shall have the right to
reasonably approve the same within one Business Day of its receipt of the text
of any such press release (and Borrower’s failure to grant or withhold such
consent within such one Business Day period shall be deemed consent by Borrower
to such press release). Borrower shall not make any references to Lender in any
press release, advertisement or promotional material issued by Borrower or
Sponsor, unless Lender shall have approved of the same in writing prior to the
issuance of such press release, advertisement or promotional material.
Section 9.28.    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or under any
other instrument given as security therefor, shall operate as or



--------------------------------------------------------------------------------




constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement, the Note
or any other Loan Document, Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.
Section 9.29.    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 9.30.    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
Section 9.31.    Joint and Several Liability. The representations, covenants,
warranties and obligations of Borrower hereunder are joint and several. In the
event of (a) any payment by any one or more of the Borrowers of any amount in
excess of its respective Proportional Amount, or (b) the foreclosure of, or the
delivery of deeds in lieu of foreclosure relating to, any of the Collateral
owned by one or more of the Borrowers, each Borrower (the “Overpaying Borrower”)
that has paid more than its Proportional Amount or whose Collateral or assets
have been utilized to satisfy obligations under the Loan or otherwise for the
benefit of one or more other Borrowers shall be entitled, after payment in full
of the Note and the satisfaction of all the Borrowers’ other obligations to the
Lender under the Loan Documents, to contribution from each of the benefited
Borrowers (i.e., the Borrowers, other than the Overpaying Borrower, who have
paid less than their respective Proportional Amount or whose Collateral or
assets have not been so utilized to satisfy obligations under the Loan) for the
amounts so paid, advanced or benefited, up to such benefited Borrower’s then
current Proportional Amount. Such right to contribution shall be subordinate in
all respects to the Loan. As used herein, the “Proportional Amount” with respect
to any Borrower shall equal the amount derived as follows: (a) the ratio of the
aggregate amount of the Loan allocable to the Property or Properties in which
such Borrower has an interest to the then outstanding Principal Amount; times
(b) the aggregate amount paid or payable by the Borrowers under the Loan
Documents (including interest).
[The remainder of this page is intentionally blank; signatures follow]



--------------------------------------------------------------------------------




Lender and Borrower are executing this Agreement as of the date first above
written.
 
 
 
LENDER:


GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership


By: Goldman Sachs Real Estate Funding Corp.,
      a New York corporation,
   


By: /s/ J. Theodore Borter
        Name: J. Theodore Borter
Title: Vice President






--------------------------------------------------------------------------------




 
BORROWER:
371 SEVENTH AVENUE CO., LLC,
   a Delaware limited liability company


By: /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Co-Chief Financial Officer


By: /s/ Thomas A. Felderman
Name: Thomas A. Felderman
Title: Vice President


125 EAST 50th STREET CO., LLC,
   a Delaware limited liability company


By: /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Co-Chief Financial Officer


By: /s/ Thomas A. Felderman
Name: Thomas A. Felderman
Title: Vice President


215 EAST 64th STREET CO., LLC,
   a Delaware limited liability company


By: /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Co-Chief Financial Officer


By: /s/ Thomas A. Felderman
Name: Thomas A. Felderman 
Title: Vice President


155 EAST 50th STREET CO., LLC,
   a Delaware limited liability company


By: /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Co-Chief Financial Officer


By: /s/ Thomas A. Felderman
Name: Thomas A. Felderman
Title: Vice President


303 LEXINGTON AVENUE CO., LLC,
   a Delaware limited liability company


By: /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Co-Chief Financial Officer


By: /s/ Thomas A. Felderman
Name: Thomas A. Felderman
Title: Vice President








--------------------------------------------------------------------------------




JOINDER BY OPERATING LESSEE


The undersigned, Operating Lessee, hereby joins in and executes this Agreement
solely for the purposes of acknowledging the representations and agreeing to its
obligations expressly set forth therein. Operating Lessee shall under no
circumstances be deemed to be a “Borrower” with respect to the Loan.





--------------------------------------------------------------------------------




 
OPERATING LESSEE:
371 SEVENTH AVENUE CO., LESSEE LLC,
   a Delaware limited liability company


By: /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Co-Chief Financial Officer


By: /s/ Thomas A. Felderman
Name: Thomas A. Felderman
Title: Vice President


125 EAST 50th STREET CO., LESSEE LLC,
   a Delaware limited liability company


By: /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Co-Chief Financial Officer


By: /s/ Thomas A. Felderman
Name: Thomas A. Felderman
Title: Vice President


215 EAST 64th STREET CO., LESSEE LLC,
   a Delaware limited liability company


By: /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Co-Chief Financial Officer


By: /s/ Thomas A. Felderman
Name: Thomas A. Felderman
Title: Vice President


155 EAST 50th STREET CO., LESSEE LLC,
   a Delaware limited liability company


By: /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Co-Chief Financial Officer


By: /s/ Thomas A. Felderman
Name: Thomas A. Felderman
Title: Vice President


303 LEXINGTON AVENUE CO., LESSEE LLC,
   a Delaware limited liability company


By: /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Co-Chief Financial Officer


By: /s/ Thomas A. Felderman
Name: Thomas A. Felderman
Title: Vice President






--------------------------------------------------------------------------------




Exhibit A
Organizational Chart





















--------------------------------------------------------------------------------






Exhibit B
Form of Tenant Notice
[BORROWER’S LETTERHEAD]
___________, 20__
Re:    Lease dated [________], 200_ between [________],
as Landlord, and [_____], as Tenant,
concerning premises known as [________] (the “Building”).
Dear Tenant:
[As of _______, 200_, ___________, the owner of the Building, has transferred
the Building to _____________ (the “New Landlord”).] The undersigned hereby
directs and authorizes you to make all rental payments and other amounts payable
by you pursuant to your lease as follows:
(x)    If the payment is made by wire transfer, you shall transfer the
applicable funds to the following account::
Bank:
Account Name
Account No.:
ABA No.:
Contact:
(y)    If the payment is made by check, you shall deliver your payment to the
following address: [LOCKBOX ADDRESS].
[In addition, please amend the insurance policies that you are required to
maintain under your lease to include the new owner as an additional insured
thereon.]
The instructions set forth herein are irrevocable and are not subject to
modification by us or the New Landlord in any manner. Only [name of then-current
Lender], or its successors and assigns, may by written notice to you rescind or
modify the instructions contained herein.
Thank you in advance for your cooperation and if you have any questions, please
call _________ at (___) ___-_________.
Very truly yours,



--------------------------------------------------------------------------------




Exhibit C
Summary Operating Statement
10th Edition USALI Summary Operating Statement
Revenue
Rooms
Food and Beverage
Other Operated Departments
Rentals and Other Income
Total Revenue
Departmental Expenses
Rooms
Food and Beverage
Other Operated Departments
Total Departmental Expenses
Total Departmental Income
Undistributed Operating Expenses
Administrative and General
Sales and Marketing
Property Operations and Maintenance
Utilities
Total Undistributed Expenses
Gross Operating Profit
Management Fees
Income Before Fixed Charges
Fixed Charges
Rent
Property and Other Taxes
Insurance
Fixed Charges
Net Operating Income
Less: Replacement Reserves
Adjusted Net Operating Income

